UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2008 Date of reporting period: January 1, 2008  June 30, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT Global Asset Allocation Fund Putnam Investments is pleased to provide this semiannual report for shareholders of Putnam Variable Trust, a variable annuity offering you access to 28 funds and a wide range of investment choices. Putnam Variable Trust funds are the underlying investments for the variable insurance product subaccounts. We are also pleased to announce that Robert L. Reynolds, a leader and visionary in the mutual fund industry, has joined the Putnam leadership team as President and Chief Executive Officer of Putnam Investments, effective July 1, 2008. Charles E. Haldeman, Jr., former President and CEO, will take on the role of Chairman of Putnam Investment Management, LLC, the firms fund management company. Mr. Reynolds brings to Putnam substantial industry experience and an outstanding record of success. He was Vice Chairman and Chief Operating Officer at Fidelity Investments from 2000 to 2007, and President of Fidelitys Institutional Retirement Group from 1996 to 2000. Mr. Reynolds appointment is another example of Putnams ongoing efforts to exceed our shareholders expectations. INVESTMENT OBJECTIVE A high level of long-term total return consistent with preservation of capital PORTFOLIO A managed asset allocation portfolio spread across domestic and international stock, bond, and cash investments NET ASSET VALUE June 30, 2008 Class IA $15.26 Class IB $15.32 PERFORMANCE SUMMARY Total return at net asset value Class Class (as of 6/30/08) IA Shares* IB Shares** 6 months 6.17% 6.28% 1 year 7.91 8.13 5 years 41.78 40.56 Annualized 7.23 7.05 10 years 37.29 35.46 Annualized 3.22 3.08 Life 370.95 357.78 Annualized 7.89 7.74 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. *Commencement of operations February 1, 1988. **Commencement of operations April 30, 1998. Periods and performance for class IB shares before their inception are derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio composition will vary over time. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Information is as of 6/30/08 and may not reflect trades entered into on that date. MANAGEMENT TEAMS REPORT AND OUTLOOK The first half of 2008 proved to be a challenging time for nearly all the major asset classes. Domestic large caps and international equities both produced losses in the low double digits, while small caps outperformed but nonetheless registered a mid-single-digit decline. Bonds produced mixed results, with government issues delivering slightly positive returns while investment-grade corporates and high-yield bonds both lagged. The result was a loss of 6.17% for the funds class IA shares for the six-month period ended June 30, 2008. In this environment, the funds management team sought to add value by taking a defensive posture designed to preserve capital. To this end, the team moved the funds weightings in both equities and corporate bonds below the typical target weightings for these asset classes. In addition, management nearly eliminated the funds position in high-yield bonds, and boosted the weighting in cash. In the equity portion of the portfolio, the funds managers sought to limit exposure to economically sensitive stocks such as financial-industry, retailers, and auto-related companies. Instead, the team emphasized companies that it believed were most likely to generate robust earnings growth at a time of slowing economic activity, such as ExxonMobil, IBM, and Cummins Engine. These moves helped mitigate some of the downside in the markets. Given managements continued caution regarding the outlook for the global financial markets, its primary near-term goal remains 2 the preservation of capital. From a longer-term standpoint, however, management believes the market turmoil of the past year will create compelling opportunities across a variety of asset classes within the next 6 to 12 months. These include areas where the fund began to establish new positions during the latter half of the reporting period, including high-yield bonds, emerging-market bonds, and commercial mortgage-backed securities. The management team also has been searching for opportunities in areas of the stock market it believes are most likely to benefit from the long-term changes taking place in the global economy. These changes include the growing need for renewable energy, an increasing scarcity of resources, and the huge investments being made in infrastructure projects throughout the world. Overall, while the management team is maintaining a defensive posture in response to the uncertain economic environment, it is also closely monitoring valuations to determine what investments will be in the best position to benefit once the financial markets begin to recover. International investing involves risks such as currency fluctua-tions, economic instability, and political developments. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctua-tions. Lower-rated bonds may offer higher yields in return for more risk. The use of derivatives involves special risks and may result in losses. The fund can also have a significant portion of its assets in bonds. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Diversification does not assure a profit or protect against loss. It is possible to lose money in a diversified portfolio. RISK COMPARISON This risk comparison is designed to help you understand how your fund compares with other funds. The comparison utilizes a risk measure developed by Morningstar, an independent fund-rating agency. This risk measure is referred to as the funds Morningstar Risk. The funds Morningstar Risk is shown alongside that of the average variable annuity/variable life fund (VA/L) in its Morningstar category. The risk bar broadens the comparison by translating the funds Morningstar Risk into a percentile, which is based on the funds ranking among all funds rated by Morningstar as of June 30, 2008. A higher Morningstar Risk generally indicates that a funds monthly returns have varied more widely. Morningstar determines a funds Morningstar Risk by assessing variations in the funds monthly returns  with an emphasis on downside variations  over a 3-year period, if available. Those measures are weighted and averaged to produce the funds Morningstar Risk. The information shown is provided for the funds class IB shares only; information for other classes may vary. Morningstar Risk is based on historical data and does not indicate future results. Morningstar does not purport to measure the risk associated with a current investment in a fund, either on an absolute basis or on a relative basis. Low Morningstar Risk does not mean that you cannot lose money on an investment in a fund. Copyright 2008 Morningstar, Inc. All Rights Reserved. The information contained herein (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete, or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 3 MANAGEMENT TEAM The fund is managed by the Putnam Global Asset Allocation Team. Jeffrey Knight is the Portfolio Leader. James Fetch, Robert Kea, Robert Schoen, and Jason Vaillancourt are the Portfolio Members. Shortly after the close of the reporting period ended June 30, 2008, James Fetch and Jason Vaillancourt joined the funds management team. Listed below are the Putnam Funds managed by these team members, who may also manage other retail mutual fund counterparts to the Putnam VT Funds or other accounts advised by Putnam Management or an affiliate. Name Portfolio Leader Portfolio Member James Fetch None VT Global Asset Allocation Asset Allocation: Balanced Portfolio Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio RetirementReady® Funds Income Strategies Fund Robert Kea None VT Global Asset Allocation Fund Asset Allocation: Balanced Portfolio Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio RetirementReady® Funds Income Strategies Fund Jeffrey Knight VT Global Asset Allocation Fund VT Discovery Growth Fund Asset Allocation: Balanced Portfolio VT The George Putnam Fund of Boston Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio RetirementReady® Funds VT Growth Opportunities Fund Income Strategies Fund VT Voyager Fund Robert Schoen VT Growth Opportunities Fund VT Discovery Growth Fund VT Voyager Fund VT Global Asset Allocation Fund Asset Allocation: Balanced Portfolio Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio RetirementReady® Funds Income Strategies Fund Jason Vaillancourt None VT Global Asset Allocation Fund Asset Allocation: Balanced Portfolio Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio RetirementReady® Funds Income Strategies Fund Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 4 Understanding your VT funds expenses As an investor in a variable annuity product that in turn invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the information in this section, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. In addition, charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the table in this section, containing expense and value information, show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2008, to June 30, 2008. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. You may use the information in this part of the table to estimate the expenses that you paid over the period. Simply divide your account value by $1,000, and then multiply the result by the number in the first line (Expenses paid per $1,000) for the class of shares you own (using the first two class IA and class IB columns only). Compare your funds expenses with those of other funds You can also use this table to compare your funds expenses with those of other funds. The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other VT funds and mutual funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended June 30, 2008. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. During portions of the period, the fund limited expenses; had it not done so, expenses would have been higher. EXPENSES AND VALUE EXPENSES AND VALUE OF A $1,000 INVESTMENT, OF A $1,000 INVESTMENT, ASSUMING A HYPOTHETICAL ASSUMING ACTUAL RETURNS 5% ANNUALIZED RETURN FOR THE 6 MONTHS FOR THE 6 MONTHS ENDED 6/30/08 ENDED 6/30/08 Class IA Class IB Class IA Class IB VT Global Asset Allocation Fund Expenses paid per $1,000 $3.76 $4.96 $3.92 $5.17 Ending value (after expenses) $938.30 $937.20 $1,020.98 $1,019.74 Annualized expense ratio 0.78% 1.03% 0.78% 1.03% Lipper peer group avg. expense ratio* 0.80% 1.05% 0.80% 1.05% * Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average. The Lipper average is a simple average of expenses of the mutual funds serving as investment vehicles for variable insurance products in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage service arrangements that may reduce subaccount expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect the 12b-1 fees carried by class IB shares. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times; the fund's expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal-year end data available for the peer group funds as of 6/30/08. 5 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually whether to approve the continuance of each funds management contract with Putnam Investment Management (Putnam Management) and, in respect of certain funds in Putnam Variable Trust, the sub-management contract between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In May 2008, the Board of Trustees also approved a new sub-management contract, in respect of certain funds in Putnam Variable Trust, between PIL and Putnam Management, and a new sub-advisory contract, in respect of certain funds in Putnam Variable Trust, among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract, and in respect of certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts, effective July 1, 2008. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, 6 changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of the funds in Putnam Variable Trust voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., the fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual Management Total Expenses Fee (percentile) (percentile) Putnam VT Global Asset Allocation Fund 52nd 48th (Because a funds custom peer group is smaller than its broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not apply to your fund. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints 7 result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered the Lipper peer group percentile rankings for the funds class IA share cumulative total return performance results at net asset value for the one-year, three-year and five-year periods ended December 31, 2007. This information is shown in the following table. (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report. In addition, results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer group for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. Past performance is no guarantee of future returns. 8 One-year Three-year Five-year period period period percentile percentile percentile (# of funds (# of funds (# of funds IA Share as of 12/31/07 in category) in category) in category) Putnam VT Global Asset Allocation Fund 87th (174) 62nd (108) 53rd (81) Lipper VP (Underlying Funds)  Mixed-Asset Target Allocation Growth Funds See page 10 for more recent Lipper performance ranking information for the fund. Past performance is no guarantee of future results. The Trustees noted the disappointing performance for your fund for the one-year period ended December 31, 2007. In this regard, the Trustees considered that Putnam Management continues to have confidence in the investment process for this fund given its stronger longer term record, recognizing the tendency for short-term variability over a market cycle. The Trustees also considered Putnam Managements belief that the research centralization efforts underway in the equity space at Putnam will strengthen the funds investment process, which focuses on a blend of quantitative techniques and fundamental analysis, and enhance the funds performance potential. * * * As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of Putnam Variable Trusts management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well 9 as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. More recent peer group rankings More recent Lipper percentile rankings are shown for the fund in the following table. Note that this information was not available to the Trustees when they approved the continuance of the funds management contract. The table shows the Lipper peer group percentile rankings of the funds class IA share total return performance at net asset value. These rankings were determined on an annualized basis and are for the one-year, five-year, and ten-year periods ended on the most recent calendar quarter (June 30, 2008). Where applicable, the table also shows the funds rank among the total number of funds in its peer group for the respective periods; this information is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. One-year Five-year Ten-year IA Share as of 6/30/08 period rank period rank period rank Putnam VT Global Asset Allocation Fund 60% (115/191) 54% (48/89) 76% (38/49) Lipper VP (Underlying Funds)  Mixed-Asset Target Allocation Growth Funds Approval of the Sub-Management Contract between Putnam Management and Putnam Investments Limited and the Sub-Advisory Contract among Putnam Management, Putnam Investments Limited andThe Putnam Advisory Company In May 2008, the Trustees approved a new sub-management contract between Putnam Management and PIL in respect of certain funds in Putnam Variable Trust, under which PILs London office would begin managing a separate portion of the assets of Putnam VT Global Asset Allocation Fund, in addition to several other funds in Putnam Variable Trust for which PILs London office already managed a separate portion of their assets. Also in May 2008, the Trustees approved a new sub-advisory contract among Putnam Management, PIL and PAC in respect of certain funds in Putnam Variable Trust, under which PACs Tokyo branch would begin providing non-discretionary investment services to Putnam VT International Equity Fund, and PACs Singapore branch would begin providing discretionary investment management services to Putnam VT International Equity Fund, Putnam VT Global Asset Allocation Fund, Putnam VT Global Equity Fund, Putnam VT International Growth and Income Fund, Putnam VT International New Opportunities Fund, Putnam VT Research Fund and Putnam VT Utilities Growth and Income Fund. The Contract Committee reviewed information provided by Putnam Management, PIL and PAC and, upon completion of this review, recommended, and the Independent Trustees and the full Board of Trustees approved, the sub-management contract in respect of certain funds in Put-nam Variable Trust, effective May 15, 2008, and the sub-advisory contract in respect of certain funds in Putnam Variable Trust, effective June 30, 2008 for Putnam VT International Equity Fund and April 30, 2009 for the other funds in Putnam Variable Trust that will receive services from PAC. The Trustees considered numerous factors they believed relevant in approving your funds sub-management and sub-advisory contracts, including Putnam Managements belief that the interest of shareholders would be best served by utilizing investment professionals in PILs London office and PACs Tokyo and Singapore offices to manage a portion of certain funds assets and PILs and PACs expertise in managing assets invested in European and Asian markets, respectively. The Trustees also considered that applicable securities laws require a sub-advisory relationship among Putnam Management, PIL and PAC in order for Putnams investment professionals in London, Tokyo and Singapore to be 10 involved in the management of your fund. The Trustees noted that Putnam Management, and not your fund, would pay the sub-management fee to PIL for its services, that Putnam Management and/or PIL, but not your fund, would pay the sub-advisory fee to PAC for its services, and that the sub-management and sub-advisory relationships with PIL and PAC, respectively, will not reduce the nature, quality or overall level of service provided to the applicable funds. Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. 11 Putnam VT Global Asset Allocation Fund The funds portfolio 6/30/08 (Unaudited) COMMON STOCKS (66.1%)* Shares Value Basic Materials (6.8%) Abengoa SA (Spain) 5,005 $156,283 Acciona SA (Spain) 727 171,564 Agnico-Eagle Mines, Ltd. (Canada) 1,300 96,681 Akzo Nobel NV (Netherlands) 1,397 95,669 Ameron International Corp. 576 69,108 Andersons, Inc. (The) (S) 4,869 198,217 Anglo American PLC (United Kingdom) 3,232 229,075 AngloGold Ashanti, Ltd. ADR (South Africa) 2,300 78,062 Antofagasta PLC (United Kingdom) 46,987 611,367 Apex Silver Mines, Ltd. (Cayman Islands)  1,693 8,313 Arcelor Mittal (Luxembourg) 12,558 1,239,986 ArcelorMittal (Luxembourg) 1,445 142,682 Arch Chemicals, Inc. 4,174 138,368 Aurizon Mines, Ltd. (Canada)  1,800 8,838 Balfour Beatty PLC (United Kingdom) 10,661 90,119 Barrick Gold Corp. (Canada) 3,324 151,242 Barrick Gold Corp. (Canada) 2,500 114,532 BASF AG (Germany) 10,182 701,411 BHP Billiton, Ltd. (Australia) 47,207 1,977,540 Bilfinger Berger AG (Germany) 4,600 398,255 BlueScope Steel, Ltd. (Australia) 51,287 557,517 Boart Longyear Group. (Australia) 222,236 475,069 Buckeye Technologies, Inc.  8,461 71,580 Builders FirstSource, Inc.  (S) 4,478 23,778 Carpenter Technology Corp. 2,777 121,216 Celanese Corp. Ser. A 744 33,971 Ceradyne, Inc.  1,484 50,901 CF Industries Holdings, Inc. 6,234 952,555 Cia de Minas Buenaventura SA ADR (Peru) 1,257 82,170 Cleveland-Cliffs, Inc. 7,742 922,769 Coeur dAlene Mines Corp.  (S) 15,300 44,370 Crystallex International Corp. (Canada)  10,800 12,096 Dow Chemical Co. (The) 6,805 237,563 Eldorado Gold Corp. (Canada)  7,717 66,752 Fletcher Building, Ltd. (New Zealand) 33,020 159,690 FMC Corp. 11,282 873,678 Franco-Nevada Corp. (Canada) 2,800 67,977 Gammon Gold, Inc. (Canada)  4,575 49,639 Gold Fields, Ltd. ADR (South Africa) 6,100 77,165 Goldcorp, Inc. (Toronto Exchange) (Canada) 3,245 149,822 Golden Star Resources, Ltd.  11,200 30,128 Great Basin Gold, Ltd. (Canada)  2,700 9,180 Grief, Inc. Class A 1,180 75,555 H.B. Fuller Co. 4,878 109,462 Harmony Gold Mining Co., Ltd. ADR (South Africa) 5,587 68,441 Hecla Mining Co.  (S) 4,200 38,892 Hitachi Metals, Ltd. (Japan) 5,000 82,249 Holcim, Ltd. (Switzerland) 546 44,227 Iamgold Corp. (Canada) 8,000 48,400 COMMON STOCKS (66.1%)* continued Shares Value Basic Materials continued Innospec, Inc. (United Kingdom) 4,025 $75,751 Insituform Technologies, Inc.  3,021 46,010 JFE Holdings, Inc. (Japan) 2,400 121,109 K&S AG (Germany) 68 39,025 Kaiser Aluminum Corp. 1,478 79,117 Kinross Gold Corp. (Canada) 4,600 108,606 Koninklijke DSM NV (Netherlands) 3,197 186,992 Koppers Holdings, Inc. 5,781 242,050 Layne Christensen Co.  4,129 180,809 Matsushita Electric Works, Ltd. (Japan) 7,000 71,505 Metallica Resources, Inc. (Canada)  3,400 23,192 Minefinders Corp. (Canada)  2,021 21,018 Minerals Technologies, Inc. 180 11,446 Mitsui Mining Co., Ltd. (Japan) 5,000 17,261 Monsanto Co. 6,025 761,801 Mueller Water Products, Inc. Class A (S) 7,502 60,541 NewMarket Corp. 1,272 84,245 Newmont Mining Corp. 2,400 125,184 Northgate Minerals Corp. (Canada)  11,800 32,450 Northwest Pipe Co.  1,077 60,097 Nucor Corp. 270 20,161 Olin Corp. 3,134 82,048 Olympic Steel, Inc. 1,123 85,258 OM Group, Inc.  (S) 3,792 124,340 Packaging Corp. of America 3,045 65,498 PAN American Silver Corp. (Canada)  1,657 57,299 Perini Corp.  4,478 147,998 Potlatch Corp. (R) 2,508 113,161 PV Crystalox Solar PLC (United Kingdom) 9,363 37,104 Quanex Building Products Corp. 4,030 59,886 Rangold Resources, Ltd. ADR (Jersey) 1,328 61,327 Rayonier, Inc. 6,627 281,382 Rio Tinto PLC (United Kingdom) 998 122,446 Rio Tinto, Ltd. (Australia) 1,326 172,235 Royal Gold, Inc. 1,400 43,904 Salzgitter AG (Germany) 366 66,901 Schnitzer Steel Industries, Inc. Class A 1,448 165,941 Seabridge Gold, Inc. (Canada)  (S) 1,100 24,200 Silgan Holdings, Inc. 3,075 156,026 Silver Standard Resources, Inc. (Canada)  1,800 51,570 Silver Wheaton Corp. (Canada)  4,300 62,995 Skanska AB Class B (Sweden) 12,600 180,069 Solvay SA (Belgium) 6,731 875,543 Southern Copper Corp. 9,491 1,012,025 Steel Dynamics, Inc. 3,173 123,969 Sun Hydraulics Corp. 538 17,361 Terra Industries, Inc. (S) 14,907 735,660 Vallourec SA (France) 216 75,478 voestalpine AG (Austria) 18,702 1,534,288 12 Putnam VT Global Asset Allocation Fund COMMON STOCKS (66.1%)* continued Shares Value Basic Materials continued Xstrata PLC (London Exchange) (Switzerland) 2,417 $192,220 Yamana Gold, Inc. (Canada) 5,900 97,586 Yamana Gold, Inc. (Canada) 3,100 51,677 21,459,889 Capital Goods (4.9%) ABB, Ltd. (Switzerland)  2,821 79,761 Acuity Brands, Inc. (S) 4,347 209,004 Aecom Technology Corp.  3,504 113,985 AGCO Corp.  10,071 527,821 Alstom (France) 806 184,849 American Ecology Corp. 2,691 79,465 American Science & Engineering, Inc. 1,145 59,002 Andritz AG (Austria) 5,323 334,948 Applied Industrial Technologies, Inc. 5,029 121,551 Astec Industries, Inc.  1,165 37,443 Autoliv, Inc. (Sweden) 4,836 225,454 BAE Systems PLC (United Kingdom) 22,594 199,000 Bekaert SA (Belgium) 370 56,929 Boeing Co. (The) 15,130 994,344 Bucyrus International, Inc. Class A 496 36,218 Calgon Carbon Corp.  (S) 3,220 49,781 Canon, Inc. (Japan) 9,700 499,547 Capstone Turbine Corp.  18,904 79,208 Charter PLC (United Kingdom) 16,143 278,050 Chiyoda Corp. (Japan) 6,000 65,308 Clean Harbors, Inc.  1,904 135,298 Columbus McKinnon Corp.  3,457 83,245 Conergy AG (Germany)  842 17,475 Cookson Group PLC (United Kingdom) 11,715 145,728 Cummins, Inc. 13,256 868,533 Curtiss-Wright Corp. 1,399 62,591 Daito Trust Construction Co., Ltd. (Japan) 2,000 97,151 Dana Holding Corp.  1,853 9,914 Darling International, Inc.  5,353 88,432 Emerson Electric Co. 13,789 681,866 EnergySolutions, Inc. 4,825 107,839 EnPro Industries, Inc.  4,925 183,900 European Aeronautic Defense and Space Co. (Netherlands) 2,703 50,746 Fanuc, Ltd. (Japan) 900 88,031 Foster Wheeler, Ltd.  4,200 307,230 Franklin Electric Co., Inc. (S) 1,750 67,865 Freightcar America, Inc. 2,718 96,489 Fuel Systems Solutions, Inc.  1,401 53,939 Fuel Tech, Inc.  (S) 3,369 59,362 Gardner Denver, Inc.  2,854 162,107 General Cable Corp.  1,187 72,229 GKN PLC (United Kingdom) 12,705 56,357 COMMON STOCKS (66.1%)* continued Shares Value Capital Goods continued Glory, Ltd. (Japan) 10,200 $240,040 Gorman-Rupp Co. (The) 1,663 66,254 GrafTech International, Ltd.  6,900 185,127 Hardinge, Inc. 812 10,694 Heico Corp. 1,164 37,877 Herman Miller, Inc. 12,982 323,122 Hyflux, Ltd. (Singapore) 26,000 57,179 II-VI, Inc.  4,266 148,969 Illinois Tool Works, Inc. 4,968 236,030 IMI PLC (United Kingdom) 10,736 92,901 Intevac, Inc.  5,015 56,569 Joy Global, Inc. 481 36,474 Komatsu, Ltd. (Japan) 1,500 41,879 Lindsay Corp. 815 69,251 Lockheed Martin Corp. 11,102 1,095,323 LSB Industries, Inc.  3,207 63,499 MAN AG (Germany) 208 23,051 Manitowoc Co., Inc. (The) 1,882 61,221 Matthews International Corp. 2,103 95,182 McDermott International, Inc.  2,867 177,439 Met-Pro Corp. 955 12,749 Moog, Inc.  4,736 176,369 Nalco Holding Co. 4,571 96,677 Nordson Corp. 1,882 137,179 Northrop Grumman Corp. 1,792 119,885 NSK, Ltd. (Japan) 7,000 61,337 Orbital Sciences Corp.  8,318 195,972 Parker-Hannifin Corp. 1,433 102,202 Pentair, Inc. 3,034 106,251 Prysmian SpA (Italy) 44,157 1,115,515 Raytheon Co. 13,877 780,998 Rieter Holding AG (Switzerland) 292 94,852 Roper Industries, Inc. 2,035 134,066 Safran SA (France) 2,509 48,385 Steelcase, Inc. 15,668 157,150 Superior Essex, Inc.  1,165 51,994 Tanfield Group PLC (United Kingdom)  26,614 16,827 Teledyne Technologies, Inc.  2,248 109,680 Terex Corp.  808 41,507 Tetra Tech, Inc.  3,537 80,007 Tognum AG (Germany) 2,021 54,205 Tomkins PLC (United Kingdom) 17,571 52,769 United Technologies Corp. 5,552 342,558 USEC, Inc.  (S) 9,938 60,423 Volvo AB Class A (Sweden) 14,000 164,575 Wabtec Corp. 2,076 100,935 WESCO International, Inc.  2,691 107,748 15,368,891 13 Putnam VT Global Asset Allocation Fund COMMON STOCKS (66.1%)* continued Shares Value Communication Services (2.7%) Adelphia Recovery Trust (Ser. ACC-1)  53,418 $3,739 AT&T, Inc. # 37,978 1,279,479 Atlantic Tele-Network, Inc. 2,195 60,384 BCE, Inc. (Canada) 1,700 59,401 Belgacom SA (Belgium) 1,924 82,502 Centennial Communications Corp.  13,471 94,162 Comcast Corp. Class A 11,192 212,312 DirecTV Group, Inc. (The)  17,189 445,367 DISH Network Corp. Class A  5,283 154,686 Embarq Corp. 2,596 122,713 Fairpoint Communications, Inc. 641 4,622 France Telecom SA (France) 33,408 980,973 InterDigital, Inc.  13,260 322,483 j2 Global Communications, Inc.  4,599 105,777 KDDI Corp. (Japan) 167 1,033,314 Koninklijke (Royal) KPN NV (Netherlands) 3,794 64,878 Liberty Global, Inc. Class A  11,102 348,936 Nice Systems, Ltd. ADR (Israel)  4,729 139,837 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 109 534,616 Novatel Wireless, Inc.  3,812 42,428 NTELOS Holdings Corp. 2,773 70,351 Premiere Global Services, Inc.  11,091 161,707 Rogers Communications Class B (Canada) 2,800 108,874 StarHub, Ltd. (Singapore) 31,000 64,982 Syniverse Holdings, Inc.  6,894 111,683 Telefonica SA (Spain) 14,624 386,607 Telekom Austria AG (Austria) 1,704 36,885 Telephone and Data Systems, Inc. (S) 1,613 76,247 USA Mobility, Inc.  7,701 58,143 Verizon Communications, Inc. 33,996 1,203,458 Vodafone Group PLC (United Kingdom) 70,999 209,340 8,580,886 Conglomerates (2.1%) 3M Co. 8,376 582,886 AMETEK, Inc. 1,072 50,620 Ansell, Ltd. (Australia) 12,693 112,671 Bouygues SA (France) 11,329 747,093 General Electric Co. 30,390 811,109 Honeywell International, Inc. 12,949 651,076 Investor AB Class B (Sweden) 34,000 714,095 Itochu Corp. (Japan) 44,000 469,383 Mitsubishi Corp. (Japan) 19,500 643,746 Swire Pacific, Ltd. (Hong Kong) 81,500 833,617 Vivendi SA (France) 18,420 697,529 Walter Industries, Inc. 2,499 271,816 6,585,641 COMMON STOCKS (66.1%)* continued Shares Value Consumer Cyclicals (5.4%) Aaron Rents, Inc. (S) 3,583 $80,008 Adidas-Salomon AG (Germany) 440 27,711 Aeropostale, Inc.  8,712 272,947 Aisin Seiki Co., Ltd. (Japan) 5,300 173,967 Amazon.com, Inc.  # 5,999 439,907 American Woodmark Corp. 6,716 141,909 Astral Media, Inc. (Canada) 1,200 37,779 Bally Technologies, Inc.  4,412 149,126 Barratt Developments PLC (United Kingdom) 5,608 6,363 Bayerische Motoren Werke (BMW) AG (Germany) 1,250 60,004 Buckle, Inc. (The) 8,434 385,687 Callaway Golf Co. 3,314 39,205 Caseys General Stores, Inc. 1,792 41,521 Cash America International, Inc. 1,684 52,204 Charlotte Russe Holding, Inc.  12,399 220,206 Childrens Place Retail Stores, Inc. (The)  2,909 105,015 Coach, Inc.  15,933 460,145 Consolidated Graphics, Inc.  1,725 84,991 CTC Media, Inc. (Russia)  5,731 141,326 Daily Mail and General Trust Class A (United Kingdom) 9,516 59,193 DaimlerChrysler AG (Germany) 1,586 97,928 Davis Service Group PLC (United Kingdom) 10,152 90,086 De La Rue PLC (United Kingdom) 3,652 64,865 Deckers Outdoor Corp.  3,649 507,941 Deluxe Corp. 5,401 96,246 Dolby Laboratories, Inc. Class A  4,388 176,836 Dollar Tree, Inc.  10,207 333,667 Dongfeng Motor Group Co., Ltd. (China) 78,000 31,212 Dress Barn, Inc.  808 10,811 DSW, Inc. Class A  (S) 3,465 40,818 Esprit Holdings, Ltd. (Hong Kong) 13,500 140,248 Exide Technologies  4,240 71,062 Expedia, Inc.  8,953 164,556 Experian Group, Ltd. (Ireland) 9,293 68,725 EZCORP, Inc. Class A  9,903 126,263 Family Dollar Stores, Inc. 7,253 144,625 Fiat SpA (Italy) 50,643 827,016 Focus Media Holding, Ltd. ADR (China)  800 22,176 Fossil, Inc.  4,734 137,617 GameStop Corp.  7,463 301,505 Genesco, Inc.  2,540 78,410 Gildan Activewear, Inc. (Canada)  2,800 72,133 Gymboree Corp. (The)  4,971 199,188 Hasbro, Inc. 6,089 217,499 Healthcare Services Group, Inc. 2,174 33,067 Helen of Troy, Ltd. (Bermuda)  628 10,123 14 Putnam VT Global Asset Allocation Fund COMMON STOCKS (66.1%)* continued Shares Value Consumer Cyclicals continued Hillenbrand, Inc. 3,100 $66,340 Home Retail Group (United Kingdom) 8,495 36,706 Hooker Furniture Corp. 2,490 43,127 ICF International, Inc.  2,495 41,467 J Crew Group, Inc.  2,687 88,698 Jakks Pacific, Inc.  7,129 155,769 JC Decaux SA (France) 1,392 35,455 Jos. A. Bank Clothiers, Inc.  (S) 2,126 56,871 Kuoni Reisen Holding AG (Switzerland) 177 84,905 Landauer, Inc. 1,768 99,432 Lear Corp.  (S) 4,149 58,833 Lennox International, Inc. 2,250 65,160 Maidenform Brands, Inc.  4,117 55,580 Manpower, Inc. 1,882 109,608 Marvel Entertainment, Inc.  5,721 183,873 Matsushita Electric Industrial Co., Ltd. (Japan) 73,000 1,576,778 Mattel, Inc. 18,264 312,680 Maximus, Inc. 2,419 84,230 Mediaset SpA (Italy) (S) 6,715 44,152 Mens Wearhouse, Inc. (The) 4,030 65,649 Monro Muffler, Inc. 3,467 53,704 Morningstar, Inc.  2,768 199,379 NBTY, Inc.  5,910 189,475 Next PLC (United Kingdom) 12,441 240,026 NIKE, Inc. Class B 4,925 293,579 Nissha Printing Co., Ltd. (Japan) 800 46,105 Onward Kashiyama Co., Ltd. (Japan) 6,000 63,101 PC Mall, Inc.  3,890 52,748 Perry Ellis International, Inc.  6,342 134,577 Phillips-Van Heusen Corp. 5,449 199,542 Praktiker Bau- und Heimwerkermaerkte AG (Germany) 2,486 52,283 Priceline.com, Inc.  (S) 3,523 406,766 RadioShack Corp. 7,253 88,994 Renault SA (France) 557 45,584 Rent-A-Center, Inc.  3,256 66,976 S.A. DIeteren NV (Belgium) 223 61,456 Scholastic Corp.  2,106 60,358 Skechers U.S.A., Inc. Class A  718 14,188 Sony Corp. (Japan) 6,600 288,851 Standard Parking Corp.  3,383 61,571 Stantec, Inc. (Canada)  2,211 56,916 Steven Madden, Ltd.  11,020 202,548 Suzuki Motor Corp. (Japan) 2,300 54,452 Target Corp. 3,314 154,068 Tenneco Automotive, Inc.  3,812 51,576 Thomas Cook Group PLC (United Kingdom) 108,865 507,068 TJX Cos., Inc. (The) 4,746 149,357 Toro Co. (The) 3,844 127,890 Town Sports International Holdings, Inc.  5,780 53,985 COMMON STOCKS (66.1%)* continued Shares Value Consumer Cyclicals continued Toyota Motor Corp. (Japan) 900 $42,530 True Religion Apparel, Inc.  (S) 2,507 66,812 TUI Travel PLC (United Kingdom) 22,969 93,421 Tupperware Brands Corp. 4,400 150,568 Urban Outfitters, Inc.  8,700 271,353 Valeo SA (France) (S) 6,875 219,100 Volkswagen AG (preference) (Germany) 180 25,950 Volkswagon AG (Germany) 286 82,452 Wal-Mart Stores, Inc. 8,148 457,918 Walt Disney Co. (The) 10,912 340,454 Warnaco Group, Inc. (The)  7,923 349,167 Watson Wyatt Worldwide, Inc. Class A 5,156 272,701 Wiley (John) & Sons, Inc. Class A 3,762 169,403 William Hill PLC (United Kingdom) 12,481 79,188 WMS Industries, Inc.  449 13,367 Wolverine World Wide, Inc. 4,820 128,549 17,049,206 Consumer Staples (6.3%) Administaff, Inc. 2,867 79,961 Alberto-Culver Co. # 6,219 163,373 Alliance One International, Inc.  11,053 56,481 Altria Group, Inc. # 28,429 584,500 Axfood AB (Sweden) 2,000 66,152 Barry Callebaut AG (Switzerland)  79 51,263 BAT Industries PLC (United Kingdom) 3,175 109,559 Beiersdorf AG (Germany) 1,544 113,607 Benesse Corp. (Japan) 1,300 52,726 BJs Wholesale Club, Inc.  2,270 87,849 Blyth Industries, Inc. 3,134 37,702 Boston Beer Co., Inc. Class A  1,860 75,665 Brinker International, Inc. 6,805 128,615 Britvic PLC (United Kingdom) 17,780 102,055 Cal-Maine Foods, Inc. (S) 5,423 178,905 Campbell Soup Co. 2,598 86,929 CBRL Group, Inc. 6,447 158,016 CEC Entertainment, Inc.  5,910 165,539 Central European Distribution Corp.  1,500 111,225 Chattem, Inc.  1,904 123,855 Coca-Cola Co. (The) 3,493 181,566 Coca-Cola Hellenic Bottling Co., SA (Greece) 2,010 54,560 Colgate-Palmolive Co. 7,522 519,770 Colruyt SA (Belgium) 2,850 750,122 Cosan, Ltd. Class A (Brazil)  10,467 132,408 Dennys Corp.  18,745 53,236 DeVry, Inc. 1,075 57,642 Dominos Pizza, Inc.  (S) 3,195 36,743 Energizer Holdings, Inc.  1,077 78,718 Estee Lauder Cos., Inc. (The) Class A (S) 7,701 357,711 Flowers Foods, Inc. 2,964 84,000 15 Putnam VT Global Asset Allocation Fund COMMON STOCKS (66.1%)* continued Shares Value Consumer Staples continued Hansen Natural Corp.  (S) 7,300 $210,386 Heidrick & Struggles International, Inc. (S) 5,910 163,352 Heineken NV (Netherlands) 4,338 220,556 Herbalife, Ltd. (Cayman Islands) 6,582 255,053 Iaws Group PLC (Ireland) 6,340 158,647 Imperial Sugar Co. (S) 7,342 114,021 InBev NV (Belgium) 15,427 1,066,636 Inchcape PLC (United Kingdom) 56,272 356,441 ITT Educational Services, Inc.  3,910 323,083 Jack in the Box, Inc.  2,579 57,795 Japan Tobacco, Inc. (Japan) 12 51,273 Jardine Cycle & Carriage, Ltd. (Singapore) 9,000 112,533 KAO Corp. (Japan) 11,000 288,955 Kerry Group PLC Class A (Ireland) 19,327 572,071 Koninklijke Ahold NV (Netherlands) 9,224 123,598 Korn/Ferry International  7,342 115,490 Kroger Co. 15,490 447,196 Longs Drug Stores Corp. 11,224 472,643 Mannatech, Inc. (S) 10,028 54,552 Marubeni Corp. (Japan) 35,000 292,822 McDonalds Corp. 6,984 392,640 Medion AG (Germany) 1,617 25,404 MWI Veterinary Supply, Inc.  2,018 66,816 Nash Finch Co. 9,525 326,422 Nestle SA (Switzerland) 4,940 223,079 Netflix, Inc.  (S) 6,380 166,327 New Oriental Education & Technology Group ADR (China)  884 51,643 Orkla ASA (Norway) 6,600 84,562 Papa Johns International, Inc.  4,208 111,891 Pepsi Bottling Group, Inc. (The) 9,491 264,989 PepsiCo, Inc. 5,373 341,669 Philip Morris International, Inc. # 13,368 660,246 Prestige Brands Holdings, Inc.  10,082 107,474 Procter & Gamble Co. (The) 8,305 505,027 Ralcorp Holdings, Inc.  (S) 2,239 110,696 Reckitt Benckiser PLC (United Kingdom) 5,923 300,118 Reynolds American, Inc. 16,384 764,641 Robert Half International, Inc. 6,447 154,535 Ruby Tuesday, Inc. 9,750 52,650 Safeway, Inc. 21,411 611,284 Sanderson Farms, Inc. 897 30,964 Sara Lee Corp. 23,278 285,156 Sinclair Broadcast Group, Inc. Class A 15,727 119,525 Snow Brand Milk Products Co., Ltd. (Japan) 23,000 83,088 Sonic Corp.  5,731 84,819 Spartan Stores, Inc. 3,793 87,239 Suedzucker AG (Germany) 10,484 189,752 Time Warner, Inc. 44,486 658,393 Toyo Suisan Kaisha, Ltd. (Japan) 31,000 701,754 COMMON STOCKS (66.1%)* continued Shares Value Consumer Staples continued TrueBlue, Inc.  10,923 $144,293 Unilever NV (Netherlands) 2,937 83,313 Universal Corp. 2,149 97,178 WM Morrison Supermarkets PLC (United Kingdom) 11,627 61,564 Wolseley PLC (United Kingdom) 21,424 159,394 Woolworths, Ltd. (Australia) 34,996 820,228 Yum! Brands, Inc. 10,978 385,218 19,611,547 Energy (7.7%) Alliance Resource Partners, LP 1,517 84,467 Alpha Natural Resources, Inc.  6,302 657,236 Arch Coal, Inc. 665 49,895 Aventine Renewable Energy Holdings, Inc.  (S) 9,100 40,040 Ballard Power Systems, Inc. (Canada)  3,676 15,329 Basic Energy Services, Inc.  # 3,757 118,346 BG Group PLC (United Kingdom) 4,755 123,949 BP PLC (United Kingdom) 78,633 912,847 Canadian Solar, Inc. (China)  734 29,499 Centennial Coal Co., Ltd. (Australia) 4,797 25,751 Chevron Corp. 21,778 2,158,853 China Coal Energy Co. (China) 31,000 54,232 China Petroleum & Chemical Corp. (China) 76,000 71,156 China Shenhua Energy Co., Ltd. (China) 20,000 78,493 China Sunergy Co., Ltd. ADR (China)  2,159 17,855 Complete Production Services, Inc.  2,902 105,691 Comstock Resources, Inc.  2,308 194,864 ConocoPhillips 12,198 1,151,369 CONSOL Energy, Inc. 538 60,455 Core Laboratories NV (Netherlands)  1,372 195,304 Delek US Holdings, Inc. 3,134 28,864 Devon Energy Corp. 986 118,478 Dresser-Rand Group, Inc.  11,012 430,569 ENI SpA (Italy) 25,206 936,894 ENSCO International, Inc. 4,388 354,287 Ersol Solar Energy AG (Germany)  278 44,196 Evergreen Solar, Inc.  (S) 2,697 26,134 Exxon Mobil Corp. # 37,459 3,301,262 Felix Resources, Ltd. (Australia) 1,570 25,585 First Solar, Inc.  967 263,817 Foundation Coal Holdings, Inc. 422 37,381 Fred Olsen Energy ASA (Norway) 1,500 91,074 Frontier Oil Corp. 6,389 152,761 FuelCell Energy, Inc.  (S) 12,986 92,201 Fushan International Energy Group, Ltd. (Hong Kong)  28,000 21,547 Gloucester Coal, Ltd. (Australia) 1,618 20,008 Halliburton Co. 1,434 76,102 Headwaters, Inc.  (S) 9,387 110,485 16 Putnam VT Global Asset Allocation Fund COMMON STOCKS (66.1%)* continued Shares Value Energy continued Helmerich & Payne, Inc. 2,291 $164,998 Hidili Industry International Development, Ltd. (China) 14,000 24,420 Holly Corp. 4,567 168,614 Inpex Holdings, Inc. (Japan) 6 75,835 International Coal Group, Inc.  (S) 8,901 116,158 ION Geophysical Corp.  (S) 10,040 175,198 JA Solar Holdings Co., Ltd. ADR (China)  6,838 115,220 James River Coal Co.  701 41,142 LDK Solar Co., Ltd. ADR (China)  (S) 1,206 45,683 Lufkin Industries, Inc. 1,013 84,363 Lukoil (Russia) 1,500 147,375 Lukoil ADR (Russia) 893 88,184 MacArthur Coal, Ltd. (Australia) 1,619 26,182 Marathon Oil Corp. 23,206 1,203,695 Mariner Energy, Inc.  4,554 168,361 Massey Energy Co. 5,411 507,281 McMoRan Exploration Co.  (S) 6,512 179,210 Nexen, Inc. (Canada) 2,085 83,326 Noble Corp. 3,224 209,431 Occidental Petroleum Corp. 6,268 563,242 Oil States International, Inc.  1,557 98,776 Patriot Coal Corp.  361 55,338 Peabody Energy Corp. 754 66,390 Petroleo Brasileiro SA ADR (Brazil) 1,058 74,938 Petroleum Geo-Services ASA (Norway) 3,100 75,831 Q-Cells AG (Germany)  461 46,668 Queensland Gas Co., Ltd. (Australia)  5,590 28,776 Renewable Energy Corp. AS (Norway)  1,615 41,680 Repsol YPF SA (Spain) 4,514 177,656 Riversdale Mining, Ltd. (Australia)  2,321 26,276 Rosetta Resources, Inc.  2,955 84,218 Royal Dutch Shell PLC Class A (Netherlands) 7,548 310,015 Royal Dutch Shell PLC Class B (Netherlands) 29,532 1,187,721 Sasol, Ltd. ADR (South Africa) 1,053 62,064 Seadrill, Ltd. (Bermuda) 2,122 64,932 Solar Millennium AG (Germany)  442 18,861 Solarfun Power Holdings Co., Ltd. ADR (China)  (S) 1,856 32,480 Solaria Energia y Medio Ambiente SA (Spain)  1,655 23,786 Solon AG Fuer Solartechnik (Germany)  290 26,673 StatoilHydro ASA (Norway) 38,617 1,443,683 Stone Energy Corp.  4,628 305,031 Suncor Energy, Inc. (Canada) 2,800 162,925 Sunoco, Inc. 11,800 480,142 Sunpower Corp. Class A  593 42,684 Suntech Power Holdings Co., Ltd. ADR (China)  928 34,763 Swift Energy Co.  1,768 116,794 Tesoro Corp. (S) 7,700 152,229 COMMON STOCKS (66.1%)* continued Shares Value Energy continued Theolia SA (France)  1,894 $50,028 Tidewater, Inc. 12,087 786,018 Total SA (France) 8,300 707,784 Trico Marine Services, Inc.  8,596 313,066 Trina Solar, Ltd. ADR (China)  594 18,200 UK Coal PLC (United Kingdom)  1,978 21,966 Unit Corp.  1,599 132,669 Vaalco Energy, Inc.  7,510 63,610 Valero Energy Corp. 6,300 259,434 VeraSun Energy Corp.  (S) 13,495 55,734 Vestas Wind Systems A/S (Denmark)  400 52,216 Yanzhou Coal Mining Co., Ltd. (China) 28,000 52,072 Yingli Green Energy Holding Co., Ltd. ADR (China)  1,805 28,736 24,248,057 Financial (10.4%) 3i Group PLC (United Kingdom) 51,509 842,150 Acadia Realty Trust (R) 2,333 54,009 ACE, Ltd. (Bermuda) 920 50,683 Advanta Corp. Class B 8,020 50,446 Agree Realty Corp. (R) 1,882 41,498 Allianz SE (Germany) 1,436 252,393 Allied Irish Banks PLC (Ireland) 14,798 228,165 Allied World Assurance Company Holdings, Ltd. (Bermuda) 1,223 48,455 Allstate Corp. (The) # 14,325 653,077 Alpha Bank AE (Greece) 1,650 49,596 American Financial Group, Inc. 11,192 299,386 Ameriprise Financial, Inc. 9,200 374,164 Amerisafe, Inc.  4,212 67,139 Annaly Capital Management, Inc. (R) 27,000 418,770 Arbor Realty Trust, Inc (R) 3,324 29,816 Arch Capital Group, Ltd. (Bermuda)  4,657 308,852 Aspen Insurance Holdings, Ltd. (Bermuda) 5,897 139,582 Asta Funding, Inc. 5,450 49,377 Axa SA (France) 5,556 163,807 Banco Latinoamericano de Exportaciones SA Class E (Panama) 3,597 58,235 Banco Santander Central Hispano SA (Spain) 20,588 375,759 Bank of America Corp. # 19,065 455,082 Bank of the Ozarks, Inc. 2,110 31,355 Barclays PLC (United Kingdom) 162,229 939,838 Barclays PLC (Subsription shares) (United Kingdom) (F)  34,763 4,937 Barclays PLC ADR (United Kingdom) 12,100 280,115 BNP Paribas SA (France) 12,375 1,109,021 Boston Properties, Inc. (R) 270 24,359 Calamos Asset Management, Inc. Class A 5,731 97,599 Capital Trust, Inc. Class A (R) 1,432 27,509 Cathay General Bancorp 2,069 22,490 17 Putnam VT Global Asset Allocation Fund COMMON STOCKS (66.1%)* continued Shares Value Financial continued CB Richard Ellis Group, Inc. Class A  16,742 $321,446 CBL & Associates Properties (R) 1,599 36,521 Center Financial Corp. 2,439 20,658 Chubb Corp. (The) 9,938 487,061 Citigroup, Inc. # 17,502 293,334 City Bank 2,270 19,522 City Holding Co. 1,558 63,520 Colonial Properties Trust (R) 3,568 71,431 Comerica, Inc. 718 18,402 Commerzbank AG (Germany) 8,416 248,737 Corporacion Mapfre SA (Spain) 78,903 376,042 Credit Saison Co., Ltd. (Japan) 1,900 39,964 Credit Suisse Group (Switzerland) 1,882 85,549 Daegu Bank (South Korea) 4,870 64,722 DBS Group Holdings, Ltd. (Singapore) 92,000 1,276,199 Deutsche Bank AG (Germany) 852 73,426 Diamond Lease Co., Ltd. (Japan) 8,010 348,294 Discover Financial Services 8,193 107,902 DnB Holdings ASA (Norway) 9,600 121,863 E*Trade Financial Corp.  26,331 82,679 eHealth, Inc.  1,660 29,316 Entertainment Properties Trust (R) 3,767 186,240 Evercore Partners, Inc. Class A 842 7,999 Fairfax Financial Holdings, Ltd. (Canada) 228 58,490 FBL Financial Group, Inc. Class A 2,518 50,058 FCStone Group, Inc.  1,586 44,297 Federated Investors, Inc. 6,600 227,172 First Industrial Realty Trust (R) 718 19,723 First Mercury Financial Corp.  3,349 59,076 First Midwest Bancorp, Inc. 2,598 48,453 First Niagara Financial Group, Inc. (S) 11,371 146,231 First Regional Bancorp  1,432 8,034 FirstMerit Corp. 6,089 99,312 GFI Group, Inc. 2,475 22,300 GLG Partners, Inc. (S) 4,445 34,671 Goldman Sachs Group, Inc. (The) 5,894 1,030,861 Gramercy Capital Corp. (R) 4,836 56,049 Great Eagle Holdings, Ltd. (Hong Kong) (R) 16,000 47,198 Green Bankshares, Inc. 3,470 48,649 Greenhill & Co., Inc. 1,227 66,086 Guoco Group, Ltd. (Hong Kong) 8,000 81,109 Hancock Holding Co. 2,239 87,970 HBOS PLC (United Kingdom) 22,271 121,976 HBOS PLC (Rights) (United Kingdom)  8,908 1,909 HSBC Holdings PLC (London Exchange) (United Kingdom) 10,776 166,264 IG Group Holdings PLC (United Kingdom) 15,837 103,498 Immofinanz Immobilien Anlagen AG (Austria) 55,968 577,084 Industrial & Commercial Bank of China (China) 73,000 49,903 ING Canada, Inc. (Canada) 2,564 89,591 COMMON STOCKS (66.1%)* continued Shares Value Financial continued ING Groep NV (Netherlands) 19,399 $613,220 Inland Real Estate Corp. (R) 3,506 50,557 Integra Bank Corp. 4,214 32,996 Interactive Brokers Group, Inc. Class A  3,941 126,624 Interactive Data Corp. 5,994 150,629 Investment Technology Group, Inc.  6,423 214,914 Janus Capital Group, Inc. 13,400 354,698 Jones Lang LaSalle, Inc. 8,238 495,845 JPMorgan Chase & Co. 18,829 646,023 KBC Groupe SA (Belgium) 10,298 1,135,982 Knight Capital Group, Inc. Class A  15,733 282,879 Lexington Corporate Properties Trust (R) 5,126 69,867 Link REIT (The) (Hong Kong) (R) 32,000 72,891 Lloyds TSB Group PLC (United Kingdom) 12,397 76,027 Lloyds TSB Group PLC ADR (United Kingdom) 6,400 157,888 Loews Corp. 5,642 264,610 LTC Properties, Inc. (R) 4,623 118,164 Macquarie Bank, Ltd. (Australia) 1,350 62,946 Man Group PLC (United Kingdom) 9,692 119,551 Mastercard, Inc. Class A 1,503 399,077 Medical Properties Trust, Inc. (R) 11,550 116,886 Mitsubishi Estate Co., Ltd. (Japan) 2,000 45,840 Morgan Stanley 10,655 384,326 Muenchener Rueckversicherungs- Gesellschaft AG (Germany) 151 26,437 Nara Bancorp, Inc. 3,561 38,210 Nasdaq OMX Group, Inc. (The)  8,200 217,710 National Bank of Greece SA (Greece) 5,034 226,812 National Health Investors, Inc. (R) 2,524 71,959 National Retail Properties, Inc. (R) 6,503 135,913 Nationale A Portefeuille (Belgium) 3,277 245,818 Nationwide Financial Services, Inc. Class A 2,687 129,003 Nationwide Health Properties, Inc. (R) 2,239 70,506 Navigators Group, Inc.  1,984 107,235 Nordea AB (Sweden) 82,000 1,123,439 Northern Trust Corp. 4,875 334,279 NorthStar Realty Finance Corp. (R) 5,911 49,180 Odyssey Re Holdings Corp. 7,163 254,287 Old Mutual PLC (United Kingdom) 172,693 316,501 Omega Healthcare Investors, Inc. (R) 9,748 162,304 Onex Corp (Canada) 1,441 42,533 optionsXpress Holdings, Inc. 2,602 58,129 ORIX Corp. (Japan) 2,650 379,678 Pacific Capital Bancorp. 11,146 153,592 Philadelphia Consolidated Holding Corp.  8,668 294,452 Pico Holdings, Inc.  1,583 68,781 Platinum Underwriters Holdings, Ltd. (Bermuda) 5,405 176,257 Prudential PLC (United Kingdom) 10,017 106,170 PS Business Parks, Inc. (R) 2,767 142,777 Ramco-Gershenson Properties (R) 4,628 95,059 18 Putnam VT Global Asset Allocation Fund COMMON STOCKS (66.1%)* continued Shares Value Financial continued Realty Income Corp. (R) 986 $22,441 Royal Bank of Scotland Group PLC (United Kingdom) 43,867 187,224 S&T Bancorp, Inc. 2,197 63,845 Safety Insurance Group, Inc. 1,268 45,204 Sai-Soc Assicuratrice Industriale SpA (SAI) (Italy) 8,450 278,516 SeaBright Insurance Holdings, Inc.  5,043 73,023 Selective Insurance Group 2,270 42,585 Senior Housing Properties Trust (R) 4,624 90,307 Shinhan Financial Group Co., Ltd. (South Korea) 1,360 61,505 Sony Financial Holdings, Inc. (Japan) 25 100,689 Southwest Bancorp, Inc. 2,524 29,026 Standard Chartered PLC (United Kingdom) 6,347 179,609 State Street Corp. 7,100 454,329 Sterling Bancshares, Inc. 8,148 74,065 Sterling Financial Corp. 4,478 18,539 Stifel Financial Corp.  2,227 76,587 Suffolk Bancorp (S) 1,954 57,409 Sumitomo Mitsui Financial Group, Inc. (Japan) 6 45,218 Sumitomo Realty & Development Co., Ltd. (Japan) 3,000 59,706 SVB Financial Group  2,867 137,931 SWS Group, Inc. 14,514 241,078 Tanger Factory Outlet Centers (R) 718 25,798 Topdanmark A/S (Denmark)  700 105,445 Toronto-Dominion Bank (Canada) 800 50,521 Travelers Cos., Inc. (The) 4,120 178,808 U.S. Bancorp 28,209 786,749 Unibanco-Uniao de Bancos Brasileiros SA ADR (Brazil) 681 86,439 UniCredito Italiano SpA (Italy) 25,156 153,282 Universal Health Realty Income Trust (R) 1,936 58,080 Urstadt Biddle Properties, Inc. Class A (R) 4,204 61,631 Validus Holdings, Ltd. (Bermuda) 2,380 50,575 Virginia Commerce Bancorp.  5,332 27,673 W.R. Berkley Corp. 28,054 677,785 Waddell & Reed Financial, Inc. Class A 6,129 214,576 Westpac Banking Corp. (Australia) 24,125 462,525 World Acceptance Corp.  2,480 83,502 Zenith National Insurance Corp. 5,212 183,254 Zurich Financial Services AG (Switzerland) 3,569 912,954 32,752,349 Health Care (6.4%) Aetna, Inc. # 10,607 429,902 Albany Molecular Research, Inc.  3,234 42,915 Alfresa Holdings Corp. (Japan) 1,000 71,496 Align Technology, Inc.  538 5,644 Alliance Imaging, Inc.  9,199 79,755 Alnylam Pharmaceuticals, Inc.  2,001 53,487 COMMON STOCKS (66.1%)* continued Shares Value Health Care continued Alpharma, Inc. Class A  (S) 2,630 $59,254 Amedisys, Inc.  4,404 222,050 American Oriental Bioengineering, Inc. (China)  (S) 24,970 246,454 AMERIGROUP Corp.  12,749 265,179 Amgen, Inc.  10,349 488,059 AMN Healthcare Services, Inc.  6,261 105,936 Applera Corp.- Applied Biosystems Group 808 27,052 Astellas Pharma, Inc. (Japan) 6,600 280,136 AstraZeneca PLC (London Exchange) (United Kingdom) 35,219 1,498,839 Becton, Dickinson and Co. 6,081 494,385 Bio-Rad Laboratories, Inc. Class A  685 55,410 Biogen Idec, Inc.  8,144 455,168 Bristol-Myers Squibb Co. 10,552 216,633 Cephalon, Inc.  5,300 353,457 China Medical Technologies, Inc. ADR (China) (S) 5,251 259,399 CIGNA Corp. 8,062 285,314 Corvel Corp.  4,777 161,797 Cubist Pharmaceuticals, Inc.  3,398 60,688 Cutera, Inc.  4,836 43,669 Cynosure, Inc. Class A  5,552 110,041 Cypress Bioscience, Inc.  10,207 73,388 Daiichi Sankyo Co., Ltd. (Japan) 2,200 60,696 Eclipsys Corp.  3,203 58,807 Eli Lilly & Co. 7,342 338,907 Emergent Biosolutions, Inc.  4,688 46,552 Enzon Pharmaceuticals, Inc.  (S) 15,722 111,941 eResearch Technology, Inc.  7,479 130,434 Forest Laboratories, Inc.  7,611 264,406 Gen-Probe, Inc.  3,907 185,504 Genoptix, Inc.  2,306 72,754 GlaxoSmithKline PLC (United Kingdom) 21,234 469,612 Haemonetics Corp.  1,213 67,273 Healthsouth Corp.  (S) 4,360 72,507 Healthspring, Inc.  3,133 52,885 Hisamitsu Pharmaceutical Co., Inc. (Japan) 1,800 78,438 Humana, Inc.  8,835 351,368 Illumina, Inc.  1,904 165,857 Immucor, Inc.  2,162 55,953 Intuitive Surgical, Inc.  1,501 404,369 Invitrogen Corp.  1,439 56,495 Johnson & Johnson # 15,978 1,028,025 Kinetic Concepts, Inc.  (S) 1,516 60,504 King Pharmaceuticals, Inc.  11,216 117,432 Luminex Corp.  (S) 4,637 95,290 Magellan Health Services, Inc.  3,844 142,343 Martek Biosciences Corp.  (S) 14,744 497,020 Medcath Corp.  5,283 94,988 19 Putnam VT Global Asset Allocation Fund COMMON STOCKS (66.1%)* continued Shares Value Health Care continued Medicines Co.  7,094 $140,603 Medicis Pharmaceutical Corp. Class A 2,598 53,986 Mentor Corp. (S) 6,438 179,105 Merck & Co., Inc. 33,349 1,256,924 Meridian Bioscience, Inc. (S) 2,187 58,874 Merit Medical Systems, Inc.  6,940 102,018 Myriad Genetics, Inc.  1,674 76,200 Neurocrine Biosciences, Inc.  12,982 54,395 Novartis AG (Switzerland) 11,507 632,149 Novo Nordisk A/S Class B (Denmark) 1,250 82,397 Obagi Medical Products, Inc.  6,330 54,122 Ono Pharmaceutical Co., Ltd. (Japan) 2,300 126,910 Onyx Pharmaceuticals, Inc.  1,320 46,992 OSI Pharmaceuticals, Inc.  6,438 266,018 Owens & Minor, Inc. 1,456 66,525 Pall Corp. 2,979 118,207 Par Pharmaceutical Cos., Inc.  6,447 104,635 PDL BioPharma, Inc. 7,959 84,525 Pfizer, Inc. 34,186 597,229 Questcor Pharmaceuticals, Inc.  10,510 48,766 Quidel Corp.  8,093 133,696 Regeneron Pharmaceuticals, Inc.  2,680 38,699 Roche Holding AG (Switzerland) 965 173,475 Schering-Plough Corp. 9,424 185,559 Sciele Pharma, Inc.  5,630 108,941 Sepracor, Inc.  3,310 65,935 Steris Corp. 4,133 118,865 Suzuken Co., Ltd. (Japan) 14,300 528,730 Taisho Pharmaceutical Co., Ltd. (Japan) 11,000 204,292 Techne Corp.  1,643 127,152 Terumo Corp. (Japan) 2,900 148,255 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 1,300 59,540 Toho Pharmaceutical Co., Ltd. (Japan) 2,400 46,293 UCB SA (Belgium) 2,571 94,587 United Therapeutics Corp.  (S) 1,192 116,518 UnitedHealth Group, Inc. 5,860 153,825 Varian Medical Systems, Inc.  7,094 367,824 Waters Corp.  6,268 404,286 WellCare Health Plans, Inc.  1,447 52,309 WellPoint, Inc.  7,018 334,478 Wyeth 17,011 815,848 Zoll Medical Corp.  2,107 70,943 20,026,497 Technology (9.1%) Accenture, Ltd. Class A (Bermuda) 628 25,572 Acer, Inc. (Taiwan) 27,000 53,201 Acme Packet, Inc.  5,992 46,498 Actuate Corp.  11,135 43,538 Acxiom Corp. 5,670 65,148 COMMON STOCKS (66.1%)* continued Shares Value Technology continued Advanced Analogic Technologies, Inc.  976 $4,031 Advanced Energy Industries, Inc.  (S) 10,865 148,851 Advent Software, Inc.  3,653 131,800 ALPS Electric Co., Ltd. (Japan) 14,200 146,929 Anixter International, Inc.  1,472 87,569 Ansoft Corp.  5,733 208,681 ANSYS, Inc.  (S) 6,475 305,102 Apple Computer, Inc.  6,645 1,112,639 Applied Materials, Inc. 9,850 188,037 Arris Group, Inc.  17,738 149,886 Atheros Communications  2,076 62,280 AU Optronics Corp. (Taiwan) 24,000 37,721 AuthenTec, Inc.  4,893 50,985 Autodesk, Inc.  # 19,697 665,956 Avnet, Inc.  4,836 131,926 Avocent Corp.  2,873 53,438 Badger Meter, Inc. 1,283 64,830 Blackbaud, Inc. 2,457 52,580 Blackboard, Inc.  1,643 62,812 Blue Coat Systems, Inc.  5,552 78,339 BMC Software, Inc.  # 32,231 1,160,316 Brocade Communications Systems, Inc.  18,802 154,928 BYD Co., Ltd. (China) 16,500 21,162 CACI International, Inc. Class A  1,190 54,466 Checkpoint Systems, Inc.  2,808 58,631 Chordiant Software, Inc.  8,058 40,290 Cisco Systems, Inc.  # 70,286 1,634,852 CommScope, Inc.  3,005 158,574 Compal Electronics, Inc. (Taiwan) 52,000 56,200 Compuware Corp.  16,921 161,426 Comtech Telecommunications Corp.  1,822 89,278 Credence Systems Corp.  39,123 50,860 CSG Systems International, Inc.  9,938 109,517 Cubic Corp. 1,613 35,938 Cybersource Corp.  4,794 80,204 eBay, Inc.  11,012 300,958 Electronic Data Systems Corp. 27,754 683,859 EMC Corp.  36,207 531,881 Emulex Corp.  8,025 93,491 Energy Conversion Devices, Inc.  6,286 462,901 EnerSys  2,554 87,423 F5 Networks, Inc.  2,727 77,501 Factset Research Systems, Inc. 1,957 110,297 FEI Co.  9,199 209,553 Fujitsu, Ltd. (Japan) 150,000 1,114,884 Gemalto NV (France)  3,122 113,143 Global Sources, Ltd. (Bermuda)  2,965 45,009 Greatbatch, Inc.  2,357 40,776 Greatek Electronics, Inc. (Taiwan) 39,000 45,619 20 Putnam VT Global Asset Allocation Fund COMMON STOCKS (66.1%)* continued Shares Value Technology continued GS Yuasa Corp. (Japan) 21,000 $100,623 Hewlett-Packard Co. 24,442 1,080,581 Hitachi, Ltd. (Japan) 80,000 578,004 Hutchinson Technology, Inc.  5,821 78,234 IBM Corp. 15,266 1,809,479 IHS, Inc. Class A  2,419 168,362 Informatica Corp.  6,940 104,378 Intel Corp. # 53,880 1,157,342 Interwoven, Inc.  5,731 68,829 Intuit, Inc.  6,904 190,343 Itron, Inc.  844 83,007 Jack Henry & Associates, Inc. 4,685 101,383 JDA Software Group, Inc.  12,166 220,205 LG Electronics, Inc. (South Korea) 670 75,911 LTX Corp.  25,874 56,923 MEMC Electronic Materials, Inc.  7,342 451,827 Methode Electronics, Inc. Class A 6,895 72,053 Micrel, Inc. 8,736 79,934 Microsoft Corp. 76,348 2,100,333 MicroStrategy, Inc.  1,224 79,254 Mitsubishi Electric Corp. (Japan) 29,000 313,196 National Instruments Corp. 3,160 89,649 National Semiconductor Corp. 21,308 437,666 NetApp, Inc.  10,604 229,683 Nokia OYJ (Finland) 15,300 374,898 NTT Data Corp. (Japan) 76 297,491 Nuance Communications, Inc.  7,263 113,811 NVIDIA Corp.  5,194 97,232 Oce NV (Netherlands) 13,693 168,103 Olympus Corp. (Japan) 13,000 440,200 Omnicell, Inc.  2,419 31,882 Oracle Corp.  41,026 861,546 Palm, Inc. 1,702 9,174 Parametric Technology Corp.  9,639 160,682 Park Electrochemical Corp. 1,432 34,812 Photronics, Inc.  15,668 110,303 Plantronics, Inc. 2,417 53,947 Polycom, Inc.  (S) 6,895 167,962 Progress Software Corp.  2,399 61,342 PROS Holdings, Inc.  4,132 46,402 Qualcomm, Inc. 7,835 347,639 Roth & Rau AG (Germany)  86 18,570 Saft Groupe SA (France)  679 29,505 SAIC, Inc.  5,015 104,362 Samsung Electronics Co., Ltd. (South Korea) 433 258,748 Sanyo Electric Co., Ltd. (Japan)  42,000 97,849 Sharp Corp. (Japan) 3,000 48,925 Silicon Image, Inc.  10,870 78,808 Silicon Storage Technology, Inc.  12,266 33,977 COMMON STOCKS (66.1%)* continued Shares Value Technology continued Sohu.com, Inc. (China)  2,266 $159,617 Solarworld AG (Germany) 824 39,129 SonicWall, Inc.  39,258 253,214 SPSS, Inc.  6,733 244,879 Sybase, Inc.  14,048 413,292 Sykes Enterprises, Inc.  6,303 118,875 Synaptics, Inc.  3,482 131,376 Telefonaktiebolaget LM Ericsson AB Class B (Sweden) 4,200 43,372 Texas Instruments, Inc. 2,508 70,625 TIBCO Software, Inc.  5,462 41,784 Trizetto Group  7,253 155,069 TTM Technologies, Inc.  11,678 154,266 Ultralife Batteries, Inc.  1,446 15,458 United Internet AG (Germany) 3,515 69,218 United Online, Inc. 6,722 67,422 Varian Semiconductor Equipment  2,248 78,275 Varian, Inc.  4,925 251,471 Veeco Instruments, Inc.  10,555 169,724 Watts Water Technologies, Inc. Class A 2,309 57,494 Wincor Nixdorf AG (Germany) 914 63,475 Xilinx, Inc. 2,955 74,614 Yahoo!, Inc.  7,400 152,884 Yucheng Technologies, Ltd. (China)  (S) 6,348 71,034 28,434,222 Transportation (1.0%) Accuride Corp.  8,238 35,012 Alaska Air Group, Inc.  538 8,253 Arkansas Best Corp. 3,680 134,835 British Airways PLC (United Kingdom)  178,538 760,021 Central Japan Railway Co. (Japan) 72 794,567 ComfortDelgro Corp., Ltd. (Singapore) 70,000 77,229 DP World, Ltd. (United Arab Emirates) 44,462 38,237 East Japan Railway Co. (Japan) 4 32,635 Kirby Corp.  2,900 139,200 National Express Group PLC (United Kingdom) 6,467 122,467 Neptune Orient Lines, Ltd. (Singapore) 80,000 190,056 Overseas Shipholding Group 1,432 113,873 Ryder System, Inc. 5,000 344,400 Singapore Airlines, Ltd. (Singapore) 12,000 129,744 SkyWest, Inc. 10,923 138,176 3,058,705 Utilities & Power (3.3%) A2A SpA (Italy) 130,460 479,347 Alliant Energy Corp. 6,179 211,693 American States Water Co. 1,535 53,633 Aqua America, Inc. (S) 4,737 75,650 BKW FMB Energie AG (Switzerland) 374 51,574 Black Hills Corp. 628 20,134 21 Putnam VT Global Asset Allocation Fund COMMON STOCKS (66.1%)* continued Shares Value Utilities & Power continued California Water Service Group 1,558 $51,056 Cia de Saneamento Basico do Estado de Sao Paulo ADR (Brazil) 2,637 134,909 Cleco Corp. 2,429 56,669 Consolidated Water Co., Inc. (Cayman Islands) (S) 1,495 29,601 Constellation Energy Group, Inc. 3,403 279,386 E.On AG (Germany) 824 165,982 EDF Energies Nouvelles SA (France) 1,267 84,956 Edison International 17,687 908,758 Enel SpA (Italy) (S) 54,706 519,229 Energen Corp. 13,690 1,068,231 Energias de Portugal (EDP) SA (Portugal) 25,296 131,915 FirstEnergy Corp. 5,540 456,108 Huaneng Power International, Inc. (China) 56,000 38,856 International Power PLC (United Kingdom) 21,893 187,452 Mirant Corp.  986 38,602 National Grid PLC (United Kingdom) 7,430 97,434 Northwest Natural Gas Co. 3,403 157,423 Northwestern Corp. 2,472 62,838 OGE Energy Corp. 2,419 76,706 Ormat Technologies, Inc. 4,048 199,081 Osaka Gas Co., Ltd. (Japan) 89,000 326,552 PG&E Corp. 18,385 729,701 Portland General Electric Co. 8,698 195,879 Public Power Corp. SA (Greece) 23,730 825,430 Public Service Enterprise Group, Inc. 1,254 57,596 Questar Corp. 9,491 674,241 RWE AG (Germany) 1,400 176,660 Scottish and Southern Energy PLC (United Kingdom) 3,534 98,687 SJW Corp. (S) 1,688 44,563 Southwest Water Co. (S) 2,270 22,745 Suez SA (France) 5,579 379,009 Terna SPA (Italy) 66,607 281,785 Tokyo Electric Power Co. (Japan) 11,500 296,123 Tokyo Gas Co., Ltd. (Japan) 30,000 121,109 TransAlta Corp. (Canada) 503 18,223 Vector, Ltd. (New Zealand) 28,334 41,432 Veolia Environnement (France) 2,782 155,044 Westar Energy, Inc. 1,613 34,696 WGL Holdings, Inc. 2,419 84,036 10,200,734 Total common stocks (cost $199,687,331) $207,376,624 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (56.7%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.7%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from August 20, 2037 to October 20, 2037 $4,155,586 $4,296,812 5 1/2s, TBA, July 1, 2038 1,000,000 994,688 5,291,500 U.S. Government Agency Mortgage Obligations (55.0%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 374,221 383,665 5 1/2s, November 1, 2036 68,767 67,875 5 1/2s, with due dates from October 1, 2019 to April 1, 2020 432,403 438,236 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from February 1, 2024 to October 1, 2028 129,825 137,028 6 1/2s, November 1, 2037 528,853 544,801 6 1/2s, TBA, August 1, 2038 2,000,000 2,050,781 6 1/2s, TBA, July 1, 2038 2,000,000 2,057,188 6s, July 1, 2021 37,813 38,793 6s, TBA, July 1, 2034 2,000,000 2,017,344 5 1/2s, with due dates from March 1, 2037 to December 1, 2037 1,003,594 990,421 5 1/2s, with due dates from May 1, 2022 to September 1, 2022 1,019,669 1,027,954 5 1/2s, TBA, August 1, 2038 15,000,000 14,743,946 5 1/2s, TBA, July 1, 2035 120,500,000 118,730,156 5s, January 1, 2021 38,564 38,569 5s, TBA, August 1, 2038 10,000,000 9,560,938 5s, TBA, July 1, 2038 20,000,000 19,164,062 4 1/2s, with due dates from September 1, 2035 to October 1, 2035 872,094 809,411 172,801,168 Total U.S. government and agency mortgage obligations (cost $178,796,692) $178,092,668 U.S. TREASURY OBLIGATIONS (%)* (cost $20,074) Principal amount Value U.S. Treasury Notes 4 1/4s, November 15, 2013 $20,000 $20,880 COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 04-5, Class 3A1, 4.943s, 2035 $218,236 $186,592 Asset Backed Funding Certificates 144A FRB Ser. 06-OPT3, Class B, 4.983s, 2036 25,000 1,429 22 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.631s, 2029 $44,051 $45,592 Ser. 96-D3, Class A1C, 7.4s, 2026 43,342 43,548 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.838s, 2049 98,000 95,566 Ser. 07-2, Class A2, 5.634s, 2049 (F) 71,000 69,589 Ser. 06-4, Class A4, 5.634s, 2046 150,000 144,302 Ser. 06-4, Class A2, 5.522s, 2046 471,000 467,001 Ser. 04-3, Class A5, 5.493s, 2039 190,000 188,368 Ser. 05-6, Class A2, 5.165s, 2047 36,000 35,537 Ser. 07-5, Class XW, IO (Interest Only), 0.607s, 2051 2,884,505 71,229 Ser. 07-1, Class XW, IO, 0.465s, 2049 1,680,963 29,582 Ser. 06-1, Class XC, IO, 0.076s, 2045 2,618,502 15,305 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.33s, 2035 (F) 878,237 15,290 Ser. 04-4, Class XC, IO, 0.192s, 2042 1,942,853 26,384 Ser. 04-5, Class XC, IO, 0.173s, 2041 3,109,775 33,401 Ser. 05-4, Class XC, IO, 0.093s, 2045 3,790,871 23,216 Ser. 06-5, Class XC, IO, 0.091s, 2016 5,937,864 73,415 Ser. 06-4, Class XC, IO, 0.088s, 2046 3,012,008 31,325 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.991s, 2036 319,504 254,006 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 4.471s, 2022 95,000 77,900 FRB Ser. 05-MIB1, Class J, 3.521s, 2022 102,000 84,660 Banc of America Mortgage Securities FRB Ser. 03-F, Class 2A1, 3.658s, 2033 29,196 28,914 Ser. 05-E, Class 2, IO, 0.303s, 2035 1,413,176 5,631 Ser. 04-D, Class 2A, IO, 0.284s, 2034 525,663 595 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 100,928 101,572 Bayview Commercial Asset Trust 144A FRB Ser. 05-1A, Class A1, 2.783s, 2035 51,267 45,115 Ser. 04-2, IO, 2.22s, 2034 247,033 9,758 Ser. 06-2A, IO, 1.798s, 2036 128,972 10,434 Ser. 05-3A, IO, 1.6s, 2035 375,128 26,221 Ser. 05-1A, IO, 1.6s, 2035 228,686 11,480 Ser. 04-3, IO, 1.6s, 2035 154,761 6,190 Ser. 07-2A, IO, 1.3s, 2037 891,044 91,778 Ser. 07-1, Class S, IO, 1.211s, 2037 1,464,898 143,267 Ser. 06-4A, IO, 1.14s, 2036 107,355 11,938 Bear Stearns Alternate Trust Ser. 04-9, Class 1A1, 6.833s, 2034 6,958 6,244 FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 458,409 354,408 FRB Ser. 05-7, Class 23A1, 5.694s, 2035 208,230 159,879 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 07-PW17, Class A3, 5.736s, 2050 1,167,000 1,118,826 Ser. 04-PR3I, Class X1, IO, 0.448s, 2041 689,920 10,281 COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.883s, 2038 $1,566,478 $60,372 Ser. 06-PW14, Class X1, IO, 0.09s, 2038 1,685,602 24,711 Ser. 07-PW15, Class X1, IO, 0.078s, 2044 4,912,726 45,934 Ser. 05-PW10, Class X1, IO, 0.074s, 2040 5,896,672 20,992 Ser. 07-PW18, Class X1, IO, 0.063s, 2050 712,054 5,934 Ser. 07-PW16, Class X, IO, 0.032s, 2040 14,364,399 11,492 Chase Commercial Mortgage Securities Corp. Ser. 00-3, Class A2, 7.319s, 2032 26,669 27,706 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 222,000 220,882 Ser. 98-1, Class G, 6.56s, 2030 56,000 50,696 Ser. 98-1, Class H, 6.34s, 2030 85,000 63,568 Citigroup Ser. 08-C7, Class A2A, 6.034s, 2012 255,000 256,361 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A3, 6.299s, 2014 465,000 472,246 Citigroup Commercial Mortgage Trust 144A Ser. 05-C3, Class XC, IO, 0.123s, 2043 5,282,588 45,810 Ser. 06-C5, Class XC, IO, 0.085s, 2049 5,906,000 63,443 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 6.208s, 2036 311,121 226,021 FRB Ser. 06-AR7, Class 2A2A, 5.662s, 2036 315,225 237,207 IFB Ser. 07-6, Class 2A5, IO, 4.168s, 2037 314,754 22,747 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A4, 5.658s, 2048 62,000 61,048 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.56s, 2049 1,714,649 35,164 Ser. 06-CD2, Class X, IO, 0.128s, 2046 3,702,956 15,060 Ser. 07-CD4, Class XC, IO, 0.057s, 2049 5,734,794 43,907 CNL Funding Ser. 99-1, Class A2, 7.645s, 2014 100,000 97,446 Commercial Mortgage Acceptance Corp. Ser. 97-ML1, IO, 0.975s, 2017 572,536 20,374 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 98,000 99,184 Ser. 98-C2, Class F, 5.44s, 2030 435,000 416,486 23 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.221s, 2017 $126,000 $124,462 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-CN2A, Class H, 5.756s, 2019 45,000 40,435 Ser. 06-CN2A, Class J, 5.756s, 2019 36,000 32,163 FRB Ser. 01-J2A, Class A2F, 2.971s, 2034 (F) 74,000 65,116 Ser. 05-LP5, Class XC, IO, 0.117s, 2043 2,766,146 21,848 Ser. 05-C6, Class XC, IO, 0.079s, 2044 5,618,713 31,676 Ser. 06-C8, Class XS, IO, 0.062s, 2046 5,380,392 55,498 Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A2, 6s, 2037 298,988 243,348 Ser. 06-J8, Class A4, 6s, 2037 240,197 195,760 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 (F) 136,690 123,418 IFB Ser. 04-2CB, Class 1A5, IO, 5.118s, 2034 7,021 367 Ser. 05-24, Class 1AX, IO, 1.222s, 2035 759,904 15,762 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.713s, 2035 582,398 454,270 Ser. 05-9, Class 1X, IO, 3.126s, 2035 369,227 8,654 Ser. 05-2, Class 2X, IO, 1.16s, 2035 395,557 8,158 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 3.597s, 2035 452,047 29,460 IFB Ser. 05-R2, Class 1AS, IO, 3.242s, 2035 261,928 13,831 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 6.005s, 2039 349,000 346,009 Ser. 06-C5, Class AX, IO, 0.11s, 2039 3,423,894 49,619 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.28s, 2049 8,030,127 70,103 Ser. 06-C4, Class AX, IO, 0.105s, 2039 4,633,522 63,898 Ser. 07-C1, Class AX, IO, 0.083s, 2040 6,218,644 62,186 Ser. 06-C3, Class AX, IO, 0.032s, 2038 9,910,951 1,982 Crown Castle Towers, LLC 144A Ser. 05-1A, Class D, 5.612s, 2035 133,000 125,757 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 59,000 61,495 Ser. 04-C2, Class A2, 5.416s, 2036 (F) 210,000 203,807 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 04-TF2A, Class J, 3.421s, 2016 50,000 46,250 FRB Ser. 05-TF2A, Class J, 3.371s, 2020 31,319 29,440 FRB Ser. 04-TF2A, Class H, 3.171s, 2019 50,000 47,750 Ser. 01-CK1, Class AY, IO, 0.901s, 2035 (F) 2,933,249 47,235 Ser. 03-C3, Class AX, IO, 0.498s, 2038 3,248,792 120,848 Ser. 02-CP3, Class AX, IO, 0.391s, 2035 797,318 28,270 COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value CS First Boston Mortgage Securities Corp. 144A Ser. 04-C4, Class AX, IO, 0.278s, 2039 $761,834 $15,177 Ser. 05-C2, Class AX, IO, 0.157s, 2037 3,755,089 50,596 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.771s, 2031 393,247 11,981 DLJ Commercial Mortgage Corp. Ser. 00-CF1, Class A1B, 7.62s, 2033 103,173 107,695 Ser. 99-CG2, Class B3, 6.1s, 2032 100,000 99,692 Ser. 99-CG2, Class B4, 6.1s, 2032 130,000 126,789 Fannie Mae IFB Ser. 07-75, Class JS, 32 1/2s, 2037 172,532 232,075 IFB Ser. 07-75, Class CS, 28.123s, 2037 93,634 124,984 IFB Ser. 06-76, Class QB, 24.705s, 2036 87,776 110,427 IFB Ser. 06-48, Class TQ, 24.705s, 2036 124,264 153,178 IFB Ser. 06-63, Class SP, 24.405s, 2036 95,554 118,711 IFB Ser. 07-W7, Class 1A4, 24.285s, 2037 99,284 117,950 IFB Ser. 07-81, Class SC, 22.905s, 2037 111,302 131,008 IFB Ser. 07-1, Class NK, 22.096s, 2037 270,690 327,413 IFB Ser. 06-104, Class GS, 21.747s, 2036 81,712 98,205 IFB Ser. 06-104, Class ES, 21.038s, 2036 101,904 121,867 IFB Ser. 05-37, Class SU, 19.27s, 2035 116,874 137,277 IFB Ser. 06-49, Class SE, 19.07s, 2036 139,972 162,715 IFB Ser. 06-60, Class AK, 18.87s, 2036 86,553 100,208 IFB Ser. 06-104, Class CS, 18.529s, 2036 118,330 132,202 IFB Ser. 07-30, Class FS, 18.329s, 2037 272,507 303,060 IFB Ser. 07-96, Class AS, 17.738s, 2037 158,567 170,578 IFB Ser. 05-25, Class PS, 17.237s, 2035 76,309 86,109 IFB Ser. 06-115, Class ES, 16.63s, 2036 112,679 128,454 IFB Ser. 06-8, Class PK, 16.47s, 2036 125,433 135,642 IFB Ser. 05-57, Class CD, 15.816s, 2035 69,034 75,975 IFB Ser. 05-74, Class CP, 15.648s, 2035 70,440 79,099 IFB Ser. 05-115, Class NQ, 15.628s, 2036 64,797 69,617 IFB Ser. 06-27, Class SP, 15.464s, 2036 99,279 110,542 IFB Ser. 06-8, Class HP, 15.464s, 2036 104,885 116,536 IFB Ser. 06-8, Class WK, 15.464s, 2036 177,444 195,630 IFB Ser. 05-106, Class US, 15.464s, 2035 152,161 169,791 IFB Ser. 05-99, Class SA, 15.464s, 2035 74,619 81,731 IFB Ser. 05-45, Class DA, 15.318s, 2035 168,613 186,297 IFB Ser. 05-74, Class DM, 15.281s, 2035 147,373 162,106 IFB Ser. 05-45, Class DC, 15.208s, 2035 70,255 77,340 IFB Ser. 05-57, Class DC, 13.707s, 2034 88,302 95,095 IFB Ser. 05-74, Class SK, 13.303s, 2035 117,634 126,940 IFB Ser. 05-74, Class CS, 13.193s, 2035 71,849 77,726 IFB Ser. 05-45, Class PC, 12.803s, 2034 64,758 68,955 24 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Fannie Mae IFB Ser. 05-72, Class SB, 10.669s, 2035 $119,732 $120,298 Ser. 03-W6, Class PT1, 9.958s, 2042 25,409 28,562 Ser. 02-T12, Class A4, 9 1/2s, 2042 8,829 9,532 Ser. 02-T4, Class A4, 9 1/2s, 2041 31,817 35,265 Ser. 02-T6, Class A3, 9 1/2s, 2041 17,415 19,144 Ser. 04-T3, Class PT1, 8.93s, 2044 43,841 47,872 Ser. 02-26, Class A2, 7 1/2s, 2048 60,527 64,472 Ser. 04-W2, Class 5A, 7 1/2s, 2044 6,079 6,506 Ser. 04-T3, Class 1A4, 7 1/2s, 2044 2,716 2,907 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 35,021 37,482 Ser. 03-W1, Class 2A, 7 1/2s, 2042 152,872 162,787 Ser. 02-T12, Class A3, 7 1/2s, 2042 21,162 22,474 Ser. 02-14, Class A2, 7 1/2s, 2042 119,050 126,381 Ser. 01-T10, Class A2, 7 1/2s, 2041 12,600 13,361 Ser. 02-T4, Class A3, 7 1/2s, 2041 80,416 85,263 Ser. 01-T12, Class A2, 7 1/2s, 2041 27,745 29,404 Ser. 01-T3, Class A1, 7 1/2s, 2040 6,810 7,211 Ser. 01-T1, Class A1, 7 1/2s, 2040 19,771 21,101 Ser. 99-T2, Class A1, 7 1/2s, 2039 3,896 4,204 Ser. 03-W10, Class 1A1, 7 1/2s, 2032 35,497 37,843 Ser. 02-T1, Class A3, 7 1/2s, 2031 40,542 43,097 Ser. 01-T5, Class A3, 7 1/2s, 2030 9,188 9,755 Ser. 01-T4, Class A1, 7 1/2s, 2028 10,280 11,022 Ser. 02-26, Class A1, 7s, 2048 50,787 53,453 Ser. 04-T3, Class 1A3, 7s, 2044 46,616 49,259 Ser. 04-W2, Class 2A2, 7s, 2044 3,661 3,867 Ser. 03-W3, Class 1A2, 7s, 2042 46,439 48,937 Ser. 02-T16, Class A2, 7s, 2042 47,135 49,731 Ser. 02-14, Class A1, 7s, 2042 16,768 17,612 Ser. 02-T4, Class A2, 7s, 2041 13,507 14,177 Ser. 01-W3, Class A, 7s, 2041 16,013 16,874 Ser. 05-W4, Class 1A3, 7s, 2035 26,855 28,284 Ser. 04-W1, Class 2A2, 7s, 2033 213,947 225,970 Ser. 386, Class 14, IO, 6 1/2s, 2038 84,758 18,635 Ser. 381, Class 14, IO, 6 1/2s, 2037 107,364 24,156 Ser. 371, Class 2, IO, 6 1/2s, 2036 123,560 32,833 Ser. 386, Class 8, IO, 6s, 2038 431,292 92,228 Ser. 389, Class 3, IO, 6s, 2038 165,000 38,114 Ser. 383, Class 40, IO, 6s, 2038 87,815 20,181 Ser. 383, Class 41, IO, 6s, 2038 87,724 20,143 Ser. 383, Class 28, IO, 6s, 2038 89,681 20,826 Ser. 383, Class 29, IO, 6s, 2038 984,413 229,195 Ser. 383, Class 3, IO, 5 1/2s, 2037 92,683 21,249 Ser. 363, Class 2, IO, 5 1/2s, 2035 218,182 57,125 IFB Ser. 07-W6, Class 6A2, IO, 5.318s, 2037 119,156 12,659 IFB Ser. 06-90, Class SE, IO, 5.318s, 2036 94,550 12,482 IFB Ser. 04-51, Class XP, IO, 5.218s, 2034 42,648 4,823 COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Fannie Mae IFB Ser. 03-66, Class SA, IO, 5.168s, 2033 $123,805 $14,007 IFB Ser. 07-W6, Class 5A2, IO, 4.808s, 2037 170,052 17,592 IFB Ser. 07-W4, Class 4A2, IO, 4.798s, 2037 707,796 69,399 IFB Ser. 07-W2, Class 3A2, IO, 4.798s, 2037 226,820 22,324 IFB Ser. 06-115, Class BI, IO, 4.778s, 2036 185,728 14,213 IFB Ser. 05-113, Class DI, IO, 4.748s, 2036 375,662 35,606 IFB Ser. 05-52, Class DC, IO, 4.718s, 2035 105,006 13,504 IFB Ser. 07-60, Class AX, IO, 4.668s, 2037 692,552 72,938 IFB Ser. 06-60, Class SI, IO, 4.668s, 2036 215,206 23,744 IFB Ser. 06-60, Class UI, IO, 4.668s, 2036 86,943 9,699 IFB Ser. 04-24, Class CS, IO, 4.668s, 2034 173,977 18,790 IFB Ser. 07-W7, Class 3A2, IO, 4.648s, 2037 274,951 25,668 IFB Ser. 03-122, Class SA, IO, 4.618s, 2028 222,999 15,868 IFB Ser. 03-122, Class SJ, IO, 4.618s, 2028 232,408 16,800 IFB Ser. 06-60, Class DI, IO, 4.588s, 2035 85,896 7,409 IFB Ser. 04-60, Class SW, IO, 4.568s, 2034 321,276 34,513 IFB Ser. 05-65, Class KI, IO, 4.518s, 2035 821,775 72,847 IFB Ser. 08-01, Class GI, IO, 4.478s, 2037 885,375 89,973 IFB Ser. 07-23, Class SI, IO, 4.288s, 2037 128,028 11,007 IFB Ser. 07-54, Class CI, IO, 4.278s, 2037 145,686 14,282 IFB Ser. 07-39, Class PI, IO, 4.278s, 2037 135,631 11,884 IFB Ser. 07-30, Class WI, IO, 4.278s, 2037 1,261,248 103,764 IFB Ser. 07-28, Class SE, IO, 4.268s, 2037 172,853 16,141 IFB Ser. 06-128, Class SH, IO, 4.268s, 2037 141,191 11,610 IFB Ser. 06-56, Class SM, IO, 4.268s, 2036 477,286 39,718 IFB Ser. 05-73, Class SI, IO, 4.268s, 2035 71,786 5,707 IFB Ser. 05-12, Class SC, IO, 4.268s, 2035 164,803 12,862 25 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Fannie Mae IFB Ser. 05-17, Class ES, IO, 4.268s, 2035 $143,065 $12,564 IFB Ser. 05-17, Class SY, IO, 4.268s, 2035 67,195 5,580 IFB Ser. 07-30, Class IE, IO, 4.258s, 2037 404,758 43,713 IFB Ser. 06-123, Class CI, IO, 4.258s, 2037 380,948 36,153 IFB Ser. 06-123, Class UI, IO, 4.258s, 2037 147,751 13,797 IFB Ser. 05-82, Class SY, IO, 4.248s, 2035 281,357 22,931 IFB Ser. 05-45, Class EW, IO, 4.238s, 2035 567,864 44,688 IFB Ser. 05-45, Class SR, IO, 4.238s, 2035 382,607 31,165 IFB Ser. 07-15, Class BI, IO, 4.218s, 2037 241,187 22,176 IFB Ser. 06-16, Class SM, IO, 4.218s, 2036 131,181 12,069 IFB Ser. 05-95, Class CI, IO, 4.218s, 2035 166,057 15,874 IFB Ser. 05-84, Class SG, IO, 4.218s, 2035 270,938 26,083 IFB Ser. 05-57, Class NI, IO, 4.218s, 2035 75,668 6,748 IFB Ser. 05-54, Class SA, IO, 4.218s, 2035 270,721 22,186 IFB Ser. 05-23, Class SG, IO, 4.218s, 2035 214,414 19,921 IFB Ser. 05-17, Class SA, IO, 4.218s, 2035 186,721 17,701 IFB Ser. 05-17, Class SE, IO, 4.218s, 2035 203,073 18,800 IFB Ser. 05-57, Class DI, IO, 4.218s, 2035 431,310 35,739 IFB Ser. 06-128, Class GS, IO, 4.198s, 2037 163,181 15,479 Ser. 06-116, Class ES, IO, 4.168s, 2036 82,618 6,700 IFB Ser. 06-114, Class IS, IO, 4.168s, 2036 170,939 14,725 IFB Ser. 06-115, Class GI, IO, 4.158s, 2036 164,805 15,823 IFB Ser. 06-115, Class IE, IO, 4.158s, 2036 130,881 11,780 IFB Ser. 06-117, Class SA, IO, 4.158s, 2036 194,260 16,761 IFB Ser. 06-121, Class SD, IO, 4.158s, 2036 372,148 32,401 IFB Ser. 06-109, Class SG, IO, 4.148s, 2036 260,458 22,906 IFB Ser. 06-104, Class SY, IO, 4.138s, 2036 86,890 7,079 IFB Ser. 06-109, Class SH, IO, 4.138s, 2036 198,377 19,365 COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Fannie Mae Ser. 06-104, Class SG, IO, 4.118s, 2036 $173,997 $13,560 IFB Ser. 07-W6, Class 4A2, IO, 4.118s, 2037 694,326 59,971 IFB Ser. 06-128, Class SC, IO, 4.118s, 2037 606,006 52,771 IFB Ser. 06-43, Class SI, IO, 4.118s, 2036 384,442 32,300 IFB Ser. 06-44, Class IS, IO, 4.118s, 2036 185,612 14,639 IFB Ser. 06-8, Class JH, IO, 4.118s, 2036 592,917 56,520 IFB Ser. 05-122, Class SG, IO, 4.118s, 2035 132,843 11,962 IFB Ser. 06-92, Class JI, IO, 4.098s, 2036 95,158 8,361 IFB Ser. 06-92, Class LI, IO, 4.098s, 2036 190,373 16,743 IFB Ser. 06-96, Class ES, IO, 4.098s, 2036 243,286 21,029 IFB Ser. 06-99, Class AS, IO, 4.098s, 2036 112,588 10,048 IFB Ser. 06-85, Class TS, IO, 4.078s, 2036 197,569 15,930 IFB Ser. 06-61, Class SE, IO, 4.068s, 2036 222,299 16,463 IFB Ser. 07-75, Class PI, IO, 4.058s, 2037 208,931 17,033 IFB Ser. 07-76, Class SA, IO, 4.058s, 2037 199,574 15,199 IFB Ser. 07-W7, Class 2A2, IO, 4.048s, 2037 516,452 43,045 IFB Ser. 07-88, Class MI, IO, 4.038s, 2037 85,265 6,238 Ser. 06-94, Class NI, IO, 4.018s, 2036 85,160 6,491 IFB Ser. 07-116, Class IA, IO, 4.018s, 2037 734,393 59,719 IFB Ser. 07-103, Class AI, IO, 4.018s, 2037 916,915 77,490 IFB Ser. 07-1, Class NI, IO, 4.018s, 2037 421,434 32,786 IFB Ser. 07-15, Class NI, IO, 4.018s, 2022 237,166 18,316 IFB Ser. 08-3, Class SC, IO, 3.968s, 2038 97,658 7,702 IFB Ser. 07-109, Class XI, IO, 3.968s, 2037 97,745 8,121 IFB Ser. 07-109, Class YI, IO, 3.968s, 2037 207,389 15,696 IFB Ser. 07-W8, Class 2A2, IO, 3.968s, 2037 357,482 28,705 IFB Ser. 07-88, Class JI, IO, 3.968s, 2037 209,010 17,519 IFB Ser. 07-54, Class KI, IO, 3.958s, 2037 105,803 7,797 26 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Fannie Mae IFB Ser. 07-30, Class JS, IO, 3.958s, 2037 $343,081 $28,725 IFB Ser. 07-30, Class LI, IO, 3.958s, 2037 604,433 52,065 IFB Ser. 07-W2, Class 1A2, IO, 3.948s, 2037 147,119 12,196 IFB Ser. 07-106, Class SN, IO, 3.928s, 2037 214,370 16,080 IFB Ser. 07-54, Class IA, IO, 3.928s, 2037 182,845 15,545 IFB Ser. 07-54, Class IB, IO, 3.928s, 2037 182,845 15,545 IFB Ser. 07-54, Class IC, IO, 3.928s, 2037 182,845 15,545 IFB Ser. 07-54, Class ID, IO, 3.928s, 2037 182,845 15,545 IFB Ser. 07-54, Class IE, IO, 3.928s, 2037 182,845 15,545 IFB Ser. 07-54, Class IF, IO, 3.928s, 2037 271,146 22,909 IFB Ser. 07-54, Class NI, IO, 3.928s, 2037 154,089 12,528 IFB Ser. 07-54, Class UI, IO, 3.928s, 2037 224,210 19,948 IFB Ser. 07-109, Class AI, IO, 3.918s, 2037 1,044,307 83,620 IFB Ser. 07-91, Class AS, IO, 3.918s, 2037 138,180 10,502 IFB Ser. 07-91, Class HS, IO, 3.918s, 2037 148,535 10,862 IFB Ser. 07-15, Class CI, IO, 3.898s, 2037 700,887 58,849 IFB Ser. 06-123, Class BI, IO, 3.898s, 2037 919,244 75,421 IFB Ser. 06-115, Class JI, IO, 3.898s, 2036 512,965 43,093 IFB Ser. 07-109, Class PI, IO, 3.868s, 2037 210,766 16,123 IFB Ser. 06-123, Class LI, IO, 3.838s, 2037 339,540 27,219 IFB Ser. 08-1, Class NI, IO, 3.768s, 2037 396,251 27,022 IFB Ser. 07-116, Class BI, IO, 3.768s, 2037 681,867 47,008 IFB Ser. 08-01, Class AI, IO, 3.768s, 2037 1,074,197 81,981 IFB Ser. 08-10, Class GI, IO, 3.748s, 2038 205,855 14,628 IFB Ser. 08-1, Class HI, IO, 3.718s, 2037 502,458 37,143 IFB Ser. 07-39, Class AI, IO, 3.638s, 2037 323,289 23,277 IFB Ser. 07-32, Class SD, IO, 3.628s, 2037 215,944 15,057 COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Fannie Mae IFB Ser. 07-30, Class UI, IO, 3.618s, 2037 $178,633 $13,484 IFB Ser. 07-32, Class SC, IO, 3.618s, 2037 286,475 20,942 IFB Ser. 07-1, Class CI, IO, 3.618s, 2037 206,523 15,285 IFB Ser. 05-74, Class SE, IO, 3.618s, 2035 911,153 55,381 IFB Ser. 05-82, Class SI, IO, 3.618s, 2035 535,335 33,442 IFB Ser. 05-14, Class SE, IO, 3.568s, 2035 171,577 10,697 IFB Ser. 05-58, Class IK, IO, 3.518s, 2035 198,048 16,919 IFB Ser. 08-1, Class BI, IO, 3.428s, 2038 685,543 38,485 IFB Ser. 07-75, Class ID, IO, 3.388s, 2037 182,587 12,376 Ser. 03-W12, Class 2, IO, 2.218s, 2043 457,384 28,881 Ser. 03-W10, Class 3, IO, 1.935s, 2043 272,507 15,205 Ser. 03-W10, Class 1, IO, 1.923s, 2043 966,047 52,939 Ser. 03-W8, Class 12, IO, 1.636s, 2042 955,408 49,668 FRB Ser. 03-W17, Class 12, IO, 1.15s, 2033 341,128 12,365 Ser. 03-T2, Class 2, IO, 0.812s, 2042 1,295,527 34,990 Ser. 03-W6, Class 51, IO, 0.676s, 2042 314,484 6,212 Ser. 06-W3, Class 1AS, IO, 0.662s, 2046 686,707 41,279 Ser. 01-T12, Class IO, 0.565s, 2041 282,079 4,559 Ser. 03-W2, Class 1, IO, 0.468s, 2042 2,263,730 31,342 Ser. 02-T4, IO, 0.45s, 2041 1,528,634 18,431 Ser. 01-50, Class B1, IO, 0.449s, 2041 500,659 5,269 Ser. 02-T1, Class IO, IO, 0.422s, 2031 318,833 3,830 Ser. 03-W6, Class 3, IO, 0.366s, 2042 437,729 4,775 Ser. 03-W6, Class 23, IO, 0.352s, 2042 459,786 5,472 Ser. 01-79, Class BI, IO, 0.335s, 2045 1,128,922 10,315 Ser. 08-33, PO (Principal Only), zero %, 2038 97,887 68,376 Ser. 07-64, Class LO, PO, zero %, 2037 129,396 100,048 Ser. 06-46, Class OC, PO, zero %, 2036 104,021 76,244 Ser. 06-16, Class OG, PO, zero %, 2036 77,357 55,082 Ser. 04-38, Class AO, PO, zero %, 2034 204,194 146,789 Ser. 04-61, Class CO, PO, zero %, 2031 129,430 107,955 Ser. 07-31, Class TS, IO, zero %, 2009 486,771 4,680 Ser. 07-15, Class IM, IO, zero %, 2009 197,463 1,743 Ser. 07-16, Class TS, IO, zero %, 2009 (F) 801,209 5,825 FRB Ser. 06-115, Class SN, zero %, 2036 87,700 86,846 FRB Ser. 05-65, Class ER, zero %, 2035 115,061 104,493 FRB Ser. 05-57, Class UL, zero %, 2035 103,914 97,003 FRB Ser. 05-65, Class CU, zero %, 2034 51,734 58,296 27 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-42, Class A6, 9 1/2s, 2042 $8,975 $9,648 Ser. T-58, Class 4A, 7 1/2s, 2043 30,255 32,307 Ser. T-51, Class 2A, 7 1/2s, 2042 60,363 64,180 Ser. T-42, Class A5, 7 1/2s, 2042 21,350 22,797 Ser. T-60, Class 1A2, 7s, 2044 158,731 167,664 Ser. T-41, Class 2A, 7s, 2032 4,558 4,785 IFB Ser. T-56, Class 2ASI, IO, 5.618s, 2043 109,633 12,367 Ser. T-56, Class A, IO, 0.524s, 2043 351,670 5,623 Ser. T-56, Class 3, IO, 0.367s, 2043 368,191 4,722 Ser. T-56, Class 1, IO, 0.282s, 2043 474,633 3,992 Ser. T-56, Class 2, IO, 0.031s, 2043 433,454 1,282 FFCA Secured Lending Corp. 144A Ser. 00-1, Class A2, 7.77s, 2027 74,159 73,982 First Horizon Alternative Mortgage Securities FRB Ser. 05-AA10, Class 2A1, 5.749s, 2035 (F) 147,754 119,759 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.945s, 2033 1,438,121 47,955 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 131,000 137,881 Ser. 97-C2, Class G, 7 1/2s, 2029 40,000 36,599 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 (F) 165,000 158,722 Freddie Mac IFB Ser. 3202, Class HM, 20.894s, 2036 79,938 95,168 IFB Ser. 3182, Class PS, 18.715s, 2032 98,262 117,075 IFB Ser. 3081, Class DC, 18.039s, 2035 76,238 85,334 IFB Ser. 3360, Class SC, 16.483s, 2037 145,458 151,792 IFB Ser. 3408, Class EK, 15.849s, 2037 375,730 394,828 IFB Ser. 2976, Class KL, 15.322s, 2035 112,077 122,057 IFB Ser. 2990, Class DP, 15.212s, 2034 94,562 102,130 IFB Ser. 3149, Class SU, 12.867s, 2036 79,768 81,280 IFB Ser. 3065, Class DC, 12.446s, 2035 98,763 100,033 IFB Ser. 2990, Class WP, 10.652s, 2035 66,229 67,699 IFB Ser. 2990, Class LB, 10.629s, 2034 117,937 116,024 IFB Ser. 2927, Class SI, IO, 6.029s, 2035 158,147 21,560 IFB Ser. 2828, Class GI, IO, 5.029s, 2034 175,368 19,893 IFB Ser. 3184, Class SP, IO, 4.879s, 2033 229,159 21,442 IFB Ser. 2869, Class SH, IO, 4.829s, 2034 86,072 6,701 IFB Ser. 2869, Class JS, IO, 4.779s, 2034 389,140 30,961 IFB Ser. 2882, Class LS, IO, 4.729s, 2034 129,844 13,798 IFB Ser. 3203, Class SH, IO, 4.669s, 2036 129,567 14,612 IFB Ser. 2815, Class PT, IO, 4.579s, 2032 185,612 16,406 IFB Ser. 2828, Class TI, IO, 4.579s, 2030 84,912 7,543 COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Freddie Mac IFB Ser. 3397, Class GS, IO, 4.529s, 2037 $131,486 $10,704 IFB Ser. 3297, Class BI, IO, 4.289s, 2037 545,192 52,633 IFB Ser. 3287, Class SD, IO, 4.279s, 2037 243,218 21,343 IFB Ser. 3281, Class BI, IO, 4.279s, 2037 104,625 9,757 IFB Ser. 3281, Class CI, IO, 4.279s, 2037 126,559 10,405 IFB Ser. 3249, Class SI, IO, 4.279s, 2036 91,675 8,940 IFB Ser. 3028, Class ES, IO, 4.279s, 2035 448,243 41,948 IFB Ser. 2922, Class SE, IO, 4.279s, 2035 216,939 17,480 IFB Ser. 3045, Class DI, IO, 4.259s, 2035 1,071,954 84,728 IFB Ser. 3236, Class ES, IO, 4.229s, 2036 154,137 12,618 IFB Ser. 3136, Class NS, IO, 4.229s, 2036 254,625 21,060 IFB Ser. 3118, Class SD, IO, 4.229s, 2036 351,806 23,994 IFB Ser. 3107, Class DC, IO, 4.229s, 2035 481,149 46,260 IFB Ser. 2927, Class ES, IO, 4.229s, 2035 123,955 10,785 IFB Ser. 2950, Class SM, IO, 4.229s, 2016 261,214 21,176 IFB Ser. 3256, Class S, IO, 4.219s, 2036 249,084 23,766 IFB Ser. 3031, Class BI, IO, 4.219s, 2035 89,015 9,280 IFB Ser. 3244, Class SB, IO, 4.189s, 2036 151,325 13,673 IFB Ser. 3244, Class SG, IO, 4.189s, 2036 176,538 16,405 IFB Ser. 3236, Class IS, IO, 4.179s, 2036 274,923 24,139 IFB Ser. 2962, Class BS, IO, 4.179s, 2035 516,820 40,557 IFB Ser. 3114, Class TS, IO, 4.179s, 2030 566,097 41,266 IFB Ser. 3128, Class JI, IO, 4.159s, 2036 281,825 26,313 IFB Ser. 2990, Class LI, IO, 4.159s, 2034 175,531 16,737 IFB Ser. 3240, Class S, IO, 4.149s, 2036 597,582 53,647 IFB Ser. 3153, Class JI, IO, 4.149s, 2036 249,323 19,634 IFB Ser. 3065, Class DI, IO, 4.149s, 2035 76,599 7,832 IFB Ser. 3145, Class GI, IO, 4.129s, 2036 231,693 22,663 IFB Ser. 3114, Class GI, IO, 4.129s, 2036 100,571 10,629 IFB Ser. 3339, Class JI, IO, 4.119s, 2037 452,595 33,711 28 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Freddie Mac IFB Ser. 3218, Class AS, IO, 4.109s, 2036 $180,465 $15,281 IFB Ser. 3221, Class SI, IO, 4.109s, 2036 222,337 18,969 IFB Ser. 3202, Class PI, IO, 4.069s, 2036 611,279 52,936 IFB Ser. 3355, Class MI, IO, 4.029s, 2037 145,806 11,702 IFB Ser. 3201, Class SG, IO, 4.029s, 2036 280,743 24,202 IFB Ser. 3203, Class SE, IO, 4.029s, 2036 253,242 21,410 IFB Ser. 3171, Class PS, IO, 4.014s, 2036 233,502 19,295 IFB Ser. 3152, Class SY, IO, 4.009s, 2036 206,958 19,203 IFB Ser. 3284, Class BI, IO, 3.979s, 2037 173,505 14,124 IFB Ser. 3260, Class SA, IO, 3.979s, 2037 149,283 10,680 IFB Ser. 3199, Class S, IO, 3.979s, 2036 114,964 9,782 IFB Ser. 3284, Class LI, IO, 3.969s, 2037 758,065 63,792 IFB Ser. 3281, Class AI, IO, 3.959s, 2037 714,523 60,959 IFB Ser. 3311, Class EI, IO, 3.939s, 2037 173,707 13,791 IFB Ser. 3311, Class IA, IO, 3.939s, 2037 258,518 22,541 IFB Ser. 3311, Class IB, IO, 3.939s, 2037 258,518 22,541 IFB Ser. 3311, Class IC, IO, 3.939s, 2037 258,518 22,541 IFB Ser. 3311, Class ID, IO, 3.939s, 2037 258,518 22,541 IFB Ser. 3311, Class IE, IO, 3.939s, 2037 374,219 32,629 IFB Ser. 3240, Class GS, IO, 3.909s, 2036 354,700 29,364 IFB Ser. 3339, Class TI, IO, 3.669s, 2037 283,129 21,694 IFB Ser. 3284, Class CI, IO, 3.649s, 2037 555,453 41,698 IFB Ser. 3016, Class SQ, IO, 3.639s, 2035 184,448 10,796 Ser. 246, PO, zero %, 2037 228,526 173,042 Ser. 3292, Class DO, PO, zero %, 2037 87,680 63,123 Ser. 3296, Class OK, PO, zero %, 2037 89,695 64,022 Ser. 3300, PO, zero %, 2037 78,492 60,138 Ser. 3252, Class LO, PO, zero %, 2036 114,939 86,701 Ser. 239, PO, zero %, 2036 438,241 326,743 Ser. 2587, Class CO, PO, zero %, 2032 189,790 149,981 FRB Ser. 3327, Class YF, zero %, 2037 114,770 113,931 FRB Ser. 3326, Class YF, zero %, 2037 67,092 68,272 COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Freddie Mac FRB Ser. 3241, Class FH, zero %, 2036 $72,431 $66,405 FRB Ser. 3231, Class XB, zero %, 2036 54,436 54,230 FRB Ser. 3147, Class SF, zero %, 2036 118,479 111,231 FRB Ser. 3003, Class XF, zero %, 2035 74,365 67,695 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.096s, 2043 4,474,646 29,293 Ser. 05-C3, Class XC, IO, 0.081s, 2045 10,561,679 44,810 Ser. 07-C1, Class XC, IO, 0.075s, 2019 11,895,846 67,410 GMAC Commercial Mortgage Securities, Inc. Ser. 99-C3, Class F, 8.137s, 2036 44,000 45,011 Ser. 97-C1, Class X, IO, 1.356s, 2029 107,102 6,146 Ser. 05-C1, Class X1, IO, 0.187s, 2043 4,469,757 50,578 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 77,845 76,198 Ser. 06-C1, Class XC, IO, 0.08s, 2045 6,807,546 38,039 Government National Mortgage Association IFB Ser. 07-26, Class WS, 44.617s, 2037 206,241 323,637 IFB Ser. 07-38, Class AS, 31.91s, 2037 166,708 222,402 IFB Ser. 07-51, Class SP, 24.589s, 2037 85,522 100,213 IFB Ser. 07-44, Class SP, 23.468s, 2036 102,605 125,906 IFB Ser. 05-66, Class SP, 12.596s, 2035 80,688 80,647 IFB Ser. 05-7, Class JM, 11.261s, 2034 110,551 114,125 IFB Ser. 06-62, Class SI, IO, 4.898s, 2036 198,764 16,956 IFB Ser. 07-1, Class SL, IO, 4.878s, 2037 104,828 9,270 IFB Ser. 07-1, Class SM, IO, 4.868s, 2037 104,828 9,242 IFB Ser. 04-59, Class SC, IO, 4.729s, 2034 114,041 11,499 IFB Ser. 04-26, Class IS, IO, 4.729s, 2034 46,637 2,997 IFB Ser. 07-49, Class NY, IO, 4.618s, 2035 540,741 47,396 IFB Ser. 07-26, Class SG, IO, 4.368s, 2037 291,439 24,748 IFB Ser. 07-9, Class BI, IO, 4.338s, 2037 573,289 43,617 IFB Ser. 07-26, Class SD, IO, 4.329s, 2037 294,049 22,761 IFB Ser. 07-31, Class CI, IO, 4.328s, 2037 153,166 11,075 IFB Ser. 07-25, Class SA, IO, 4.318s, 2037 207,134 14,938 29 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-25, Class SB, IO, 4.318s, 2037 $340,453 $25,696 IFB Ser. 07-22, Class S, IO, 4.318s, 2037 160,008 14,943 IFB Ser. 07-11, Class SA, IO, 4.318s, 2037 146,701 11,991 IFB Ser. 07-14, Class SB, IO, 4.318s, 2037 308,655 25,276 IFB Ser. 05-84, Class AS, IO, 4.318s, 2035 63,337 5,252 IFB Ser. 07-51, Class SJ, IO, 4.268s, 2037 179,862 15,994 IFB Ser. 07-53, Class SY, IO, 4.253s, 2037 96,825 8,998 IFB Ser. 07-58, Class PS, IO, 4.218s, 2037 777,134 61,918 IFB Ser. 07-59, Class PS, IO, 4.188s, 2037 136,188 10,533 IFB Ser. 07-59, Class SP, IO, 4.188s, 2037 415,374 32,839 IFB Ser. 07-48, Class SB, IO, 4.179s, 2037 229,910 15,296 IFB Ser. 07-68, Class PI, IO, 4.168s, 2037 195,714 15,542 IFB Ser. 06-38, Class SG, IO, 4.168s, 2033 603,914 41,378 IFB Ser. 07-53, Class SG, IO, 4.118s, 2037 108,873 7,256 IFB Ser. 07-17, Class AI, IO, 4.079s, 2037 638,041 50,601 IFB Ser. 08-3, Class SA, IO, 4.068s, 2038 355,165 22,028 IFB Ser. 07-79, Class SY, IO, 4.068s, 2037 597,917 36,702 IFB Ser. 07-64, Class AI, IO, 4.068s, 2037 2,366,598 159,751 IFB Ser. 07-53, Class ES, IO, 4.068s, 2037 161,323 9,022 IFB Ser. 08-4, Class SA, IO, 4.034s, 2038 850,270 52,075 IFB Ser. 07-9, Class AI, IO, 4.029s, 2037 209,154 15,560 IFB Ser. 07-9, Class DI, IO, 4.028s, 2037 291,350 19,908 IFB Ser. 07-57, Class QA, IO, 4.018s, 2037 363,149 21,820 IFB Ser. 07-58, Class SA, IO, 4.018s, 2037 1,266,558 79,156 IFB Ser. 07-58, Class SC, IO, 4.018s, 2037 284,723 15,178 IFB Ser. 07-61, Class SA, IO, 4.018s, 2037 193,516 12,695 IFB Ser. 07-53, Class SC, IO, 4.018s, 2037 175,440 9,930 COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 06-26, Class S, IO, 4.018s, 2036 $157,568 $12,441 IFB Ser. 06-28, Class GI, IO, 4.018s, 2035 284,660 20,225 IFB Ser. 07-58, Class SD, IO, 4.008s, 2037 282,261 14,837 IFB Ser. 07-59, Class SD, IO, 3.988s, 2037 694,859 42,370 IFB Ser. 07-36, IO, 3.988s, 2037 394,282 28,291 IFB Ser. 08-40, Class SA, IO, 3.929s, 2038 365,950 26,329 IFB Ser. 05-71, Class SA, IO, 3.889s, 2035 55,356 3,964 IFB Ser. 05-65, Class SI, IO, 3.868s, 2035 196,233 14,862 IFB Ser. 07-17, Class IC, IO, 3.779s, 2037 380,779 25,724 IFB Ser. 07-17, Class IB, IO, 3.768s, 2037 156,371 10,314 IFB Ser. 06-14, Class S, IO, 3.768s, 2036 220,906 15,147 IFB Ser. 06-11, Class ST, IO, 3.758s, 2036 138,101 9,291 IFB Ser. 07-25, Class KS, IO, 3.729s, 2037 98,204 7,505 IFB Ser. 07-21, Class S, IO, 3.729s, 2037 337,133 20,616 IFB Ser. 07-27, Class SD, IO, 3.718s, 2037 148,473 8,586 IFB Ser. 07-19, Class SJ, IO, 3.718s, 2037 252,554 14,719 IFB Ser. 07-23, Class ST, IO, 3.718s, 2037 299,979 16,811 IFB Ser. 07-8, Class SA, IO, 3.718s, 2037 249,768 16,160 IFB Ser. 07-9, Class CI, IO, 3.718s, 2037 380,183 22,492 IFB Ser. 07-7, Class EI, IO, 3.718s, 2037 276,555 16,097 IFB Ser. 07-7, Class JI, IO, 3.718s, 2037 392,692 25,938 IFB Ser. 07-1, Class S, IO, 3.718s, 2037 331,198 19,364 IFB Ser. 07-3, Class SA, IO, 3.718s, 2037 316,323 18,434 IFB Ser. 07-31, Class AI, IO, 3.709s, 2037 170,038 15,630 IFB Ser. 05-17, Class S, IO, 3.698s, 2035 55,874 3,946 IFB Ser. 07-43, Class SC, IO, 3.629s, 2037 217,373 12,747 IFB Ser. 04-41, Class SG, IO, 3.518s, 2034 56,005 2,279 FRB Ser. 07-49, Class UF, zero %, 2037 32,758 31,411 FRB Ser. 07-33, Class TB, zero %, 2037 70,533 62,890 FRB Ser. 07-35, Class UF, zero %, 2037 50,729 51,584 30 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Government National Mortgage Association 144A IFB Ser. 06-GG8, Class X, IO, 0.855s, 2039 (F) $1,597,675 $50,227 Greenpoint Mortgage Funding Trust Ser. 05-AR1, Class X1, IO, 4.041s, 2045 262,434 7,217 Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class XC, IO, 0.083s, 2037 (F) 8,465,114 29,664 Greenwich Capital Commercial Funding Corp. 144A Ser. 07-GG9, Class X, IO, 0.511s, 2039 2,898,200 52,530 Ser. 05-GG3, Class XC, IO, 0.175s, 2042 4,151,844 56,439 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.993s, 2045 187,000 181,470 Ser. 06-GG6, Class A2, 5.506s, 2038 (F) 178,000 177,645 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 (F) 59,000 58,611 Ser. 04-C1, Class X1, IO, 0.683s, 2028 (F) 2,362,859 18,671 Ser. 03-C1, Class X1, IO, 0.253s, 2040 624,421 12,338 Ser. 05-GG4, Class XC, IO, 0.219s, 2039 (F) 4,895,254 76,478 Ser. 06-GG6, Class XC, IO, 0.061s, 2038 (F) 2,554,422 6,902 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 (F) 14,684 14,588 Ser. 05-RP3, Class 1A3, 8s, 2035 (F) 46,841 45,586 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 (F) 37,597 38,015 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 (F) 41,388 40,282 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 (F) 45,250 45,753 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.835s, 2035 (F) 78,162 75,501 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.135s, 2037 619,713 511,263 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 2.593s, 2037 (F) 402,751 347,264 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 6.333s, 2036 91,718 73,191 FRB Ser. 07-AR9, Class 2A1, 6.077s, 2037 304,214 240,329 FRB Ser. 07-AR15, Class 1A1, 6.248s, 2037 306,596 242,211 FRB Ser. 07-AR11, Class 1A1, 5.65s, 2037 (F) 258,044 173,029 COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value IndyMac Indx Mortgage Loan Trust FRB Ser. 05-AR31, Class 3A1, 5.643s, 2036 (F) $470,865 $353,224 FRB Ser. 05-AR5, Class 4A1, 5.456s, 2035 254,855 216,728 JPMorgan Alternative Loan Trust FRB Ser. 06-A3, Class 2A1, 6.069s, 2036 272,651 209,968 FRB Ser. 06-A1, Class 5A1, 5.894s, 2036 213,951 171,161 FRB Ser. 06-A6, Class 1A1, 2.553s, 2036 147,724 108,158 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 (F) 42,000 42,760 FRB Ser. 07-LD12, Class AM, 6.261s, 2051 406,000 376,183 FRB Ser. 07-LD12, Class A3, 6.189s, 2051 1,922,000 1,864,032 FRB Ser. 07-LD11, Class A3, 6.007s, 2049 (F) 234,000 225,702 Ser. 07-CB20, Class A3, 5.863s, 2051 469,000 450,681 Ser. 06-CB15, Class A4, 5.814s, 2043 258,000 250,540 Ser. 07-CB20, Class A4, 5.794s, 2051 302,000 288,739 Ser. 06-CB16, Class A4, 5.552s, 2045 207,000 197,557 Ser. 06-CB14, Class A4, 5.481s, 2044 217,000 209,066 Ser. 05-LDP2, Class AM, 4.78s, 2042 80,000 73,135 Ser. 06-LDP8, Class X, IO, 0.762s, 2045 2,120,204 65,514 Ser. 06-CB17, Class X, IO, 0.701s, 2043 2,044,736 63,264 Ser. 06-LDP9, Class X, IO, 0.641s, 2047 3,053,034 73,702 Ser. 07-LDPX, Class X, IO, 0.526s, 2049 3,474,743 60,537 Ser. 06-CB16, Class X1, IO, 0.086s, 2045 2,416,809 31,419 Ser. 06-LDP7, Class X, IO, 0.02s, 2045 9,917,571 7,748 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 44,000 43,841 Ser. 05-LDP1, Class X1, IO, 0.156s, 2046 2,809,459 22,167 Ser. 05-LDP2, Class X1, IO, 0.155s, 2042 7,005,337 104,239 Ser. 05-CB12, Class X1, IO, 0.131s, 2037 3,357,484 28,606 Ser. 05-LDP3, Class X1, IO, 0.095s, 2042 6,241,564 42,443 Ser. 06-CB14, Class X1, IO, 0.08s, 2044 4,072,416 14,946 31 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-LDP5, Class X1, IO, 0.068s, 2044 $16,027,754 $63,234 Ser. 07-CB20, Class X1, IO, 0.067s, 2051 6,063,046 69,179 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 (F) 35,110 32,965 Ser. 99-C1, Class G, 6.41s, 2031 37,135 26,915 Ser. 98-C4, Class H, 5.6s, 2035 50,000 49,153 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 599,000 593,850 Ser. 04-C7, Class A6, 4.786s, 2029 83,000 78,669 Ser. 07-C7, Class XW, IO, 0.526s, 2045 592,831 13,889 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.914s, 2038 1,452,348 52,936 Ser. 03-C5, Class XCL, IO, 0.787s, 2037 1,202,052 20,417 Ser. 05-C2, Class XCL, IO, 0.184s, 2040 3,947,842 34,559 Ser. 05-C3, Class XCL, IO, 0.183s, 2040 2,607,640 44,494 Ser. 05-C5, Class XCL, IO, 0.139s, 2020 3,201,053 35,916 Ser. 05-C7, Class XCL, IO, 0.12s, 2040 3,833,802 26,834 Ser. 06-C1, Class XCL, IO, 0.106s, 2041 5,593,547 49,638 Ser. 06-C7, Class XCL, IO, 0.094s, 2038 2,562,556 36,224 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 3.421s, 2017 52,000 47,112 FRB Ser. 05-LLFA, Class J, 3.271s, 2018 20,000 17,200 Lehman Mortgage Trust IFB Ser. 06-7, Class 1A9, 26.025s, 2036 71,370 83,108 IFB Ser. 07-5, Class 4A3, 25.185s, 2037 116,938 131,669 IFB Ser. 07-4, Class 3A2, IO, 4.718s, 2037 184,214 15,258 IFB Ser. 06-5, Class 2A2, IO, 4.668s, 2036 316,457 24,847 IFB Ser. 07-4, Class 2A2, IO, 4.188s, 2037 741,670 61,185 IFB Ser. 07-1, Class 2A3, IO, 4.148s, 2037 1,011,155 87,536 COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Lehman Mortgage Trust IFB Ser. 06-9, Class 2A2, IO, 4.138s, 2037 $609,111 $50,980 IFB Ser. 07-5, Class 10A2, IO, 3.858s, 2037 366,969 22,965 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 296,604 277,444 MASTR Adjustable Rate Mortgages Trust Ser. 04-7, Class 2A1, 6.442s, 2034 6,542 5,070 FRB Ser. 04-13, Class 3A6, 3.788s, 2034 134,000 126,416 Ser. 04-03, Class 4AX, IO, 1.417s, 2034 94,116 541 Ser. 05-2, Class 7AX, IO, 0.168s, 2035 244,283 458 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 188,350 141,263 MASTR Reperforming Loan Trust 144A Ser. 05-1, Class 1A4, 7 1/2s, 2034 58,333 62,165 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 3.103s, 2027 89,308 76,805 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.099s, 2049 7,911,451 94,777 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 2.971s, 2022 99,963 84,968 Ser. 06-1, Class X1A, IO, 1.565s, 2022 919,610 5,460 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 7.081s, 2030 31,000 31,905 FRB Ser. 05-A9, Class 3A1, 5.274s, 2035 207,949 203,409 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.023s, 2050 128,000 124,340 FRB Ser. 07-C1, Class A4, 6.023s, 2050 103,000 98,641 Ser. 05-MCP1, Class XC, IO, 0.127s, 2043 3,201,737 37,264 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.251s, 2039 817,410 15,448 Ser. 05-LC1, Class X, IO, 0.229s, 2044 1,705,445 11,613 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 6.156s, 2049 316,000 304,979 FRB Ser. 07-8, Class A2, 6.119s, 2049 226,000 222,165 Ser. 07-9, Class A4, 5.748s, 2049 630,000 593,499 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 07-7, Class X, IO, 0.137s, 2050 12,876,884 38,051 Ser. 06-1, Class X, IO, 0.132s, 2039 2,892,660 10,456 Ser. 06-3, Class XC, IO, 0.11s, 2046 3,208,493 43,636 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C2, Class X, IO, 6.004s, 2040 117,137 27,484 Ser. 05-C3, Class X, IO, 5.555s, 2044 132,062 30,579 Ser. 06-C4, Class X, IO, 5.454s, 2016 557,060 146,638 32 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Morgan Stanley Capital 144A Ser. 05-RR6, Class X, IO, 1.693s, 2043 $936,925 $36,990 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.458s, 2043 76,000 78,039 FRB Ser. 06-IQ11, Class A4, 5.944s, 2042 258,000 251,900 FRB Ser. 07-IQ14, Class AM, 5.877s, 2049 139,000 124,918 Ser. 05-HQ6, Class A4A, 4.989s, 2042 191,000 182,236 Ser. 04-HQ4, Class A7, 4.97s, 2040 (F) 99,000 93,631 Morgan Stanley Capital I 144A Ser. 98-HF1, Class F, 7.18s, 2030 2,294 2,298 Ser. 04-RR, Class F5, 6s, 2039 100,000 66,000 Ser. 04-RR, Class F6, 6s, 2039 100,000 61,000 Ser. 07-HQ13, Class X1, IO, 0.823s, 2044 3,581,343 111,810 Ser. 05-HQ5, Class X1, IO, 0.168s, 2042 1,464,475 8,816 Ser. 05-HQ6, Class X1, IO, 0.116s, 2042 4,080,636 35,446 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 5.275s, 2035 180,677 132,708 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.198s, 2030 49,000 50,372 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 7.543s, 2035 23,189 21,112 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 18,387 20,789 Permanent Financing PLC 144A FRB Ser. 9A, Class 3A, 2.796s, 2033 (United Kingdom) 195,000 190,125 Permanent Master Issuer PLC FRB Ser. 07-1, Class 4A, 2.793s, 2033 (United Kingdom) 236,000 227,150 PNC Mortgage Acceptance Corp. 144A Ser. 99-CM1, Class B3, 7.1s, 2032 (F) 187,000 184,720 Ser. 00-C2, Class J, 6.22s, 2033 (F) 49,000 44,754 Residential Asset Mortgage Products, Inc. Ser. 02-SL1, Class AI3, 7s, 2032 66,016 65,914 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 396,622 354,977 IFB Ser. 07-A3, Class 2A2, IO, 4.208s, 2037 756,456 63,744 Residential Funding Mortgage Securities I Ser. 04-S5, Class 2A1, 4 1/2s, 2019 170,611 155,235 Saco I Trust FRB Ser. 05-10, Class 1A1, 2.743s, 2033 (F) 60,978 27,445 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 0.794s, 2036 1,185,587 48,848 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 607,003 518,016 Ser. 04-8, Class 1A3, 6.199s, 2034 3,236 2,780 COLLATERALIZED MORTGAGE OBLIGATIONS (15.2%)* continued Principal amount Value Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 06-9, Class 1A1, 5.694s, 2036 $105,205 $82,617 FRB Ser. 05-18, Class 6A1, 5.247s, 2035 (F) 91,584 81,559 Ser. 05-9, Class AX, IO, 1.6s, 2035 916,189 20,156 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 2.833s, 2034 45,205 41,250 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 3.768s, 2037 2,365,444 145,872 Ser. 07-4, Class 1A4, IO, 1s, 2037 2,576,043 69,379 Structured Asset Securities Corp. 144A IFB Ser. 08-01, Class 1A2, IO, 3.588s, 2045 (acquired 3/4/08, cost $48,906)  723,825 41,580 Ser. 08-RF1, Class AI, IO, 2.948s, 2037 2,055,098 110,359 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 6.1s, 2051 249,000 241,762 Ser. 07-C30, Class A3, 5.246s, 2043 277,000 270,470 Ser. 04-C15, Class A4, 4.803s, 2041 147,000 138,999 Ser. 06-C28, Class XC, IO, 0.564s, 2048 1,420,855 28,957 Ser. 07-C34, IO, 0.52s, 2046 1,635,934 35,336 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 0.487s, 2035 736,809 19,821 Ser. 05-C18, Class XC, IO, 0 1/8s, 2042 3,740,879 31,012 Ser. 06-C27, Class XC, IO, 0.084s, 2045 2,758,633 28,414 Ser. 06-C23, Class XC, IO, 0.071s, 2045 2,897,975 15,852 Ser. 06-C26, Class XC, IO, 0.053s, 2045 1,709,768 4,736 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 10,000 6,597 Ser. 06-SL1, Class X, IO, 0.937s, 2043 362,429 13,569 WAMU Mortgage Pass-Through Certificates FRB Ser. 04-AR1, Class A, 4.229s, 2034 31,079 28,593 WAMU Mortgage Pass-Through Certificates 144A Ser. 04-RP1, Class 1S, IO, 3.198s, 2034 (acquired 3/10/08, cost $54,393)  804,211 50,263 Wells Fargo Mortgage Backed Securities Trust Ser. 06-AR10, Class 3A1, 5.005s, 2036 (F) 110,655 106,216 Ser. 05-AR2, Class 2A1, 4.541s, 2035 58,433 55,534 Ser. 04-R, Class 2A1, 4.365s, 2034 (F) 57,659 55,524 Ser. 05-AR12, Class 2A5, 4.321s, 2035 (F) 855,000 783,825 Total collateralized mortgage obligations (cost $46,720,950) $47,547,817 33 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (10.9%)* Principal amount Value Basic Materials (0.8%) AK Steel Corp. company guaranty 7 3/4s, 2012 $70,000 $70,175 Aleris International, Inc. company guaranty 9s, 2014  55,000 43,794 Algoma Acquisition Corp. 144A unsec. notes 9 7/8s, 2015 (Canada) 12,000 11,400 ARCO Chemical Co. debs. 10 1/4s, 2010 25,000 25,250 Builders FirstSource, Inc. company guaranty sr. sec. notes FRN 6.926s, 2012 40,000 27,200 Century Aluminum Co. company guaranty 7 1/2s, 2014 10,000 9,900 Clondalkin Acquisition BV 144A company guaranty sr. sec. notes FRN 4.776s, 2013 (Netherlands) 75,000 66,000 Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011 (Canada) 20,000 20,100 Dow Chemical Co. (The) Pass Through Trust 144A company guaranty 4.027s, 2009 55,000 55,327 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 105,000 111,038 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 50,000 51,625 Freeport-McMoRan Copper & Gold, Inc. sr. unsec.notes FRN 5.883s, 2015 20,000 20,005 Georgia-Pacific Corp. debs. 9 1/2s, 2011 52,000 52,845 Georgia-Pacific Corp. notes 8 1/8s, 2011 30,000 29,625 Georgia-Pacific Corp. sr. notes 8s, 2024 35,000 32,375 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 45,000 46,744 Glancore Funding LLC 144A company guaranty sr. unsec. unsub. notes 6s, 2014 480,000 458,520 Hercules, Inc. company guaranty 6 3/4s, 2029 10,000 9,700 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 40,000 36,200 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 288,000 263,520 Huntsman, LLC company guaranty 11 5/8s, 2010 1,000 1,033 International Paper Co. bonds 7.95s, 2018 140,000 139,221 International Paper Co. bonds 7.4s, 2014 45,000 45,016 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 10,000 8,725 Lubrizol Corp. (The) sr. notes 5 1/2s, 2014 20,000 19,097 Metals USA, Inc. sec. notes 11 1/8s, 2015 45,000 46,800 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 85,000 72,675 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 20,000 21,300 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 20,000 20,900 CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Basic Materials continued NewPage Corp. company guaranty 10s, 2012 $60,000 $60,750 NewPage Holding Corp. sr. notes FRN 9.986s, 2013  13,445 12,974 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 40,000 34,000 Novelis, Inc. company guaranty 7 1/4s, 2015 60,000 56,700 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 55,000 78,737 Smurfit-Stone Container Enterprises, Inc. sr. unsec. unsub. notes 8s, 2017 $30,000 24,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 140,000 134,050 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 45,000 44,775 Steel Dynamics, Inc. 144A sr. notes 7 3/8s, 2012 40,000 40,000 Stone Container Corp. sr. notes 8 3/8s, 2012 5,000 4,388 Tube City IMS Corp. company guaranty 9 3/4s, 2015 35,000 32,288 Ucar Finance, Inc. company guaranty 10 1/4s, 2012 2,000 2,070 Verso Paper Holdings, LLC/ Verso Paper, Inc. company guaranty 11 3/8s, 2016 25,000 23,688 Westvaco Corp. unsec. notes 7 1/2s, 2027 9,000 8,956 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 35,000 33,008 2,406,494 Capital Goods (0.6%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 18,000 17,460 Allied Waste North America, Inc. sec. notes 6 1/2s, 2010 25,000 25,000 Baldor Electric Co. company guaranty 8 5/8s, 2017 25,000 25,063 Berry Plastics Corp. company guaranty sr. sec. notes FRN 7.568s, 2015 220,000 210,650 Blount, Inc. sr. sub. notes 8 7/8s, 2012 30,000 30,000 Caterpillar Financial Services Corp. sr. unsec. 4.85s, 2012 75,000 74,778 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN, 5.85s, 2017 65,000 66,571 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6.55s, 2037 (Luxembourg) 30,000 30,258 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 35,000 35,423 34 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Capital Goods continued Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $28,000 $27,930 General Cable Corp. company guaranty sr. unsec. notes FRN 5.073s, 2015 45,000 39,938 Greenbrier Cos., Inc. company guaranty 8 3/8s, 2015 29,000 27,623 Hawker Beechcraft Acquisition Co., LLC sr. sub. notes 9 3/4s, 2017 25,000 25,000 Hawker Beechcraft Acquisition Co., LLC sr. unsec. notes 8 7/8s, 2015  50,000 50,250 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 45,000 43,763 L-3 Communications Corp. company guaranty 7 5/8s, 2012 81,000 81,810 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 75,000 70,125 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 24,000 22,500 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 20,000 18,450 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 135,000 151,790 Manitowoc Co., Inc. (The) sr. notes 7 1/8s, 2013 24,000 22,800 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 50,000 72,288 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 $85,000 82,025 Rexam PLC 144A bond 6 3/4s, 2013 (United Kingdom) 225,000 224,152 Ryerson Tull, Inc. 144A sec. notes 12s, 2015 119,000 118,108 Tekni-Plex, Inc. sec. notes 10 7/8s, 2012 40,000 40,600 Terex Corp. company guaranty 7 3/8s, 2014 35,000 34,475 Titan International, Inc. company guaranty 8s, 2012 65,000 63,700 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 75,000 74,583 WCA Waste Corp. company guaranty 9 1/4s, 2014 20,000 20,050 1,827,163 Communication Services (0.9%) American Tower Corp. 144A sr. notes 7s, 2017 100,000 99,000 Ameritech Capital Funding company guaranty 6 1/4s, 2009 95,000 97,464 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 56,000 66,448 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 220,000 207,960 AT&T, Inc. sr. unsec. unsub. notes 4.95s, 2013 65,000 64,764 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 25,000 24,225 CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Communication Services continued Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 $95,000 $104,938 British Telecommunications PLC sr. unsec. notes 5.15s, 2013 (United Kingdom) 110,000 107,542 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 30,000 30,900 Centennial Communications Corp. sr. notes 10s, 2013 10,000 10,150 Cincinnati Bell, Inc. company guaranty 7 1/4s, 2013 95,000 92,625 Citizens Communications Co. notes 9 1/4s, 2011 105,000 108,675 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 45,000 43,313 Cricket Communications, Inc. 144A company guaranty sr. notes 10s, 2015 110,000 107,800 Hawaiian Telcom Communications, Inc. company guaranty Ser. B, 9 3/4s, 2013 15,000 6,000 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 11/15/08), 2012 (United Kingdom)  41,000 41,410 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 105,000 106,444 Intelsat Intermediate Holding Co., Ltd. company guaranty stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda)  10,000 8,050 iPCS, Inc. company guaranty sr. sec. notes FRN 4.998s, 2013 15,000 13,500 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 55,000 50,050 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 25,000 21,500 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 55,000 52,938 Nextel Communications, Inc. sr. notes Ser. F, 5.95s, 2014 155,000 124,388 Nordic Telephone Co. Holdings ApS 144A sr. sec. bond 8 7/8s, 2016 (Denmark) 75,000 73,500 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 20,000 18,450 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 30,000 28,500 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 130,000 132,600 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 25,000 22,125 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 60,000 60,069 Rural Cellular Corp. sr. unsec. notes 9 7/8s, 2010 5,000 5,088 Rural Cellular Corp. sr. unsec. sub. notes FRN 5.682s, 2013 25,000 25,313 35 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Communication Services continued Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 $20,000 $18,800 Telecom Italia Capital SA company guaranty 7.2s, 2036 (Luxembourg) 20,000 19,341 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Luxembourg) 50,000 45,758 Telecom Italia Capital SA company guaranty 5 1/4s, 2013 (Luxembourg) 20,000 18,893 Telefonica Emisones SAU company guaranty 7.045s, 2036 (Spain) 75,000 79,444 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 40,000 39,981 Telefonica Europe BV company guaranty 8 1/4s, 2030 Netherlands) 5,000 5,740 Telus Corp. notes 8s, 2011 (Canada) 50,000 53,683 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 35,000 35,788 Verizon Communications, Inc. sr. unsec. notes 6.4s, 2038 40,000 37,350 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 135,000 131,496 Verizon New England, Inc. sr. notes 6 1/2s, 2011 50,000 51,391 Verizon New Jersey, Inc. debs. 8s, 2022 45,000 49,027 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 45,000 50,537 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 30,000 29,177 Vodafone Group PLC unsec. notes 6.15s, 2037 (United Kingdom) 90,000 83,969 West Corp. company guaranty 11s, 2016 15,000 12,675 West Corp. company guaranty 9 1/2s, 2014 25,000 22,500 Windstream Corp. company guaranty 8 5/8s, 2016 65,000 64,838 Windstream Corp. company guaranty 8 1/8s, 2013 35,000 34,913 2,841,030 Conglomerates (%) General Electric Co. sr. unsec. notes 5 1/4s, 2017 45,000 43,260 Textron, Inc. sr. unsec. 5.6s, 2017 80,000 79,898 123,158 Consumer Cyclicals (1.2%) Allison Transmission 144A company guaranty 11s, 2015 20,000 17,900 American Media, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2011 5,000 4,000 American Media, Inc. company guaranty sr. unsec. sub. notes Ser. B, 10 1/4s, 2009 50,000 40,250 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 8 7/8s, 2011 182 148 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 10 1/4s, 2009 1,818 1,463 CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Consumer Cyclicals continued Aramark Corp. company guaranty 8 1/2s, 2015 $50,000 $49,000 ArvinMeritor, Inc. sr. unsec. notes 8 1/8s, 2015 30,000 23,550 Associated Materials, Inc. company guaranty 9 3/4s, 2012 65,000 64,350 Autonation, Inc. company guaranty 7s, 2014 10,000 8,900 Autonation, Inc. company guaranty sr. unsec. notes FRN 4.713s, 2013 10,000 8,450 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 45,000 29,531 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 45,000 33,188 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 56,690 50,454 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 100,000 99,000 Claires Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default)  25,000 10,625 Corrections Corporation of America sr. notes 7 1/2s, 2011 35,000 35,175 D.R. Horton, Inc. company guaranty 8s, 2009 35,000 34,913 D.R. Horton, Inc. company guaranty sr. unsub. notes 5s, 2009 50,000 49,063 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 30,000 28,800 D.R. Horton, Inc. sr. notes 5 7/8s, 2013 30,000 25,500 DaimlerChrysler NA Holding Corp. company guaranty 6 1/2s, 2013 5,000 5,185 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 50,000 50,987 Dana Corp. bonds 5.85s, 2015 (Escrow) 55,000 3,163 Federated Department Stores, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 665,000 656,092 Ford Motor Credit Co., LLC notes 7 7/8s, 2010 60,000 51,789 Ford Motor Credit Co., LLC notes 6 3/8s, 2008 45,000 44,227 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 185,000 155,416 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 20,000 18,216 Goodyear Tire & Rubber Co. (The) notes 7.857s, 2011 4,000 3,975 Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 40,000 39,900 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 6.508s, 2014 40,000 37,200 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 100,000 94,500 36 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Consumer Cyclicals continued Isle of Capri Casinos, Inc. company guaranty 7s, 2014 $20,000 $14,100 JC Penney Co., Inc. debs. 7.65s, 2016 50,000 50,053 Jostens IH Corp. company guaranty 7 5/8s, 2012 50,000 49,125 K. Hovnanian Enterprises, Inc. sr. notes 8 5/8s, 2017 5,000 3,650 KB Home company guaranty 6 3/8s, 2011 235,000 216,200 Lamar Media Corp. company guaranty 7 1/4s, 2013 55,000 52,869 Lear Corp. company guaranty 8 1/2s, 2013 45,000 37,181 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 30,000 29,175 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 50,000 50,250 Marriott International, Inc. notes 6 3/8s, 2017 42,000 39,686 Marriott International, Inc. sr. unsec. Ser. J, 5 5/8s, 2013 10,000 9,405 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 50,000 44,125 Meritage Homes Corp. company guaranty 6 1/4s, 2015 55,000 44,138 Meritor Automotive, Inc. notes 6.8s, 2009 69,000 67,879 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 15,000 14,813 MGM Mirage, Inc. sr. notes 6 3/4s, 2012 95,000 85,263 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 45,000 35,775 Mohegan Tribal Gaming Authority sr. sub. notes 6 3/8s, 2009 30,000 29,700 Neiman-Marcus Group, Inc. company guaranty 9s, 2015 100,000 98,750 NTK Holdings, Inc. sr. disc. notes zero %, 2014 45,000 20,475 Omnicom Group, Inc. sr. notes 5.9s, 2016 30,000 29,313 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 35,000 26,775 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 45,000 44,213 Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) 10,000 9,300 R.H. Donnelley, Inc. 144A company guaranty sr. unsec. notes 11 3/4s, 2015 47,000 42,770 Readers Digest Association, Inc. (The) 144A sr. sub. notes 9s, 2017 35,000 25,550 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 (R) 120,000 83,400 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 15,000 12,300 Starwood Hotels & Resorts Worldwide, Inc. sr. unsec. notes 6 1/4s, 2013 65,000 62,762 Station Casinos, Inc. sr. notes 6s, 2012 90,000 71,550 CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Consumer Cyclicals continued Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 $20,000 $17,650 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 3,000 3,139 Tenneco, Inc. 144A sr. unsec. notes 8 1/8s, 2015 10,000 9,050 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 45,000 44,775 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 75,000 48,000 THL Buildco, Inc. (Nortek Holdings, Inc.) 144A sr. sec. notes 10s, 2013 35,000 33,425 Toll Brothers, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2011 205,000 198,850 Tropicana Entertainment, LLC sr. sub. notes 9 5/8s, 2014 (In default)  35,000 16,625 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 105,000 65,363 UCI Holdco, Inc. sr. unsec. notes FRN 10.276s, 2013  52,364 44,509 United Auto Group, Inc. company guaranty 7 3/4s, 2016 40,000 35,000 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 (In default)  110,000 48,400 Vertis, Inc. 144A unsec. sub. notes 13 1/2s, 2009 (In default)  5,000 175 VF Corp. sr. unsec. 5.95s, 2017 40,000 39,321 Vulcan Materials Co. sr. unsec. unsub. notes 5.6s, 2012 50,000 49,646 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 85,000 77,775 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 30,000 23,400 3,930,558 Consumer Staples (1.6%) Adelphia Communications Corp. escrow bonds zero %, 2010 55,000 4,538 Affinion Group, Inc. company guaranty 11 1/2s, 2015 35,000 34,913 Affinion Group, Inc. company guaranty 10 1/8s, 2013 55,000 55,138 Affinity Group, Inc. sr. sub. notes 9s, 2012 55,000 48,400 AMC Entertainment, Inc. company guaranty 11s, 2016 60,000 59,400 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 20,000 17,750 Avis Budget Car Rental, LLC company guaranty 7 3/4s, 2016 30,000 23,025 Avis Budget Car Rental, LLC company guaranty 7 5/8s, 2014 20,000 16,000 British Sky Broadcasting PLC company guaranty 6 7/8s, 2009 (United Kingdom) 545,000 553,262 Buffets, Inc. company guaranty 12 1/2s, 2014 (In default)  15,000 225 37 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Consumer Staples continued Campbell Soup Co. debs. 8 7/8s, 2021 $50,000 $65,215 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 84,000 81,270 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 101,000 97,465 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 35,000 28,525 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 5,000 4,375 Church & Dwight Co., Inc. company guaranty 6s, 2012 40,000 38,400 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014  65,000 61,750 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 10,000 6,000 ConAgra Foods, Inc. unsec. notes 7 7/8s, 2010 160,000 169,133 Cox Communications, Inc. notes 7 1/8s, 2012 70,000 73,063 Cox Communications, Inc. 144A notes 5 7/8s, 2016 55,000 53,731 Cox Enterprises, Inc. 144A notes 7 7/8s, 2010 35,000 36,894 CSC Holdings, Inc. debs. Ser. B, 8 1/8s, 2009 125,000 125,938 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 5,000 4,700 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 5,000 4,900 CVS Caremark, Corp. sr. unsec. FRN 6.302s, 2037 100,000 85,750 CVS Caremark, Corp. 144A pass-through certificates 6.117s, 2013 92,121 91,314 Dean Foods Co. company guaranty 7s, 2016 30,000 26,025 Del Monte Corp. company guaranty 6 3/4s, 2015 70,000 66,675 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 10,000 10,150 Delhaize Group sr. unsub. notes 6 1/2s, 2017 (Belgium) 35,000 35,305 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 55,000 54,284 Diageo Capital PLC company guaranty 5.2s, 2013 (United Kingdom) 25,000 25,029 Diageo PLC company guaranty 8s, 2022 40,000 45,581 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 163,000 152,813 DirecTV Holdings, LLC 144A sr. notes 7 5/8s, 2016 25,000 24,625 Dole Food Co. sr. notes 8 5/8s, 2009 42,000 40,005 Echostar DBS Corp. company guaranty 7s, 2013 35,000 33,338 CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Consumer Staples continued Echostar DBS Corp. company guaranty 6 5/8s, 2014 $5,000 $4,625 Echostar DBS Corp. sr. notes 6 3/8s, 2011 145,000 139,925 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 55,000 51,563 Estee Lauder Cos., Inc. (The) sr. unsec. notes 6s, 2037 65,000 60,544 Estee Lauder Cos., Inc. (The) sr. unsec. notes 5.55s, 2017 15,000 14,661 Hertz Corp. company guaranty 8 7/8s, 2014 65,000 59,475 Idearc, Inc. company guaranty 8s, 2016 120,000 75,450 Ion Media Networks, Inc. 144A sr. sec. notes 8.963s, 2013 20,000 12,900 Ion Media Networks, Inc. 144A sr. sec. notes 5.963s, 2012 20,000 17,000 Jarden Corp. company guaranty 7 1/2s, 2017 35,000 30,450 Kellogg Co. sr. unsub. 5 1/8s, 2012 10,000 10,112 Kroger Co. company guaranty 6.4s, 2017 55,000 56,098 Liberty Media Corp. debs. 8 1/4s, 2030 50,000 43,556 McDonalds Corp. sr. unsec. bond 6.3s, 2037 40,000 39,783 McDonalds Corp. sr. unsec. bond 5.8s, 2017 20,000 20,313 News America Holdings, Inc. company guaranty 7 3/4s, 2024 50,000 54,025 News America Holdings, Inc. debs. 7 3/4s, 2045 165,000 176,066 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 1,000 1,008 Nielsen Finance LLC/Nielsen Finance Co. company guaranty stepped-coupon zero % (12 1/2s, 8/1/11), 2016  30,000 20,625 Nielsen Finance LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 10s, 2014 34,000 35,063 OSI Restaurant Partners, Inc. 144A sr. notes 10s, 2015 20,000 12,950 Pilgrims Pride Corp. sr. unsec. notes 7 5/8s, 2015 5,000 4,113 Pinnacle Foods Finance LLC sr. notes 9 1/4s, 2015 20,000 17,600 Pinnacle Foods Finance LLC sr. sub. notes 10 5/8s, 2017 20,000 16,000 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 45,000 45,000 R.H. Donnelley Corp. sr. unsec. unsub. notes 8 7/8s, 2017 1,000 595 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 45,000 45,675 Reynolds American, Inc. company guaranty 7 1/4s, 2013 55,000 56,855 38 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Consumer Staples continued Rite Aid Corp. company guaranty 9 3/8s, 2015 $33,000 $22,110 Rite Aid Corp. sec. notes 7 1/2s, 2017 40,000 32,300 Sara Lee Corp. sr. unsec. unsub. notes 6 1/4s, 2011 50,000 51,190 Sinclair Broadcast Group, Inc. company guaranty 8s, 2012 15,000 15,113 Sirius Satellite Radio, Inc. sr. unsec. notes 9 5/8s, 2013 40,000 32,400 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 60,000 37,800 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes stepped-coupon 11 1/2s (12s, 10/2/08), 2013   30,000 24,600 Supervalu, Inc. sr. notes 7 1/2s, 2014 40,000 40,050 TCI Communications, Inc. company guaranty 7 7/8s, 2026 215,000 233,394 TCI Communications, Inc. debs. 9.8s, 2012 20,000 22,544 TCI Communications, Inc. debs. 7 7/8s, 2013 70,000 75,132 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 100,000 92,690 Time Warner, Inc. debs. 9.15s, 2023 40,000 45,892 Time Warner, Inc. debs. 9 1/8s, 2013 130,000 142,751 United Rentals NA, Inc. company guaranty 6 1/2s, 2012 15,000 13,500 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 45,000 44,550 Universal Corp. MTNC notes 5.2s, 2013 460,000 441,961 Univision Communications, Inc. 144A company guaranty unsec. notes 9 3/4s, 2015  30,000 22,050 Viacom, Inc. sr. notes 5 3/4s, 2011 30,000 30,070 Young Broadcasting, Inc. company guaranty 10s, 2011 30,000 16,800 Yum! Brands, Inc. sr. unsec. unsub. 6 1/4s, 2018 40,000 39,004 4,952,835 Energy (0.9%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 18,000 18,020 Arch Western Finance, LLC sr. notes 6 3/4s, 2013 115,000 112,700 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 50,000 43,375 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 110,000 110,000 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 45,000 45,113 Complete Production Services, Inc. company guaranty 8s, 2016 60,000 59,925 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 70,000 68,775 CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Energy continued Comstock Resources, Inc. sr. notes 6 7/8s, 2012 $40,000 $39,300 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 25,000 26,375 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 40,000 39,800 Dresser-Rand Group, Inc. company guaranty 7 3/8s, 2014 5,000 4,938 El Paso Natural Gas Co. sr. unsec. notes 5.95s, 2017 10,000 9,649 Encore Acquisition Co. sr. sub. notes 6s, 2015 79,000 74,260 Enterprise Products Operating LP company guaranty FRB 8 3/8s, 2066 85,000 84,976 Enterprise Products Operating LP company uaranty FRB 7.034s, 2068 35,000 30,599 EOG Resources, Inc. sr. unsec. notes 5 7/8s, 2017 40,000 40,270 EXCO Resources, Inc. company guaranty 7 1/4s, 2011 20,000 19,650 Forest Oil Corp. sr. notes 8s, 2011 65,000 66,950 Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Luxembourg) 100,000 89,750 Harvest Operations Corp. sr. notes 7 7/8s, 2011 Canada) 45,000 42,750 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 70,000 71,750 Hess Corp. bonds 7 7/8s, 2029 55,000 63,080 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 9s, 2016 15,000 15,263 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 10,000 9,600 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 85,000 79,050 Kerr-McGee Corp. sec. notes 6.95s, 2024 50,000 51,863 Key Energy Services, Inc. 144A sr. notes 8 3/8s, 2014 25,000 25,500 Massey Energy Co. sr. notes 6 5/8s, 2010 45,000 45,000 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 15,000 15,548 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 30,000 27,600 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 40,000 37,600 Nexen, Inc. unsec. unsub. notes 6.4s, 2037 (Canada) 35,000 33,139 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 35,000 33,688 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 40,000 39,800 Peabody Energy Corp. company guaranty 7 3/8s, 2016 110,000 109,725 Peabody Energy Corp. sr. notes 5 7/8s, 2016 50,000 47,000 39 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Energy continued PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 $95,000 $97,375 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 20,000 21,150 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 5,000 5,038 Plains Exploration & Production Co. company guaranty 7s, 2017 40,000 38,400 Premcor Refining Group, Inc. sr. notes 7 1/2s, 2015 80,000 82,534 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 60,000 59,850 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 30,000 27,938 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 100,000 90,000 SandRidge Energy, Inc. sr. notes 8s, 2018 75,000 75,375 SandRidge Energy, Inc. 144A company guaranty sr. unsec. FRN 6.323s, 2014 15,000 14,720 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 8 5/8s, 2015  45,000 46,125 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 70,000 59,850 Sunoco, Inc. notes 4 7/8s, 2014 30,000 28,323 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 70,000 68,600 Tesoro Corp. company guaranty 6 1/2s, 2017 60,000 53,850 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 15,000 15,018 Weatherford International, Inc. company guaranty sr.unsec. unsub. bonds 6.35s, 2017 25,000 25,322 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 40,000 39,139 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 20,000 19,350 Whiting Petroleum Corp. company guaranty 7s, 2014 30,000 29,438 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 75,000 78,750 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 10,000 10,100 2,718,626 Financial (2.1%) American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 250,000 247,309 American Express Co. sr. unsec. notes 6.15s, 2017 50,000 48,837 American International Group, Inc. jr. sub. bond 6 1/4s, 2037 125,000 98,458 CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Financial continued Ameriprise Financial, Inc. jr. sub. FRN 7.518s, 2066 $80,000 $67,464 Amvescap PLC company guaranty 5 5/8s, 2012 30,000 28,808 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes Ser. G, 4.95s, 2012 35,000 34,898 BankAmerica Capital III bank guaranty jr. unsec. FRN Ser. *, 3.283s, 2027 115,000 90,864 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 105,000 109,176 Bosphorus Financial Services, Ltd. 144A sec. sr. notes FRN 4.476s, 2012 (Cayman Islands) 93,750 90,433 Capital One Financial Corp. sr. unsec. unsub. notes FRN Ser. MTN, 2.976s, 2009 45,000 42,003 CIT Group, Inc. jr. sub. FRN 6.1s, 2067 195,000 96,281 CIT Group, Inc. sr. notes 5.4s, 2013 10,000 7,603 CIT Group, Inc. sr. notes 5s, 2014 85,000 61,037 Citigroup, Inc. sr. unsec. bonds 6 7/8s, 2038 41,000 39,708 Citigroup, Inc. sub. notes 5s, 2014 79,000 73,167 CNA Financial Corp. unsec. notes 6 1/2s, 2016 35,000 33,736 CNA Financial Corp. unsec. notes 6s, 201 1 35,000 35,153 Credit Suisse Guernsey Ltd. jr. sub. FRN 5.86s, 2049 (Guernsey) 84,000 70,026 Deutsche Bank Capital Funding Trust VII 144A FRB 5.628s, 2049 55,000 46,343 Developers Diversified Realty Corp. unsec. notes 5 3/8s, 2012 (R) 20,000 18,763 Dresdner Funding Trust I 144A bonds 8.151s, 2031 100,000 83,447 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 25,000 23,806 E*Trade Financial Corp. sr. unsec. notes 8s, 2011 25,000 23,000 Equity One, Inc. notes 5 3/8s, 2015 (R) 35,000 30,942 Erac USA Finance Co. 144A company guaranty 6 3/8s, 2017 65,000 58,084 Fleet Capital Trust V bank guaranty FRN 3.764s, 2028 170,000 139,742 Fund American Cos., Inc. notes 5 7/8s, 2013 65,000 63,086 GATX Financial Corp. notes 5.8s, 2016 25,000 23,983 General Electric Capital Corp. sr. unsec. 5 5/8s, 2017 185,000 180,917 General Electric Capital Corp. sr. unsec. notes 5 7/8s, 2038 175,000 158,597 General Electric Capital Corp. sub. notes FRN 6 3/8s, 2067 100,000 94,581 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2011 125,000 89,822 GMAC, LLC sr. unsec. unsub. notes 7 3/4s, 2010 40,000 34,205 GMAC, LLC sr. unsec. unsub. notes 7s, 2012 55,000 38,419 40 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Financial continued GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2012 $95,000 $65,054 GMAC, LLC sr. unsec. unsub. notes 6 3/4s, 2014 105,000 69,347 GMAC, LLC sr. unsec. unsub. notes 6 5/8s, 2012 10,000 6,781 GMAC, LLC sr. unsec. unsub. notes FRN 4.882s, 2014 15,000 9,860 GMAC, LLC sr. unsec. unsub. notes FRN 3.926s, 2009 170,000 159,846 Goldman Sachs Group, Inc. (The) sr. notes 5.45s, 2012 70,000 70,423 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 180,000 166,638 Health Care REIT, Inc. sr. notes 6s, 2013 (R) 20,000 18,659 Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 (R) 60,000 51,819 Hospitality Properties Trust notes 6 3/4s, 2013 (R) 35,000 33,247 HRPT Properties Trust bonds 5 3/4s, 2014 (R) 25,000 23,259 HRPT Properties Trust notes 6 1/4s, 2016 (R) 25,000 22,949 HSBC Finance Capital Trust IX FRN 5.911s, 2035 200,000 160,330 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 255,000 232,454 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 10,000 8,200 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 10,000 9,050 ILFC E-Capital Trust II 144A FRB 6 1/4s, 2065 110,000 90,512 iStar Financial, Inc. sr. unsec. notes Ser. B, 4 7/8s, 2009 (R) 175,000 168,000 JPMorgan Chase & Co. sr. notes 6s, 2018 165,000 160,733 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 75,000 69,180 JPMorgan Chase Capital XXV bonds 6.8s, 2037 85,000 76,295 Lehman Brothers Holdings, Inc. sub. notes 6 3/4s, 2017 195,000 183,188 Lender Processing Services, Inc. 144A sr. unsec. notes 8 1/8s, 2016 97,000 97,121 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 15,000 15,075 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 30,000 28,650 Liberty Mutual Group 144A company guaranty FRB 10 3/4s, 2058 145,000 141,433 Liberty Mutual Insurance 144A notes 7.697s, 2097 100,000 84,847 Lincoln National Corp. jr. unsec. sub. deb. FRB 7s, 2066 40,000 36,435 CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Financial continued Lincoln National Corp. sr. unsec. notes 6.3s, 2037 $35,000 $32,918 Loews Corp. notes 5 1/4s, 2016 25,000 24,184 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 95,000 97,391 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 60,000 58,250 Merrill Lynch & Co., Inc. notes 5.45s, 2013 115,000 107,927 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 3.12s, 2011 50,000 45,612 MetLife Capital Trust X 144A collateral trust FRB 9 1/4s, 2068 200,000 226,048 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 25,000 24,722 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 (R) 30,000 30,381 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 75,000 73,425 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 45,000 45,087 Nuveen Investments, Inc. sr. notes 5 1/2s, 2015 25,000 17,875 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 25,000 23,063 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 60,000 62,696 ProLogis Trust sr. notes 5 3/4s, 2016 (R) 25,000 23,545 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 95,000 94,035 Prudential Financial, Inc. notes Ser. MTN, 6s, 2017 50,000 48,494 Prudential Holdings LLC 144A bonds 8.695s, 2023 100,000 116,301 Regency Centers LP sr. unsec. 5 7/8s, 2017 40,000 37,022 Rouse Co LP/TRC Co-Issuer Inc. 144A sr. notes 6 3/4s, 2013 (R) 30,000 27,031 Rouse Co. (The) notes 7.2s, 2012 (R) 30,000 27,562 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 100,000 91,134 Simon Property Group LP unsub. bonds 5 3/4s, 2015 (R) 17,000 16,499 SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 140,000 129,543 Sovereign Bancorp, Inc. sr. notes 4.8s, 2010 35,000 31,060 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 3.776s, 2037 75,000 57,580 Travelers Cos., Inc. (The) sr. unsec. notes 6 1/4s, 2037 45,000 41,466 Unitrin, Inc. sr. notes 6s, 2017 45,000 40,485 USI Holdings Corp. 144A sr. unsec. notes FRN 6.551s, 2014 5,000 4,175 VTB Capital SA 144A notes 6 7/8s, 2018 (Luxembourg) 192,000 187,200 41 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Financial continued Wells Fargo & Co. sr. note 4 3/8s, 2013 $125,000 $121,038 Westfield Group sr. notes 5.7s, 2016 (Australia) 40,000 37,353 Westpac Capital Trust III 144A sub. notes FRN 5.819s, 2049 (Australia) 60,000 55,320 Willis Group North America, Inc. company uaranty 6.2s, 2017 35,000 30,928 6,729,433 Health Care (0.6%) Accellent, Inc. company guaranty 10 1/2s, 2013 15,000 13,725 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 300,000 284,136 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 105,000 107,625 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 95,000 95,594 DaVita, Inc. company guaranty 6 5/8s, 2013 55,000 52,800 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 65,000 63,944 HCA, Inc. company guaranty sr. sec. notes 9 5/8s, 2016  60,000 61,800 HCA, Inc. sr. sec. notes 9 1/4s, 2016 75,000 77,250 HCA, Inc. sr. unsec. notes 7 7/8s, 2011 132,000 130,020 Health Management Associates, Inc. sr. notes 6 1/8s, 016 15,000 13,125 Healthsouth Corp. company guaranty 10 3/4s, 2016 25,000 26,875 Hospira, Inc. sr. notes 6.05s, 2017 30,000 28,952 Hospira, Inc. sr. notes 5.55s, 2012 45,000 44,209 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 20,000 20,200 Omnicare, Inc. company guaranty 6 3/4s, 2013 20,000 18,800 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 10,000 9,250 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 50,000 45,750 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 45,000 44,550 Select Medical Corp. company guaranty 7 5/8s, 2015 55,000 48,263 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 80,000 75,800 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 60,000 57,000 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 35,000 35,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 15,000 11,700 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  15,000 13,125 Tenet Healthcare Corp. notes 7 3/8s, 2013 65,000 61,100 CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Health Care continued Tenet Healthcare Corp. sr. notes 9 1/4s, 2015 $5,000 $4,900 Tenet Healthcare Corp. sr. unsec. unsub. notes 6 3/8s, 2011 64,000 61,280 UnitedHealth Group, Inc. bonds 6 7/8s, 2038 20,000 18,906 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 35,000 33,857 UnitedHealth Group, Inc. sr. unsec. notes 5 1/2s, 2012 45,000 44,160 US Oncology Holdings, Inc. sr. unsec. notes FRN 7.949s, 2012  21,000 17,115 US Oncology, Inc. company guaranty 9s, 2012 40,000 39,700 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 50,000 49,500 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 50,000 52,375 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 25,000 24,000 1,786,386 Other (0.1%) Dow Jones CDX NA HY pass-through certificates Ser. 5-T1, 8 3/4s, 2010 384,000 394,560 Technology (0.7%) Activant Solutions, Inc. company guaranty 9 1/2s, 2016 15,000 11,850 Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 58,000 50,025 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 53,000 49,158 Arrow Electronics, Inc. debs. 7 1/2s, 2027 35,000 34,551 Avnet, Inc. notes 6s, 2015 35,000 33,929 Celestica, Inc. sr. sub. notes 7 7/8s, 2011 (Canada) 20,000 20,000 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 20,000 19,200 Ceridian Corp. 144A sr. unsec. notes 11 1/4s, 2015 40,000 36,300 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 30,000 27,450 Computer Sciences Corp. 144A sr. unsec. notes 6 1/2s, 2018 435,000 437,107 Electronic Data Systems Corp. sr. sec. notes Ser. B, 6 1/2s, 2013 75,000 76,946 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6.8s, 2017 45,000 45,524 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6 1/8s, 2012 45,000 45,227 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 60,000 48,750 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 9 1/8s, 2014  45,000 34,988 42 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Technology continued Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 $45,000 $34,313 IBM Corp. sr. unsec. notes 5.7s, 2017 100,000 101,415 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 15,000 15,450 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 95,000 93,456 Iron Mountain, Inc. sr. sub. notes 8 1/4s, 2011 80,000 80,100 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 45,000 34,425 Motorola, Inc. sr. unsec. notes 6 5/8s, 2037 60,000 47,202 Motorola, Inc. sr. unsec. notes 6s, 2017 30,000 26,223 Nortel Networks, Ltd. company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) 15,000 14,850 Nortel Networks, Ltd. company guaranty 144A sr. unsec. notes 10 3/4s, 2016 (Canada) 29,000 28,710 Nortel Networks, Ltd. company guaranty sr. unsec. notes FRN 6.963s, 2011 (Canada) 40,000 37,800 NXP BV/NXP Funding, LLC sec. notes 7 7/8s, 2014 (Netherlands) 75,000 69,000 Open Solutions, Inc. 144A sr. sub. notes 9 3/4s, 2015 15,000 12,225 Sanmina Corp. company guaranty sr. unsec. sub. notes 6 3/4s, 2013 65,000 58,338 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 100,000 90,000 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 (Cayman Islands) 20,000 18,488 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 22,000 22,110 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 88,000 88,880 Travelport LLC company guaranty 9 7/8s, 2014 50,000 44,375 Tyco Electronics Group SA company guaranty 6.55s, 2017 (Luxembourg) 65,000 65,632 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 46,000 46,000 Xerox Corp. sr. notes 6.4s, 2016 60,000 59,892 2,059,889 Transportation (0.1%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 10,000 8,600 American Airlines, Inc. pass-through certificates er. 01-2, 7.858s, 2011 25,000 24,000 Continental Airlines, Inc. pass-through certificates er. 97-4A, 6.9s, 2018 12,631 11,368 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 60,732 54,962 CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Transportation continued Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 $91,642 $77,896 Southwest Airlines Co. pass-through certificates .15s, 2022 29,480 27,929 Union Pacific Corp. sr. unsec. bond 5.7s, 2018 35,000 34,053 Union Pacific Corp. sr. unsub. notes 5 3/4s, 2017 45,000 44,262 United AirLines, Inc. pass-through certificates 6.636s, 2022 38,913 32,127 315,197 Utilities & Power (1.3%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 40,000 39,455 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 15,000 14,700 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 61,000 63,364 American Water Capital Corp. sr. unsec. bond 6.593s, 2037 25,000 23,069 American Water Capital Corp. sr. unsec. bond 6.085s, 2017 30,000 28,776 Appalachian Power Co. sr. notes 5.8s, 2035 25,000 21,281 Arizona Public Services Co. notes 6 1/2s, 2012 50,000 50,421 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 55,000 54,342 Beaver Valley II Funding debs. 9s, 2017 59,000 63,551 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 85,000 81,813 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 140,000 140,235 CenterPoint Energy Houston Electric, LLC general ref. mtge. Ser. M2, 5 3/4s, 2014 5,000 4,982 CenterPoint Energy Resources Corp. notes 7 3/4s, 2011 50,000 52,720 CMS Energy Corp. sr. notes 8 1/2s, 2011 25,000 26,098 Colorado Interstate Gas Co. debs. 6.85s, 2037 10,000 9,480 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 15,000 15,071 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 70,000 63,199 Consolidated Natural Gas Co. sr. notes 5s, 2014 45,000 42,912 Dayton Power & Light Co. (The) 1st mtge. 5 1/8s, 2013 34,000 34,260 Dominion Resources, Inc. jr. sub. notes FRN 6.3s, 2066 125,000 114,407 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 25,000 24,684 Dynegy Holdings, Inc. sr. unsec. notes 8 3/8s, 2016 45,000 43,650 43 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Utilities & Power continued Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 $40,000 $39,300 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 15,000 14,925 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 20,000 19,850 Edison Mission Energy sr. unsec. notes 7.2s, 2019 35,000 32,638 Edison Mission Energy sr. unsec. notes 7s, 2017 25,000 23,375 El Paso Corp. sr. notes Ser. MTN, 7 3/4s, 2032 35,000 35,062 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 45,000 42,436 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 65,000 59,313 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 430,000 441,223 Florida Power Corp. 1st mtge. 6.35s, 2037 50,000 50,776 Indianapolis Power & Light 144A 1st mtge. 6.3s, 2013 25,000 25,769 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 35,000 34,475 ITC Holdings Corp. 144A notes 5 7/8s, 2016 50,000 48,557 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 35,000 33,687 Kansas Gas & Electric bonds 5.647s, 2021 19,663 18,676 Kinder Morgan, Inc. notes 6s, 2017 35,000 34,536 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 25,000 24,594 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 110,000 105,629 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 50,000 50,499 Mirant North America, LLC company guaranty 7 3/8s, 2013 80,000 79,300 National Fuel Gas Co. notes 5 1/4s, 2013 30,000 29,043 Nevada Power Co. general ref. mtge. Ser. L, 5 7/8s, 2015 25,000 24,955 Northwestern Corp. sec. notes 5 7/8s, 2014 50,000 49,211 NRG Energy, Inc. company guaranty 7 3/8s, 2017 20,000 18,900 NRG Energy, Inc. sr. notes 7 3/8s, 2016 135,000 127,069 Oncor Electric Delivery Co. debs. 7s, 2022 25,000 24,378 Oncor Electric Delivery Co. sec. notes 7 1/4s, 2033 45,000 44,324 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 45,000 42,433 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 30,000 29,667 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 161,000 166,233 CORPORATE BONDS AND NOTES (10.9%)* continued Principal amount Value Utilities & Power continued Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 $50,000 $49,092 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 56,175 57,470 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 30,000 28,161 PSEG Energy Holdings, Inc. sr. notes 8 1/2s, 2011 45,000 47,199 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 45,000 46,195 Public Service Co. of New Mexico sr. notes 4.4s, 2008 25,000 24,974 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 70,000 60,550 Sierra Pacific Power Co. general ref. mtge. Ser. P, 6 3/4s, 2037 115,000 112,385 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 25,000 26,208 Southern California Edison Co. 1st mtge. Ser. 06-E, .55s, 2037 45,000 42,057 Southern California Edison Co. notes 6.65s, 2029 55,000 56,477 Southern Natural Gas. Co. 144A notes 5.9s, 2017 25,000 24,283 Spectra Energy Capital, LLC sr. notes 8s, 2019 45,000 50,164 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 135,000 140,312 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,032 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7 1/2s, 2017 10,000 10,536 TEPPCO Partners LP company guaranty FRB 7s, 2067 35,000 30,325 Texas Competitive Electric Holdings Co., LLC company guaranty 10 1/4s, 2015 105,000 102,900 TransAlta Corp. notes 5 3/4s, 2013 (Canada) 30,000 29,266 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 30,000 25,904 TransCanada Pipelines, Ltd. sr. unsec. 6.2s, 2037 Canada) 50,000 45,833 TXU Corp. sr. notes Ser. P, 5.55s, 2014 90,000 70,459 West Penn Power Co. 1st mtge. 5.95s, 2017 75,000 74,566 Westar Energy, Inc. 1st mtge. 5.15s, 2017 5,000 4,680 Westar Energy, Inc. 1st mtge. 5.1s, 2020 35,000 31,691 Williams Partners LP/ Williams Partners Finance Corp. sr. unsec. notes 7 1/4s, 2017 15,000 15,000 3,995,022 Total corporate bonds and notes (cost $36,234,768) $34,080,351 44 Putnam VT Global Asset Allocation Fund ASSET-BACKED SECURITIES (3.2%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 2.633s, 2036 $62,000 $35,960 FRB Ser. 06-HE3, Class A2C, 2.633s, 2036 75,000 58,870 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 (F) 30,403 26,677 Aegis Asset Backed Securities Trust 144A Ser. 04-6N, Class Note, 4 3/4s, 2035 2,980  AFC Home Equity Loan Trust Ser. 99-2, Class 1A, 2.893s, 2029 122,652 83,440 American Express Credit Account Master Trust 144A Ser. 04-C, Class C, 2.971s, 2012 13,650 13,095 Ameriquest Mortgage Securities, Inc. FRB Ser. 06-R1, Class M10, 4.983s, 2036 54,000 2,743 Argent Securities, Inc. FRB Ser. 06-W4, Class A2C, 2.643s, 2036 133,000 93,765 Asset Backed Funding Certificates FRB Ser. 05-WMC1, Class M1, 2.923s, 2035 60,000 41,400 Asset Backed Funding Corp. NIM Trust 144A FRB Ser. 05-OPT1, Class B1, 4.983s, 2035 25,000 2,567 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 2.673s, 2036 29,138 25,323 FRB Ser. 06-HE4, Class A5, 2.643s, 2036 98,000 73,500 FRB Ser. 06-HE7, Class A4, 2.623s, 2036 42,000 30,240 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 52,000 65,619 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 39,000 37,940 Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 2.983s, 2039 257,345 218,743 FRB Ser. 04-D, Class A, 2.873s, 2044 55,188 38,079 Bayview Financial Asset Trust 144A FRB Ser. 03-SSRA, Class M, 3.833s, 2038 25,403 19,370 FRB Ser. 03-SSRA, Class A, 3.183s, 2038 25,403 21,148 FRB Ser. 04-SSRA, Class A1, 3.083s, 2039 33,846 25,977 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 03-3, Class A2, 3.073s, 2043 75,539 66,957 FRB Ser. 03-1, Class A1, 2.983s, 2042 66,868 55,996 FRB Ser. 05-3, Class A1, 2.933s, 2035 42,428 35,474 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 284,363 184,694 Ser. 00-A, Class A2, 7.575s, 2030 49,689 29,227 Ser. 99-B, Class A-5, 7.44s, 2020 186,563 117,534 Ser. 99-B, Class A3, 7.18s, 2015 189,172 113,541 Ser. 99-B, Class A2, 6.975s, 2012 6,523 3,926 ASSET-BACKED SECURITIES (3.2%)* continued Principal amount Value Chase Credit Card Master Trust FRB Ser. 03-3, Class C, 3.551s, 2010 $100,000 $99,936 Conseco Finance Securitizations Corp. Ser. 02-2, Class A, IO, 8 1/2s, 2033 95,969 7,937 Ser. 00-4, Class A6, 8.31s, 2032 461,248 388,025 Ser. 00-5, Class A7, 8.2s, 2032 123,000 95,596 Ser. 00-5, Class A6, 7.96s, 2032 318,795 252,326 Ser. 02-1, Class M1F, 7.954s, 2033 67,000 60,807 Ser. 02-2, Class M1, 7.424s, 2033 32,000 27,709 Ser. 01-4, Class A4, 7.36s, 2033 224,533 210,971 Ser. 00-6, Class A5, 7.27s, 2031 66,009 60,081 Ser. 01-1, Class A5, 6.99s, 2032 765,877 707,579 Ser. 01-3, Class A4, 6.91s, 2033 84,463 79,421 Ser. 02-1, Class A, 6.681s, 2033 119,943 117,919 FRB Ser. 02-1, Class M1A, 4.521s, 2033 356,000 306,160 Countrywide Asset Backed Certificates FRB Ser. 04-6, Class 2A5, 2.873s, 2034 51,684 40,831 DB Master Finance, LLC 144A Ser. 06-1, Class M1, 8.285s, 2031 100,000 86,429 Fieldstone Mortgage Investment Corp. FRB Ser. 05-1, Class M3, 3.023s, 2035 32,000 28,160 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 2.633s, 2036 97,000 82,181 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 2.813s, 2036 137,000 94,557 FRB Ser. 06-2, Class 2A3, 2.653s, 2036 230,000 175,950 GE Corporate Aircraft Financing, LLC 144A Ser. 04-1A, Class B, 3.333s, 2018 12,153 11,242 GEBL 144A Ser. 04-2, Class D, 5.221s, 2032 69,513 35,451 Ser. 04-2, Class C, 3.321s, 2032 (F) 69,513 46,542 Granite Mortgages PLC FRB Ser. 03-3, Class 1C, 4.268s, 2044 (United Kingdom) 50,482 43,055 Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 84,545 53,137 Ser. 96-5, Class M1, 8.05s, 2027 33,057 27,675 Ser. 96-6, Class M1, 7.95s, 2027 173,000 151,098 Ser. 99-5, Class A5, 7.86s, 2030 442,660 376,703 Ser. 97-2, Class A7, 7.62s, 2028 10,792 11,230 Ser. 96-2, Class M1, 7.6s, 2026 98,000 76,367 Ser. 97-6, Class A9, 7.55s, 2029 30,652 28,766 Ser. 97-4, Class A7, 7.36s, 2029 55,016 52,766 Ser. 96-10, Class M1, 7.24s, 2028 63,000 57,015 Ser. 97-6, Class M1, 7.21s, 2029 73,000 53,370 Ser. 97-3, Class A5, 7.14s, 2028 14,474 14,772 Ser. 97-6, Class A8, 7.07s, 2029 10,508 10,455 Ser. 98-4, Class A7, 6.87s, 2030 19,673 19,574 Ser. 97-7, Class A8, 6.86s, 2029 35,320 33,487 Ser. 93-3, Class B, 6.85s, 2018 12,877 11,586 Ser. 99-3, Class A7, 6.74s, 2031 19,000 17,651 Ser. 99-3, Class A6, 6 1/2s, 2031 13,219 12,823 45 Putnam VT Global Asset Allocation Fund ASSET-BACKED SECURITIES (3.2%)* continued Principal amount Value Green Tree Financial Corp. Ser. 98-6, Class A7, 6.45s, 2030 $13,424 $13,596 Ser. 99-2, Class A7, 6.44s, 2030 71,974 61,329 Ser. 98-7, Class M1, 6.4s, 2030 20,000 13,024 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 594,611 505,419 Ser. 99-5, Class A4, 7.59s, 2028 74,913 73,415 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 56,727 56,664 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 2.633s, 2036 342,000 219,722 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 3.258s, 2036 (Cayman Islands) 99,200 54,560 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 2.813s, 2036 69,000 44,850 Hyundai Auto Receivables Trust Ser. 04-A, Class D, 4.1s, 2011 2,425 2,415 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class M1, 6.63s, 2028 10,000 7,126 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 700,649 593,909 IFB Ser. 07-3, Class 4B, IO, 4.298s, 2037 259,118 20,404 FRB Ser. 07-6, Class 2A1, 2.693s, 2037 694,848 501,471 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 5.481s, 2036 (Cayman Islands) (F) 120,000 59,956 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 2.743s, 2036 66,000 32,781 FRB Ser. 06-1, Class 2A3, 2.673s, 2036 105,000 88,725 Marriott Vacation Club Owner Trust 144A Ser. 04-1A, Class C, 5.265s, 2026 15,010 13,074 FRB Ser. 02-1A, Class A1, 3.182s, 2024 15,845 14,888 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 37,327 31,180 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 12,164 10,976 Ser. 04-B, Class C, 3.93s, 2012 6,134 5,564 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 62,336 53,609 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 2.643s, 2036 82,000 71,496 FRB Ser. 06-2, Class A2C, 2.633s, 2036 82,000 61,885 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 61,892 47,892 Ser. 95-B, Class B1, 7.55s, 2021 27,000 15,120 Ser. 00-D, Class A3, 6.99s, 2022 12,386 11,911 Ser. 98-A, Class M, 6.825s, 2028 31,000 23,148 Ser. 01-E, Class A4, 6.81s, 2031 118,478 93,124 Ser. 99-B, Class A3, 6.45s, 2017 39,219 33,002 Ser. 01-E, Class A, IO, 6s, 2009 124,976 2,624 Ser. 01-D, Class A3, 5.9s, 2022 86,268 62,975 Ser. 02-C, Class A1, 5.41s, 2032 (F) 175,435 147,570 ASSET-BACKED SECURITIES (3.2%)* continued Principal amount Value Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 $60,592 $49,516 Ocean Star PLC 144A FRB Ser. 04, Class D, 5.016s, 2018 (Ireland) 30,000 26,730 FRB Ser. 05-A, Class D, 4.216s, 2012 (Ireland) 32,000 25,600 Option One Mortgage Loan Trust FRB Ser. 05-4, Class M11, 4.983s, 2035 10,000 1,100 Origen Manufactured Housing Ser. 04-B, Class A2, 3.79s, 2017 8,913 8,634 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 2.613s, 2036 128,000 102,400 Permanent Financing PLC FRB Ser. 3, Class 3C, 3.846s, 2042 (United Kingdom) 60,000 59,439 FRB Ser. 4, Class 3C, 3.496s, 2042 (United Kingdom) 110,000 104,918 Pillar Funding PLC 144A FRB Ser. 04-1A, Class C1, 3.813s, 2011 (United Kingdom) 116,000 100,968 FRB Ser. 04-2A, Class C, 3.656s, 2011 (United Kingdom) 100,000 83,842 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 2.673s, 2036 110,724 95,522 FRB Ser. 07-RZ1, Class A2, 2.643s, 2037 114,000 83,802 Residential Asset Securities Corp. 144A FRB Ser. 05-KS10, Class B, 5.233s, 2035 52,000 1,040 Ser. 04-NT, Class Note, 4 1/2s, 2034 (In default)  4,095 246 Securitized Asset Backed Receivables, LLC FRB Ser. 07-NC2, Class A2B, 2.623s, 2037 107,000 72,225 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 2.693s, 2036 139,000 65,400 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 2.653s, 2036 66,000 51,150 FRB Ser. 06-3, Class A3, 2.643s, 2036 344,000 272,029 Soundview Home Equity Loan Trust 144A FRB Ser. 05-CTX1, Class B1, 4.983s, 2035 29,000 1,740 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 2.743s, 2036 66,000 31,952 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 3.318s, 2015 243,404 226,594 TIAA Real Estate CDO, Ltd. 144A FRB Ser. 02-1A, Class III, 7.6s, 2037 100,000 91,274 WFS Financial Owner Trust Ser. 05-1, Class D, 4.09s, 2012 2,101 2,140 Total asset-backed securities (cost $12,157,416) $10,196,810 46 Putnam VT Global Asset Allocation Fund PURCHASED OPTIONS OUTSTANDING (1.2%)* Expiration date/ Contract strike price amount Value Option on an interest rate swap with Deutschbank for the right to receive a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 $4,868,000 $269,492 Option on an interest rate swap with Deutschbank for the right to pay a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 4,868,000 81,198 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR- BBA maturing November 12, 2019. Nov-09/5.355 7,480,000 410,951 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 7,480,000 209,964 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.325% versus the three month USD-LIBOR-BBA maturing April 8, 2019. Apr-09/5.325 4,669,000 243,582 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.325% versus the three month USD-LIBOR-BBA maturing April 8, 2019. Apr-09/5.325 4,669,000 82,641 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 8, 2019. Apr-09/5.315 4,669,000 241,154 PURCHASED OPTIONS OUTSTANDING (1.2%)* continued Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.315% versus the three month USD-LIBOR- BBA maturing on April 8, 2019. Apr-09/5.315 $4,669,000 $83,855 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 7,480,000 410,951 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR- BBA maturing November 12, 2019. Nov-09/5.355 7,480,000 209,964 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.37% versus the three month USD-LIBOR- BBA maturing November 12, 2019. Nov-09/5.37 7,480,000 416,112 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.37% versus the three month USD-LIBOR- BBA maturing November 12, 2019. Nov-09/5.37 7,480,000 206,672 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.315% versus the three month USD-LIBOR- BBA maturing February 7, 2023. Feb-13/5.315 9,514,000 531,928 47 Putnam VT Global Asset Allocation Fund PURCHASED OPTIONS OUTSTANDING (1.2%)* continued Expiration date/ Contract strike price amount Value Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.315% versus the three month USD-LIBOR- BBA maturing February 7, 2023. Feb-13/5.315 $9,514,000 $496,916 Total purchased options outstanding (cost $3,487,740) $3,895,380 SENIOR LOANS (0.8%)* (c) Principal amount Value Basic Materials (0.1%) Aleris International, Inc. bank term loan FRN Ser. B, 4.563s, 2013 $11,970 $10,339 Georgia-Pacific, LLC bank term loan FRN Ser. B, 4.449s, 2013 17,908 16,884 Graphic Packaging Corp. bank term loan FRN Ser. C, 5.587s, 2014 69,650 67,111 Huntsman International, LLC bank term loan FRN Ser. B, 4.233s, 2012 260,000 240,608 Momentive Performance Materials, Inc. bank term loan FRN 4 3/4s, 2013 17,763 16,218 NewPage Holding Corp. bank term loan FRN 6.563s, 2014 17,910 17,762 368,922 Capital Goods (0.1%) Allied Waste Industries, Inc. bank term loan FRN 6.82s, 2012 16,897 16,676 Allied Waste Industries, Inc. bank term loan FRN 4.268s, 2012 28,103 27,736 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.1s, 2014 10,128 9,489 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 4.801s, 2014 197,097 184,655 Polypore, Inc. bank term loan FRN Ser. B, 4.74s, 2014 17,910 17,148 Sequa Corp. bank term loan FRN 6.025s, 2014 30,776 29,256 Transdigm, Inc. bank term loan FRN 4.801s, 2013 35,000 33,917 Wesco Aircraft Hardware Corp. bank term loan FRN 5.06s, 2013 18,000 17,426 336,303 Communication Services (0.2%) Alltel Communications, Inc. bank term loan FRN Ser. B2, 5.564s, 2015 129,673 128,733 Alltel Communications, Inc. bank term loan FRN Ser. B3, 5.232s, 2015 135,000 134,021 Cricket Communications, Inc. bank term loan FRN Ser. B, 6 1/2s, 2013 17,909 17,620 SENIOR LOANS (0.8%)* (c) continued Principal amount Value Communication Services continued Crown Castle International Corp. bank term loan FRN 4.301s, 2014 $8,955 $8,516 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 3/4s, 2015 100,000 89,304 Intelsat Corp. bank term loan FRN Ser. B2, 5.184s, 2011 5,984 5,673 Intelsat Corp. bank term loan FRN Ser. B2-A, 5.184s, 2013 5,986 5,674 Intelsat Corp. bank term loan FRN Ser. B2-C, 5.184s, 2013 5,984 5,673 Intelsat, Ltd. bank term loan FRN 5.688s, 2014 (Bermuda) 105,000 92,400 Level 3 Communications, Inc. bank term loan FRN 4.893s, 2014 18,000 16,601 MetroPCS Wireless, Inc. bank term loan FRN 4.989s, 2013 17,909 17,095 PAETEC Holding Corp. bank term loan FRN Ser. B1, 4.983s, 2013 17,553 16,763 Time Warner Telecom, Inc. bank term loan FRN Ser. B, 4.49s, 2013 17,909 17,126 West Corp. bank term loan FRN 5.092s, 2013 17,955 16,416 571,615 Consumer Cyclicals (0.1%) Allison Transmission bank term loan FRN Ser. B, 5.333s, 2014 17,910 15,943 Aramark Corp. bank term loan FRN 4.83s, 2014 1,075 1,014 Aramark Corp. bank term loan FRN Ser. B, 4.676s, 2014 16,925 15,957 Dana Corp. bank term loan FRN 6 3/4s, 2015 17,910 16,328 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 6.814s, 2014 75,000 73,156 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7.502s, 2011 17,000 16,756 Goodyear Tire & Rubber Co. (The) bank term loan FRN 4.54s, 2010 18,000 16,279 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 5.919s, 2015 17,955 16,371 Lear Corp bank term loan FRN 5.133s, 2013 17,946 16,360 National Bedding Co. bank term loan FRN 4.605s, 2011 7,980 6,384 Navistar Financial Corp. bank term loan FRN 5.754s, 2012 4,800 4,530 Navistar International Corp. bank term loan FRN 6.234s, 2012 13,200 12,458 Visteon Corp. bank term loan FRN Ser. B, 7.2s, 2013 225,000 180,352 Yankee Candle Co., Inc. bank term loan FRN 4.805s, 2014 11,000 9,989 401,877 48 Putnam VT Global Asset Allocation Fund SENIOR LOANS (0.8%)* (c) continued Principal amount Value Consumer Staples (0.1%) Affinion Group, Inc. bank term loan FRN Ser. B, 5.17s, 2013 $18,000 $17,340 Cablevision Systems Corp. bank term loan FRN 4.225s, 2013 17,908 16,985 Charter Communications Operating, LLC bank term loan FRN 8 1/2s, 2014 49,875 49,563 Charter Communications, Inc. bank term loan FRN 4.9s, 2014 17,955 15,731 Cinemark USA, Inc. bank term loan FRN 4.482s, 2013 18,000 17,111 DirecTV Holdings, LLC bank term loan FRN 5 1/4s, 2013 60,000 59,565 Idearc, Inc. bank term loan FRN Ser. B, 4.787s, 2014 17,955 14,314 Paxson Communications Corp. bank term loan FRN Ser. B, 5.963s, 2012 30,000 24,000 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 5.37s, 2014 17,910 16,651 Spectrum Brands, Inc. bank term loan FRN 2.309s, 2013 1,149 1,086 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 6.633s, 2013 16,806 15,937 Univision Communications, Inc. bank term loan FRN Ser. B, 5.124s, 2014 18,000 14,756 VNU Group BV bank term loan FRN Ser. B, 4.734s, 2013 (Netherlands) 17,954 16,714 279,753 Financial (%) General Growth Properties, Inc. bank term loan FRN Ser. A, 3.6s, 2010 (R) 20,000 17,871 Health Care (%) Health Management Associates, Inc. bank term loan FRN 4.551s, 2014 17,105 15,873 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 1,151 1,088 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 4.483s, 2014 12,471 11,796 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. DD, 4.483s, 2014 4,315 4,081 Sun Healthcare Group, Inc. bank term loan FRN 2.596s, 2014 3,001 2,791 Sun Healthcare Group, Inc. bank term loan FRN er. B, 4.789s, 2014 18,801 17,485 Sun Healthcare Group, Inc. bank term loan FRN Ser. DD, 4.912s, 2014 1,854 1,724 54,838 Technology (0.1%) First Data Corp. bank term loan FRN Ser. B1, 5.261s, 2014 17,910 16,417 First Data Corp. bank term loan FRN Ser. B3, 5.552s, 2014 125,000 114,740 SENIOR LOANS (0.8%)* (c) continued Principal amount Value Technology continued Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 4.209s, 2013 $11,939 $10,778 SunGard Data Systems, Inc. bank term loan FRN 4.508s, 2014 17,955 16,974 Travelport bank term loan FRN Ser. B, 4.733s, 2013 7,191 6,448 Travelport bank term loan FRN Ser. DD, 4.733s, 2013 10,755 9,658 175,015 Transportation (0.1%) Ceva Group PLC bank term loan FRN 7.38s, 2015 (Netherlands) 465,000 334,800 Utilities & Power (%) Energy Future Holdings Corp. bank term loan FRN Ser. B2, 6.235s, 2014 17,955 16,603 NRG Energy, Inc. bank term loan FRN 4.346s, 2014 5,686 5,405 NRG Energy, Inc. bank term loan FRN 4.301s, 2014 11,607 11,035 33,043 Total senior loans (cost $2,577,049) $2,574,037 FOREIGN GOVERNMENT BONDS AND NOTES (0.2%)* (cost $488,986) Principal amount Value Brazil (Federal Republic of ) notes 10s, 2012 BRL 85,300 $491,484 INVESTMENT COMPANIES (0.1%)* Shares Value Harris & Harris Group, Inc.  9,005 $54,030 iShares MSCI EAFE Index Fund 1,300 89,310 iShares Russell 2000 Growth Index Fund 1,300 99,008 iShares Russell 2000 Value Index Fund 3,000 192,000 Total investment companies (cost $521,643) $434,348 MUNICIPAL BONDS AND NOTES (%)* Principal Rating** amount Value MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 7.309s, 6/1/34 Baa3 $45,000 $41,257 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 Baa3 100,000 89,334 Total municipal bonds and notes (cost $144,995) $130,591 49 Putnam VT Global Asset Allocation Fund CONVERTIBLE PREFERRED STOCKS (%)* (cost $131,961) Shares Value Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. 140 $112,620 WARRANTS (%)*  (cost $69,208) Expiration Strike date price Warrants Value Air Arabia 144A (issued by Merrill Lynch International & Co.) (United Arab Emirates) 8/13/10  131,001 $65,265 SHORT-TERM INVESTMENTS (5.4%)* Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 1.70% to 3.75% and due dates ranging from July 1, 2008 to August 19, 2008 (d) $6,740,209 $6,733,378 U.S. Treasury Bills for effective yields ranging from 1.96% to 2.00% with a maturity date of September 18, 2008 # 600,000 598,183 Putnam Prime Money Market Fund (e) 9,747,712 9,747,712 Total short-term investments (cost $17,079,273) $17,079,273 Total investments (cost $498,118,086) $502,098,148 Key to holdings currency abbreviations BR L Brazilian Real GBP British Pound CHF Swiss Franc JPY Japanese Yen EUR Euro USD/$ United States Dollar * Percentages indicated are based on net assets of $313,819,889. ** The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at June 30, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at June 30, 2008. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F."The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at June 30, 2008 and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information.  Non-income-producing security.   The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at June 30, 2008 was $91,843 or less than 0.1% of net assets.  Income may be received in cash or additional securities at the discretion of the issuer. # A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at June 30, 2008. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at June 30, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Note 1). (d) See Note 1 to the financial statements. (e) See Note 5 to the financial statements regarding investments in Putnam Prime Money Market Fund. (F) Is valued at fair value following procedures approved by theTrustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. On June 30, 2008, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). (R) Real Estate InvestmentTrust. (S) Securities on loan, in part or in entirety, at June 30, 2008. At June 30, 2008, liquid assets totaling $91,126,392 have been designated as collateral for open forward commitments, swap contracts, forward contracts, and options contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. TBA after the name of a security represents to be announced securities (Note 1). The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at June 30, 2008. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at June 30, 2008. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at June 30, 2008 (as a percentage of Portfolio Value): United States 82.8% Japan 3.1 United Kingdom 3.0 France 1.2 Australia 1.0 Italy 0.9 Belgium 0.9 Netherlands 0.8 Germany 0.7 Canada 0.6 Switzerland 0.5 Sweden 0.5 Austria 0.5 Other 3.5 Total 100.0% 50 Putnam VT Global Asset Allocation Fund FORWARD CURRENCY CONTRACTS TO BUY at 6/30/08 (aggregate face value $55,286,926) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $12,188,143 $11,698,850 7/16/08 $489,293 Brazilian Real 805,358 731,237 7/16/08 74,121 British Pound 10,489,298 10,304,990 9/17/08 184,308 Canadian Dollar 404,486 406,005 7/16/08 (1,519) Czech Koruna 160,944 160,602 9/17/08 342 Danish Krone 359,760 352,712 9/17/08 7,048 Euro 4,103,228 4,061,924 9/17/08 41,304 Hungarian Forint 23,574 22,371 9/17/08 1,203 Japanese Yen 3,991,468 4,003,512 8/20/08 (12,044) Malaysian Ringgit 175,191 177,106 1/8/09 (1,915) Malaysian Ringgit 178,457 183,395 8/20/08 (4,938) Mexican Peso 2,406,528 2,367,017 7/16/08 39,511 Norwegian Krone 15,255,251 15,151,868 9/17/08 103,383 Polish Zloty 189,519 183,742 9/17/08 5,777 Singapore Dollar 86,998 86,704 8/20/08 294 South African Rand 335,684 330,682 7/16/08 5,002 Swiss Franc 4,590,278 4,537,481 9/17/08 52,797 Taiwan Dollar 73,139 72,758 8/20/08 381 Turkish Lira 461,274 453,970 9/17/08 7,304 Total $991,652 FORWARD CURRENCY CONTRACTS TO SELL at 6/30/08 (aggregate face value $90,853,296) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $3,070,109 $2,913,237 7/16/08 $(156,872) British Pound 10,468,841 10,305,863 9/17/08 (162,978) Canadian Dollar 11,752,607 11,767,578 7/16/08 14,971 Chilean Peso 118,807 132,865 7/17/08 14,058 Chinese Yuan 191,249 190,050 1/8/09 (1,199) Euro 33,339,694 32,933,200 9/17/08 (406,494) Hong Kong Dollar 606,800 607,602 8/20/08 802 Hungarian Forint 13,065 12,447 9/17/08 (618) Japanese Yen 8,773,175 8,844,367 8/20/08 71,192 New Zealand Dollar 1,102,052 1,114,742 7/16/08 12,690 Norwegian Krone 2,015,308 2,000,460 9/17/08 (14,848) Polish Zloty 164,626 160,651 9/17/08 (3,975) Singapore Dollar 1,884,685 1,867,108 8/20/08 (17,577) South Korean Won 906,523 907,762 8/20/08 1,239 Swedish Krona 10,035,204 10,010,803 9/17/08 (24,401) Swiss Franc 6,211,247 6,076,490 9/17/08 (134,757) Taiwan Dollar 883,909 879,158 8/20/08 (4,751) Turkish Lira 132,087 128,913 9/17/08 (3,174) Total $(816,692) FUTURES CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Amsterdam Exchanges Index (Short) 7 $939,491 Jul-08 $71,845 Australian Government Treasury Bond 3 yr (Long) 70 16,899,135 Sep-08 53,144 Australian Government Treasury Bond 10 yr (Long) 122 82,054,482 Sep-08 258,222 Canadian Government Bond 10 yr (Long) 3 346,383 Sep-08 (2,107) Canadian Government Bond 10 yr (Short) 8 923,688 Sep-08 5,469 Dow Jones Euro Stoxx 50 Index (Short) 370 19,695,699 Sep-08 1,271,781 Euro-Bobl 5 yr (Long) 6 999,558 Sep-08 (14,507) Euro-Bund 10 yr (Long) 62 10,796,475 Sep-08 (75,635) Euro-Bund 10 yr (Short) 67 11,667,158 Sep-08 205,566 Euro-CAC 40 Index (Short) 25 1,749,714 Jul-08 87,702 Euro-Dollar 90 day (Short) 8 1,929,400 Jun-09 14,391 Euro-Dollar 90 day (Short) 27 6,494,513 Sep-09 51,552 Euro-Dollar 90 day (Short) 43 10,313,013 Dec-09 91,384 Euro-Dollar 90 day (Short) 2 478,725 Mar-10 2,870 Euro-Schatz 2 yr (Long) 59 9,507,947 Sep-08 (60,877) Euro-Schatz 2 yr (Short) 20 3,223,033 Sep-08 (5,019) Hang Seng Index (Long) 106 15,036,232 Jul-08 (425,260) IBEX 35 Index (Short) 1 188,264 Jul-08 12,851 Japanese Government Bond 10 yr (Long) 7 8,943,124 Sep-08 68,354 Japanese Government Bond 10 yr Mini (Short) 9 1,148,048 Sep-08 (8,269) New Financial Times Stock Exchange 100 Index (Long) 207 23,303,219 Sep-08 (708,678) New Financial Times Stock Exchange 100 Index (Short) 52 5,853,949 Sep-08 186,903 OMXS 30 Index (Short) 183 2,622,670 Jul-08 251,544 Russell 2000 Index Mini (Long) 8 553,360 Sep-08 (30,776) Russell 2000 Index Mini (Short) 502 34,723,340 Sep-08 1,960,885 S&P 500 Index E-Mini (Long) 642 41,120,100 Sep-08 (2,338,199) S&P 500 Index E-Mini (Short) 117 7,493,850 Sep-08 332,631 S&P Mid Cap 400 Index E-Mini (Long) 63 5,173,560 Sep-08 (209,916) 51 Putnam VT Global Asset Allocation Fund FUTURES CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P Mid Cap 400 Index E-Mini (Short) 76 $6,241,120 Sep-08 $252,928 S&P/MIB Index (Short) 7 1,635,786 Sep-08 66,696 S&P/Toronto Stock Exchange 60 Index (Short) 10 1,702,772 Sep-08 36,991 SGX MSCI Singapore Index (Short) 17 896,014 Jul-08 18,194 SPI 200 Index (Short) 35 4,355,759 Sep-08 151,668 Sterling Interest Rate 90 day (Long) 10 2,336,404 Dec-08 (25,317) Sterling Interest Rate 90 day (Long) 47 10,989,296 Jun-09 (133,949) Sterling Interest Rate 90 day (Long) 44 10,288,948 Sep-09 (117,285) Sterling Interest Rate 90 day (Long) 10 2,337,276 Mar-09 (29,191) Tokyo Price Index (Short) 109 13,555,603 Sep-08 857,696 U.K. Gilt 10 yr (Long) 4 832,281 Sep-08 (16,037) U.K. Gilt 10 yr (Short) 13 2,704,912 Sep-08 51,371 U.S. Treasury Bond 20 yr (Long) 168 19,419,750 Sep-08 395,520 U.S. Treasury Note 2 yr (Short) 1,376 290,615,500 Sep-08 (281,060) U.S. Treasury Note 5 yr (Short) 33 3,648,305 Sep-08 3,563 U.S. Treasury Note 10 yr (Long) 593 67,555,672 Sep-08 554,798 Total $2,834,437 WRITTEN OPTIONS OUTSTANDING at 6/30/08 (premiums received $3,719,328) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. $6,158,000 Dec-08/5 $210,296 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. 6,158,000 Dec-08/5 117,187 WRITTEN OPTIONS OUTSTANDING at 6/30/08 (premiums received $3,719,328) (Unaudited) continued Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.735% versus the three month USD-LIBOR-BBA maturing on May 19, 2019. $6,186,000 May-09/4.735 $251,770 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.735% versus the three month USD-LIBOR-BBA maturing on May 19, 2019. 6,186,000 May-09/4.735 171,167 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on February 18, 2020. 7,801,000 Feb-10/5.215 387,398 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on February 18, 2020. 7,801,000 Feb-10/5.215 283,722 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 5,475,000 Feb-10/5.22 273,257 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 5,475,000 Feb-10/5.08 243,419 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 5,475,000 Feb-10/5.08 226,282 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 5,475,000 Feb-10/5.22 199,454 52 Putnam VT Global Asset Allocation Fund WRITTEN OPTIONS OUTSTANDING at 6/30/08 (premiums received $3,719,328) (Unaudited) continued Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. $1,966,000 May-12/5.51 $124,526 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 1,966,000 May-12/5.51 85,973 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.31% versus the three month USD-LIBOR-BBA maturing on August 29, 2018. 11,085,000 Aug-08/5.31 545,160 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.31% versus the three month USD-LIBOR- BBA maturing on August 29, 2018. 11,085,000 Aug-08/5.31 27,491 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 4.935% versus the three month USD-LIBOR-BB maturing March 2, 2019. 3,554,000 Feb-09/4.935 118,916 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 4.935% versus the three month USD-LIBOR- BBA maturing March 2, 2019. 3,554,000 Feb-09/4.935 95,603 WRITTEN OPTIONS OUTSTANDING at 6/30/08 (premiums received $3,719,328) (Unaudited) continued Contract Expiration date/ amount strike price Value Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. $983,000 May-12/5.515 $62,538 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.515% versus the three month USD-LIBOR- BBA maturing on May 14, 2022. 983,000 May-12/5.515 42,869 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 393,000 May-12/5.52 25,034 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.52% versus the three month USD-LIBOR- BBA maturing on May 14, 2022. 393,000 May-12/5.52 17,068 Total $3,509,130 TBA SALE COMMITMENTS OUTSTANDING at 6/30/08 (proceeds receivable $90,870,273) (Unaudited) Principal Settlement Agency amount date Value FNMA, 5s, July 1, 2038 $10,000,000 7/14/08 $9,582,031 FNMA, 5 1/2s, July 1, 2038 81,000,000 7/14/08 79,810,318 FNMA, 6 1/2s, July 1, 2038 2,000,000 7/14/08 2,057,188 Total $91,449,537 53 Putnam VT Global Asset Allocation Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $4,509,000 $ 1/28/24 3 month USD-LIBOR-BBA 5.2125% $247,658 3,658,000  6/6/18 4.6675% 3 month USD-LIBOR-BBA (3,570) 1,500,000  3/30/09 3.075% 3 month USD-LIBOR-BBA (11,993) 4,261,000  5/23/10 3 month USD-LIBOR-BBA 3.155% (24,576) 4,370,000  12/22/09 3.965% 3 month USD-LIBOR-BBA (40,985) 3,500,000  1/14/10 3 month USD-LIBOR-BBA 4.106% 84,895 4,700,000  4/6/10 4.6375% 3 month USD-LIBOR-BBA (116,312) 1,719,000  9/24/09 3 month USD-LIBOR-BBA 4.7375% 51,894 940,000  6/17/15 4.555% 3 month USD-LIBOR-BBA (5,402) 340,000  6/23/15 4.466% 3 month USD-LIBOR-BBA (31) 140,000  6/23/15 4.45% 3 month USD-LIBOR-BBA 122 170,000  6/24/15 4.39% 3 month USD-LIBOR-BBA 774 2,300,000  10/21/15 4.943% 3 month USD-LIBOR-BBA (73,427) 204,000  10/3/16 5.15630% 3 month USD-LIBOR-BBA (9,545) 600,000  9/1/15 3 month USD-LIBOR-BBA 4.53% 9,311 1,375,000  5/8/28 4.95% 3 month USD-LIBOR-BBA (8,073) Bear Stearns Bank plc 2,800,000  4/24/12 5.027% 3 month USD-LIBOR-BBA (103,041) Citibank, N.A. 190,000  4/7/14 5.377% 3 month USD-LIBOR-BBA (11,029) 2,220,000  7/27/09 5.504% 3 month USD-LIBOR-BBA (95,025) 4,768,000  10/26/12 4.6275% 3 month USD-LIBOR-BBA (98,795) 5,577,000  11/9/09 4.387% 3 month USD-LIBOR-BBA (94,592) 5,731,000  11/9/17 5.0825% 3 month USD-LIBOR-BBA (210,991) 140,000  11/9/17 3 month USD-LIBOR-BBA 5.07641% 5,087 7,854,000  12/24/09 3 month USD-LIBOR-BBA 3.8675% 62,260 1,478,000  12/24/27 4.9425% 3 month USD-LIBOR-BBA (3,822) Credit Suisse First Boston International 6,200,000  11/17/09 3.947% 3 month USD-LIBOR-BBA (64,216) 3,140,000  3/9/09 3 month USD-LIBOR-BBA 3.195% 30,349 2,750,000  10/7/14 3 month USD-LIBOR-BBA 4.624% 43,503 Credit Suisse International CHF 1,500,000  3/13/18 6 month CHF-LIBOR-BBA 3.3175% (52,955) CHF 6,590,000  3/15/10 2.59% 6 month CHF-LIBOR-BBA 84,277 CHF 6,590,000  3/15/10 2.6625% 6 month CHF-LIBOR-BBA 75,138 CHF 1,500,000  3/14/18 6 month CHF-LIBOR-BBA 3.3% (55,117) $315,000  8/29/12 5.04556% 3 month USD-LIBOR-BBA (15,493) 185,000  3/21/16 3 month USD-LIBOR-BBA 5.20497% 10,569 570,000  10/16/17 3 month USD-LIBOR-BBA 5.297% 31,479 303,000  9/28/16 5.10886% 3 month USD-LIBOR-BBA (15,274) Deutsche Bank AG EUR 870,000 (E)  4/26/38 6 month EUR-EURIBOR-Reuters 5.065% 17,963 EUR 11,780,000 (E)  4/30/12 6 month EUR-EURIBOR-Reuters 4.31% (249,714) EUR 10,070,000 (E)  4/30/15 4.475% 6 month EUR-EURIBOR-Reuters 292,762 EUR 2,820,000 (E)  4/30/20 6 month EUR-EURIBOR-Reuters 4.7975% (68,484) GBP 3,361,000  6/26/10 6 month GBP-LIBOR-BBA 6.18% (6,554) $1,300,000  10/16/17 3 month USD-LIBOR-BBA 5.297% 71,795 890,000  11/7/17 3 month USD-LIBOR-BBA 5.056% 30,965 54 Putnam VT Global Asset Allocation Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International $1,376,000 $ 3/11/38 5.029% 3 month USD-LIBOR-BBA $(31,086) EUR 7,490,000  3/26/10 6 month EUR-EURIBOR-Reuters 4.129% (245,057) GBP 6,240,000  3/29/10 6 month GBP-LIBOR-BBA 5.25% (218,664) GBP 1,520,000  3/27/18 5.0675% 6 month GBP-LIBOR-BBA 141,049 $7,947,000  4/3/18 3 month USD-LIBOR-BBA 4.19% (268,629) CHF 10,080,000  4/5/10 2.89% 6 month CHF-LIBOR-BBA 86,817 CHF 2,310,000  4/3/18 6 month CHF-LIBOR-BBA 3.42% (64,248) $1,094,000  4/8/10 3 month USD-LIBOR-BBA 2.64% (15,554) 1,385,000  4/23/18 4.43% 3 month USD-LIBOR-BBA 21,956 707,000  5/19/18 4.525% 3 month USD-LIBOR-BBA 6,765 2,088,000  5/30/28 5.014% 3 month USD-LIBOR-BBA (27,191) JPY 988,030,000  5/7/10 6 month JPY-LIBOR-BBA 1.09125% (12,934) JPY 217,370,000 (E)  5/7/18 2.205% 6 month JPY-LIBOR-BBA 3,855 $1,105,000  9/29/08 5.085% 3 month USD-LIBOR-BBA (20,051) 368,000  9/29/16 3 month USD-LIBOR-BBA 5.1275% 18,905 191,000  10/19/16 5.32413% 3 month USD-LIBOR-BBA (10,865) 4,700,000  7/25/09 5.327% 3 month USD-LIBOR-BBA (189,782) 5,302,000  11/20/08 5.16% 3 month USD-LIBOR-BBA (60,440) 1,191,000  11/20/26 3 month USD-LIBOR-BBA 5.261% 54,140 5,186,000  11/21/08 5.0925% 3 month USD-LIBOR-BBA (57,583) 1,145,000  11/21/26 3 month USD-LIBOR-BBA 5.2075% 44,480 937,000  12/20/16 3 month USD-LIBOR-BBA 5.074% 32,939 1,130,000  1/8/12 3 month USD-LIBOR-BBA 4.98% 54,904 6,500,000  10/1/12 3 month USD-LIBOR-BBA 4.909% 223,235 170,000  11/9/17 3 month USD-LIBOR-BBA 5.071% 6,106 560,000  4/7/14 5.33842% 3 month USD-LIBOR-BBA (31,313) 195,000  5/3/16 5.565% 3 month USD-LIBOR-BBA (14,067) 1,167,000  9/14/14 4.906% 3 month USD-LIBOR-BBA (47,106) 570,000  9/14/17 5.0625% 3 month USD-LIBOR-BBA (26,288) 4,241,200  9/19/09 3 month USD-LIBOR-BBA 4.763% 130,879 7,918,200  9/21/09 3 month USD-LIBOR-BBA 4.60% 221,901 2,205,200  9/21/17 5.149% 3 month USD-LIBOR-BBA (114,203) 440,000  11/9/17 3 month USD-LIBOR-BBA 5.08% 16,114 12,293,000  1/16/18 5.790% 3 month USD-LIBOR-BBA (1,336,237) JPMorgan Chase Bank, N.A. 6,134,000  5/16/18 4.53% 3 month USD-LIBOR-BBA 54,918 4,000,000  6/13/13 4.47% 3 month USD-LIBOR-BBA (41,564) 1,400,000  4/23/17 5.186% 3 month USD-LIBOR-BBA (64,679) 3,435,000  8/15/11 5.412% 3 month USD-LIBOR-BBA (206,897) 17,750,000  3/5/18 4.325% 3 month USD-LIBOR-BBA 248,339 3,558,000  3/7/18 4.45% 3 month USD-LIBOR-BBA 13,678 3,491,000  3/12/18 3 month USD-LIBOR-BBA 4.4525% (14,781) 860,000  3/11/38 5.0025% 3 month USD-LIBOR-BBA (15,807) 6,694,000  3/11/38 5.03% 3 month USD-LIBOR-BBA (152,250) 19,113,000  3/15/10 3 month USD-LIBOR-BBA 2.5% (171,562) 34,240,000  3/22/10 3 month USD-LIBOR-BBA 2.23% (503,326) 16,987,000  3/20/13 3 month USD-LIBOR-BBA 3.13% (660,878) 26,144,000  3/25/10 3 month USD-LIBOR-BBA 2.325% (337,974) 13,216,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% (169,187) 8,000,000  1/17/16 4.946% 3 month USD-LIBOR-BBA (356,029) 55 Putnam VT Global Asset Allocation Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. continued $208,000 $ 9/18/16 5.291% 3 month USD-LIBOR-BBA $(13,273) 4,245,000  4/8/13 3 month USD-LIBOR-BBA 3.58406% (110,528) 1,295,000  9/28/08 5.096% 3 month USD-LIBOR-BBA (23,941) 7,101,000  5/23/10 3 month USD-LIBOR-BBA 3.16% (40,209) 3,900,000  3/7/15 3 month USD-LIBOR-BBA 4.798% 132,747 3,600,000  6/27/17 3 month USD-LIBOR-BBA 5.712% 291,574 4,220,000  7/5/17 3 month USD-LIBOR-BBA 4.55% 43,895 1,650,000  10/10/13 5.054% 3 month USD-LIBOR-BBA (67,054) 2,300,000  10/10/13 5.09% 3 month USD-LIBOR-BBA (98,002) 5,288,000  11/20/08 5.165% 3 month USD-LIBOR-BBA (60,908) 1,188,000  11/20/26 3 month USD-LIBOR-BBA 5.266% 54,735 800,000  7/25/17 3 month USD-LIBOR-BBA 5.652% 76,334 746,000  12/19/16 5.0595% 3 month USD-LIBOR-BBA (25,491) 4,688,000  1/31/17 3 month USD-LIBOR-BBA 5.415% 359,286 4,916,000  3/8/17 3 month USD-LIBOR-BBA 5.28% 313,759 432,000  9/28/16 3 month USD-LIBOR-BBA 5.1223% 22,155 5,200,000  8/7/12 3 month USD-LIBOR-BBA 5.194% 292,209 820,000  6/16/15 4.538% 3 month USD-LIBOR-BBA (3,997) 200,000  6/24/15 4.387% 3 month USD-LIBOR-BBA 946 2,860,000  6/29/15 3 month USD-LIBOR-BBA 4.296% (29,797) 574,000  8/2/15 3 month USD-LIBOR-BBA 4.6570% 14,331 10,100,000  8/13/12 3 month USD-LIBOR-BBA 5.2% 568,718 2,357,000  8/29/17 5.2925% 3 month USD-LIBOR-BBA (153,869) 716,000  8/29/17 5.263% 3 month USD-LIBOR-BBA (45,217) 7,918,200  9/21/09 3 month USD-LIBOR-BBA 4.6125% 223,353 2,205,200  9/21/17 5.15% 3 month USD-LIBOR-BBA (114,364) 865,000  9/27/17 5.2335% 3 month USD-LIBOR-BBA (50,502) 4,194,000  10/30/12 4.68375% 3 month USD-LIBOR-BBA (96,684) 540,000  11/7/17 3 month USD-LIBOR-BBA 5.05771% 18,859 5,577,000  11/9/09 4.3975% 3 month USD-LIBOR-BBA (95,458) 5,731,000  11/9/17 5.0895% 3 month USD-LIBOR-BBA (214,087) 5,842,000  12/11/17 3 month USD-LIBOR-BBA 4.65% 8,530 1,478,000  12/24/27 4.9675% 3 month USD-LIBOR-BBA (8,485) 7,200,000  8/4/08 3 month USD-LIBOR-BBA 5.40% 144,423 4,000,000  8/4/16 3 month USD-LIBOR-BBA 5.5195% 334,107 1,400,000  9/2/15 3 month USD-LIBOR-BBA 4.4505% 14,514 2,100,000  10/21/15 4.916% 3 month USD-LIBOR-BBA (63,404) 4,292,000  1/18/18 4.27625% 3 month USD-LIBOR-BBA 66,558 925,000  1/24/18 4.135% 3 month USD-LIBOR-BBA 25,810 1,233,000  1/24/18 4.175% 3 month USD-LIBOR-BBA 30,366 1,233,000  1/24/18 4.1625% 3 month USD-LIBOR-BBA 31,629 11,302,000  1/31/18 3 month USD-LIBOR-BBA 4.25% (211,765) 9,700,000  2/4/10 3 month USD-LIBOR-BBA 2.835% (13,241) 1,500,000  2/4/18 3 month USD-LIBOR-BBA 4.2625% (26,574) 800,000  4/17/09 5.12% 3 month USD-LIBOR-BBA (16,837) 200,000  4/17/17 3 month USD-LIBOR-BBA 5.266% 10,617 Lehman Brothers Special Financing, Inc. 4,690,000 28,209 2/26/18 4.65% 3 month USD-LIBOR-BBA (32,762) 27,400,000  4/8/13 3.435% 3 month USD-LIBOR-BBA 899,668 24,600,000  4/8/13 3 month USD-LIBOR-BBA 3.435% (807,731) 56 Putnam VT Global Asset Allocation Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Lehman Brothers Special Financing, Inc. continued $2,900,000 $ 5/9/13 3 month USD-LIBOR-BBA 3.875% $ (41,987) 11,710,000 (E)  7/2/18 5.19% 3 month USD-LIBOR-BBA  EUR 8,120,000 (E)  7/2/18 6 month EUR-EURIBOR-Reuters 4.9425%  $24,000,000  6/9/13 4.2075% 3 month USD-LIBOR-BBA 22,911 EUR 3,080,000 (E)  6/11/38 4.52% 6 month EUR-EURIBOR-Reuters 136,304 $4,620,000 (E)  6/11/38 3 month USD-LIBOR-BBA 5.54% 89,720 EUR 1,960,000 (E)  6/12/38 4.7625% 6 month EUR-EURIBOR-Reuters 29,633 $2,940,000 (E)  6/12/38 3 month USD-LIBOR-BBA 5.4175% 29,547 EUR 3,582,000 (E)  6/12/18 4.7225% 6 month EUR-EURIBOR-Reuters 42,423 $5,315,000 (E)  6/12/18 3 month USD-LIBOR-BBA 5.1575% (9,301) 24,000,000  6/24/13 3 month USD-LIBOR-BBA 4.41375% 173,602 2,000,000  6/26/13 3 month USD-LIBOR-BBA 4.465% 18,840 8,494,000  3/20/13 3 month USD-LIBOR-BBA 3.215% (297,515) 22,430,000  3/26/10 3 month USD-LIBOR-BBA 2.3525% (279,079) 22,430,000  3/26/10 3 month USD-LIBOR-BBA 2.395% (260,638) 1,455,000 (E)  3/26/38 5.05% 3 month USD-LIBOR-BBA 26,976 2,910,000 (E)  3/22/38 5.29% 3 month USD-LIBOR-BBA (87) 8,506,000  3/20/13 3 month USD-LIBOR-BBA 3.06% (358,029) EUR 1,940,000 (E)  3/22/38 6 month EUR-EURIBOR-Reuters 4.864% (8,066) $21,100,000  3/25/13 3 month USD-LIBOR-BBA 3.2292% (730,402) 7,100,000  3/25/38 4.583% 3 month USD-LIBOR-BBA 349,931 GBP 4,990,000  3/22/10 6 month GBP-LIBOR-BBA 5.075% (207,302) GBP 1,410,000  3/20/18 4.99% 6 month GBP-LIBOR-BBA 147,828 EUR 1,260,000 (E)  3/29/38 6 month EUR-EURIBOR-Reuters 4.9625% 10,220 $6,663,000  4/3/18 4.087% 3 month USD-LIBOR-BBA 280,941 EUR 11,830,000 (E)  4/12/12 6 month EUR-EURIBOR-Reuters 4.10% (320,082) EUR 10,070,000 (E)  4/13/15 4.31% 6 month EUR-EURIBOR-Reuters 399,019 EUR 2,810,000 (E)  4/13/20 6 month EUR-EURIBOR-Reuters 4.6575% (112,186) $4,760,000  5/30/10 3 month USD-LIBOR-BBA 3.4275% (3,587) 1,186,000  4/16/18 3 month USD-LIBOR-BBA 4.405% (20,401) 1,366,000  4/19/38 4.8425% 3 month USD-LIBOR-BBA 22,258 1,140,000  4/21/38 4.945% 3 month USD-LIBOR-BBA 606 1,305,000 (E)  4/26/38 5.3325% 3 month USD-LIBOR-BBA (4,476) 5,700,000  5/29/12 5.28% 3 month USD-LIBOR-BBA (256,439) 9,514,000  5/18/18 4.2375% 3 month USD-LIBOR-BBA 306,234 EUR 3,582,000 (E)  6/3/18 6 month EUR-EURIBOR-Reuters 4.912% (5,867) $5,315,000 (E)  6/3/18 5.28% 3 month USD-LIBOR-BBA (14,138) 20,172,000  6/3/10 3 month USD-LIBOR-BBA 3.41% (27,892) 3,098,000  6/3/38 5.0975% 3 month USD-LIBOR-BBA (65,863) 1,100,000  8/24/12 5.085% 3 month USD-LIBOR-BBA (56,202) 2,301,405  8/29/09 5.005% 3 month USD-LIBOR-BBA (81,049) 3,868,000  8/29/09 5.001% 3 month USD-LIBOR-BBA (136,400) 521,000  8/29/17 5.29125% 3 month USD-LIBOR-BBA (34,103) 599,280  8/29/12 5.075% 3 month USD-LIBOR-BBA (30,320) 4,710,000  12/28/16 5.084% 3 month USD-LIBOR-BBA (165,949) 143,130  8/29/17 3 month USD-LIBOR-BBA 5.32% 9,678 10,375,000  8/3/08 3 month USD-LIBOR-BBA 5.425% 209,376 7,663,000  8/3/11 5.445% 3 month USD-LIBOR-BBA (474,129) 8,408,000  8/3/16 5.5675% 3 month USD-LIBOR-BBA (731,014) 6,250,000  9/8/16 5.3275% 3 month USD-LIBOR-BBA (420,254) 57 Putnam VT Global Asset Allocation Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Lehman Brothers Special Financing, Inc. continued $6,530,000 $ 9/29/13 5.0555% 3 month USD-LIBOR-BBA $(315,604) 2,123,000  10/23/08 3 month USD-LIBOR-BBA 5.26% 24,731 853,000  10/23/16 3 month USD-LIBOR-BBA 5.3275% 48,388 2,123,000  10/23/08 5.255% 3 month USD-LIBOR-BBA (24,668) 853,000  10/23/16 5.325% 3 month USD-LIBOR-BBA (48,239) 7,400,000  11/29/08 3 month USD-LIBOR-BBA 5.045% 80,699 2,610,000  11/29/16 3 month USD-LIBOR-BBA 5.02% 86,569 660,000  11/29/26 3 month USD-LIBOR-BBA 5.135% 19,589 5,953,000  3/15/09 4.9298% 3 month USD-LIBOR-BBA (157,367) 4,500,000  3/16/09 4.9275% 3 month USD-LIBOR-BBA (118,837) 1,458,000  9/11/17 5.0525% 3 month USD-LIBOR-BBA (66,504) 2,827,500  9/19/09 3 month USD-LIBOR-BBA 4.755% 86,907 7,918,200  9/24/09 3 month USD-LIBOR-BBA 4.695% 234,103 2,205,200  9/24/17 5.285% 3 month USD-LIBOR-BBA (137,756) 4,768,000  10/26/12 4.61375% 3 month USD-LIBOR-BBA (96,057) 300,000  11/7/17 3 month USD-LIBOR-BBA 5.05521% 10,419 5,577,000  11/9/09 4.403% 3 month USD-LIBOR-BBA (95,892) 5,731,000  11/9/17 5.067% 3 month USD-LIBOR-BBA (204,100) 770,000  11/9/17 3 month USD-LIBOR-BBA 5.068% 27,477 1,588,000  12/11/17 3 month USD-LIBOR-BBA 4.839% 25,429 7,854,000  12/24/09 3 month USD-LIBOR-BBA 3.84625% 59,793 15,907,000  2/8/10 2.728% 3 month USD-LIBOR-BBA 58,696 11,512,000  2/7/18 4.217% 3 month USD-LIBOR-BBA 249,971 6,294,000  2/21/18 4.599% 3 month USD-LIBOR-BBA (55,753) 900,000  2/4/38 3 month USD-LIBOR-BBA 4.806% (9,915) EUR 970,000 (E)  3/26/38 6 month EUR-EURIBOR-Reuters 4.74% (18,546) $22,430,000  3/26/10 3 month USD-LIBOR-BBA 2.325% (291,024) EUR 7,490,000  3/29/10 6 month EUR-EURIBOR-Reuters 4.25% (223,068) $1,890,000 (E)  3/29/38 5.31% 3 month USD-LIBOR-BBA (3,081) Merrill Lynch Capital Services, Inc. 4,768,000  10/26/12 4.6165% 3 month USD-LIBOR-BBA (96,605) 1,260,000  11/6/17 5.00693% 3 month USD-LIBOR-BBA (39,083) Morgan Stanley Capital Services, Inc. GBP 2,350,000  3/28/18 5.065% 6 month GBP-LIBOR-BBA 218,910 GBP 9,760,000  3/29/10 6 month GBP-LIBOR-BBA 5.21% (356,430) $251,000  8/29/17 5.26021% 3 month USD-LIBOR-BBA (15,796) 818,000  2/20/17 5.192% 3 month USD-LIBOR-BBA (47,736) Total $(6,875,614) (E) See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America, N.A. $1,600,000 (2)(F) 7/2/08 (Banc of America The spread $123,414 Securities AAA return of Banc 10 yr Index of America multiplied by Securities- CMBS the modified AAA 10 year Index duration factor minus 150 bp) 58 Putnam VT Global Asset Allocation Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Citibank, N.A. $11,927,514 1/15/09 3 month USD- Russell 2000 $(20,102) LIBOR-BBA minus Total Return 110 bp Index Credit Suisse International 3,974,000 (2) (F) 8/1/08 (Beginning The spread 144,312 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 450 bp) Goldman Sachs International 178,000 (F) 9/15/11 678 bp (1 month Ford Credit Auto (2,475) USD-LIBOR-BBA) Owner Trust Series 2005-B Class D 5,000,000 (2)(F) 7/2/08 (Banc The spread 206,970 of America return of Banc Securities AAA of America 10 year Index Securities- CMBS multiplied by AAA 10 year Index the modified duration factor minus 125 bp) 1,880,000 (1)(F) 11/2/08 20 bp plus The spread (49,861) change in spread return of Banc of Banc of America of America Securities- CMBS Securities AAA AAA 10 year Index 10 year Index multiplied by the modified duration factor EUR 6,168,000 (F) 3/26/09 (2.27%) Eurostat 76,749 Eurozone HICP excluding tobacco EUR 3,040,000 4/30/13 2.375% French Consumer (105,138) Price Index excluding tobacco EUR 3,040,000 (F) 4/30/13 (2.41%) Eurostat 144,588 Eurozone HICP excluding tobacco EUR 3,040,000 5/6/13 2.34% French Consumer (110,598) Price Index excluding tobacco EUR 3,040,000 5/6/13 (2.385%) Eurostat 122,759 Eurozone HICP excluding tobacco GBP 1,824,000 5/9/13 3.10% GBP Non-revised (122,301) Retail Price Index JPMorgan Chase Bank, N.A. $834,750 (1)(F) 8/1/08 Change in spread The spread (85,862) of Lehman return of Lehman Brothers AAA Brothers AAA 8.5+ Commercial 8.5+ CMBS Index Mortgage Backed adjusted by Securities Index modified minus 17.5 bp duration factor 59 Putnam VT Global Asset Allocation Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank, N.A. continued $4,076,286 4/15/09 (3 month USD- A basket $(903,503) LIBOR-BBA plus of common stocks 25 bp) 4,085,165 4/15/09 (3 month USD- A basket 1,104,572 LIBOR-BBA minus of common stocks 40 bp) 3,416,387 9/24/08 3 month USD- Russell 2000 168,389 LIBOR-BBA Total Return Index Lehman Brothers Special Financing, Inc. 3,084,000 7/2/10 (3.4075%) USA Non Revised  Consumer Price Index- Urban (CPI-U) 2,383,000 (2)(F) 8/1/08 (Beginning The spread (141,112) of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index) duration factor 2,085,000 (2) 9/1/08 (Beginning The spread (116,687) of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index) duration factor 1,791,000 (1) 7/1/08 Lehman Brothers The spread (36,857) SD CMBS AAA 8.5+ return of Lehman Index multiplied Brothers SD CMBS by the modified AAA 8.5+ Index duration factor minus 75 bp 3,600,000 (1)(F) 9/1/08 66.7 bp plus The spread (354,240) beginning return of Lehman of period nominal Brothers AAA spread of Lehman 8.5+ CMBS Index Brothers AAA adjusted by 8.5+ Commercial modified Mortgage Backed duration factor Securities Index 3,250,000 (2)(F) 7/2/08 (Beginning The spread 310,810 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 230 bp) 1,990,000 (2) 7/1/08 (Beginning The spread (88,579) of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 100 bp) 60 Putnam VT Global Asset Allocation Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Lehman Brothers Special Financing, Inc. continued $1,435,000 (1)(F) 8/1/08 Lehman Brothers The spread $(13,856) SD CMBS AAA 8.5+ return of Lehman Index multiplied Brothers SD CMBS by the modified AAA 8.5+ Index duration factor plus 40 bp 1,435,000 (1)(F) 8/1/08 Lehman Brothers The spread (13,139) SD CMBS AAA 8.5+ return of Lehman Index multiplied Brothers SD CMBS by the modified AAA 8.5+ Index duration factor plus 50 bp 3,666,000 (1)(F) 8/1/08 Lehman Brothers The spread (47,313) SD CMBS AAA 8.5+ return of Lehman Index multiplied Brothers SD CMBS by the modified AAA 8.5+ Index duration factor minus 25 bp Merrill Lynch Capital Services 757,092 10/28/08 3 month USD- Russell 2000 20,182 LIBOR-BBA minus Total Return 105 bp Index Morgan Stanley Capital Services, Inc. 3,722,000 (1)(F) 8/1/08 Beginning The spread (39,217) of period nominal return of Lehman spread of Lehman Brothers Aaa Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor Total $171,905 (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. (1) Fund receives the net fixed and total return payment if positive and pays the net fixed and total return payment if negative. (2) Fund pays the net fixed and total return payment if positive and receives the net fixed and total return payment if negative. CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 $ $10,000 12/20/08 550 bp $(300) BSKYB Finance UK Plc, 5 3/4%, 10/20/17  545,000 2/20/09 (50 bp) (334) Lehman Brothers Holdings, 6 5/8%, 1/18/12  95,000 9/20/13 269 bp (297) Visteon Corp., 7%, 3/10/14 (25,234) $95,000 9/20/13 (500 bp) 7,143 DJ CDX NA HY Series 10 5,250 200,000 6/20/13 500 bp (6,278) DJ ABX NA CMBX BBB Index 250 364,000 (F) 10/12/52 (134 bp) 104,159 DJ ABX NA HE AAA Index 25,755 221,851 (F) 7/25/45 18 bp 7,592 DJ CDX NA HY Series 9 Index (2,939) 495,000 12/20/12 375 bp (46,308) 61 Putnam VT Global Asset Allocation Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. continued Financial Security Assurance Inc. $ $20,000 (F) 12/20/12 95 bp $(3,775) Marsh & Mclennan Co. Inc., 5 3/8%, 7/15/14  95,000 3/20/12 (95 bp) (1,037) Nalco, Co. 7.75%,11/15/11  10,000 9/20/12 350 bp (183) Bear Stearns International, Ltd. GATX Corp., 8.875%, 6/1/09  25,000 3/20/16 (100 bp) 535 Citibank, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13  10,000 12/20/08 725 bp (214) Abitibibowater Inc., 6 1/2%, 6/15/13  10,000 12/20/08 800 bp (178) Abitibibowater Inc., 6 1/2%, 6/15/13  10,000 12/20/08 825 bp (165) Arrow Electronic Inc., 6 7/8%, 6/1/18  30,000 3/20/13 (43 bp) 505 Conagra Foods Inc., 7%, 10/1/28  176,000 9/20/10 (27 bp) $343 DJ ABX NA HE AAA Index 44,075 414,122 7/25/45 18 bp 9,837 Freescale Semiconductor, 8 7/8%, 12/15/14  30,000 9/20/12 495 bp (3,388) Marsh & Mclennan Co. Inc., 5 3/8%, 7/15/14  60,000 9/20/14 (105 bp) (881) Motorola, Inc., 6.5%, 9/1/25  45,000 3/20/13 (79 bp) 3,653 Rexam PLC, 4 3/8%, 3/15/13  125,000 6/20/13 (145 bp) 363 Sanmina-Sci Corp., 8 1/8%, 3/1/16  75,000 6/20/13 585 bp (2,753) Sara Lee Corp., 6 1/8%, 11/1/32  50,000 9/20/11 (43 bp) (64) Seat Pagine Gialle S.P.A., 8%, 4/30/14  EUR 190,000 3/20/13 815 bp (1,216) Yum! Brands Inc., 8 7/8%, 4/15/11  $50,000 3/20/13 (65 bp) 836 Credit Suisse International DJ ABX NA HE AAA Index 52,470 345,102 7/25/45 18 bp 24,164 DJ CMB NA CMBX AA Index (12,518) 56,000 (F) 10/12/52 (25 bp) (3,232) DJ CMB NA CMBX AAA Index 266,646 1,602,000 (F) 12/13/49 8 bp 135,412 DJ CMB NA CMBX AAA Index 553,859 3,535,500 (F) 2/17/51 35 bp 315,729 DJ CMB NA CMBX AAA Index (28,263) 340,000 (F) 12/13/49 (8 bp) (411) Dynegy Holdings Inc., 6 7/8%, 4/1/11  20,000 6/20/17 297 bp (2,192) Echostar DBS Corp., 6 5/8%, 10/1/14  35,000 6/20/13 (225 bp) 1,122 KB Home, 5 3/4%, 2/1/14  235,000 9/20/11 (425 bp) (476) Sprint Capital Corp, 8 3/8%, 3/15/12  155,000 6/20/12 (59 bp) 12,578 Deutsche Bank AG DJ ABX NA CMBX AAA Index 9,043 150,000 (F) 2/17/51 35 bp (1,060) DJ ABX NA HE AAA Index 20,609 199,173 7/25/45 18 bp 3,692 Unity Media GmBh, 8 3/4%, 2/15/15  EUR 125,000 6/20/13 460 bp (4,891) 62 Putnam VT Global Asset Allocation Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Deutsche Bank AG continued Smurfit Kappa Funding, 10 1/8%, 10/1/12 $ EUR 85,000 6/20/09 135 bp $16 Virgin Media Finance PLC, 8 3/4%, 4/15/14  EUR 125,000 9/20/13 477 bp (3,303) DJ CDX NA IG Series 9 Index 30-100% tranche  $1,240,000 (F) 12/20/12 (27.2 bp) 12,074 DJ CDX NA IG Series 9 Index 30-100% tranche  2,370,000 (F) 12/20/12 (65 bp) (14,160) DJ iTraxx Europe Series 8 Version 1 (22,062) EUR 230,000 12/20/12 (375 bp) (6,602) DJ iTraxx Europe Series 9 Version 1 44,402 EUR 650,000 6/20/13 (650 bp) (6,377) France Telecom, 7.25%, 1/28/13  $90,000 6/20/16 70 bp (2,561) Grohe Holding GmBh, 8 5/8%, 10/1/14  EUR 45,000 6/20/09 400 bp 499 Grohe Holding GmBh, 8 5/8%, 10/1/14  EUR 160,000 6/20/09 400 bp 1,773 iStar Financial, Inc., 6%, 12/15/10 5,063 $75,000 3/20/09 500 bp 2,706 Korea Monetary STAB Bond, 5%, 2/14/09  620,000 (F) 2/23/09 105 bp 1,071 Korea Monetary STAB Bond, 5.15%, 2/12/10  620,000 (F) 2/19/10 115 bp 2,474 Malaysian Government, 6.844%, 10/1/09  765,000 10/1/09 90 bp 5,099 Nalco, Co. 7.75%, 11/15/11  10,000 12/20/12 363 bp (187) Republic of China, zero coupon, 12/5/08  1,033,000 (F) 12/12/08 115 bp 3,615 Universal Corp., 5.2%, 10/15/13  115,000 3/20/15 (95 bp) (1,219) Goldman Sachs International Any one of the underlying securities in the basket of BB CMBS securities  414,000 (a) 2.461% (60,691) DJ CDX NA IG Series 10 Index (35,034) 1,400,000 6/20/13 155 bp (25,257) DJ CDX NA IG Series 10 Index (172,501) 9,000,000 6/20/13 155 bp (109,648) CSC Holdings, Inc., 7 5/8%, 7/15/18  65,000 9/20/13 495 bp (216) DJ CDX NA HY Series 10 185,000 4,000,000 6/20/13 500 bp (45,569) DJ ABX HE A Index 65,670 98,000 1/25/38 369 bp (22,749) DJ ABX HE AAA Index 23,032 98,000 (F) 1/25/38 76 bp (29,993) DJ CDX NA CMBX AAA Index 4,023 110,000 3/15/49 7 bp (3,764) DJ CDX NA HY Series 9 Index 25-35% tranche  3,580,000 12/20/10 429 bp 128,704 DJ CDX NA HY Series 9 Index 25-35% tranche  198,000 12/20/10 108.65 bp (8,027) DJ CDX NA HY Series 9 Index 25-35% tranche  1,240,000 12/20/10 249 bp (8,716) DJ CDX NA HY Series 9 Index 25-35% tranche  430,000 12/20/10 305 bp 2,727 63 Putnam VT Global Asset Allocation Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Goldman Sachs International continued DJ CDX NA HY Series 9 Index 25-35% tranche $ $4,150,000 12/20/10 435 bp $155,165 DJ CDX NA IG Series 10 Index 6,795 354,000 6/20/18 (150 bp) 2,293 DJ CDX NA IG Series 10 Index (38,534) 2,999,000 6/20/13 155 bp (17,591) DJ CDX NA IG Series 10 Index 108,746 4,731,000 6/20/18 (150 bp) 48,575 DJ CDX NA IG Series 10 Index (94,213) 4,790,000 6/20/13 155 bp (60,761) DJ CDX NA IG Series 10 Index 30-100% tranche  7,870,000 6/20/13 (44.25 bp) 27,499 DJ CDX NA IG Series 8 Index 52,444 3,745,000 6/20/18 (150 bp) 4,813 General Motors Corp., 7 1/8%, 7/15/13  10,000 9/20/08 620 bp (98) General Motors Corp., 7 1/8%, 7/15/13  35,000 9/20/08 620 bp (345) Lehman Brothers Holdings, 6 5/8%, 1/18/12  95,000 9/20/17 (67.8 bp) 9,805 Lighthouse International Co, SA, 8%, 4/30/14  EUR 110,000 3/20/13 680 bp (7,416) Merrill Lynch & Co., 5%, 1/15/15  $95,000 9/20/17 (59.8 bp) 9,258 Wind Acquisition 9 3/4%, 12/1/15  EUR 110,000 3/20/13 597 bp 9,066 JPMorgan Chase Bank, N.A. Codere Finance (Luxembourg) S.A., 8.25%, 6/15/15  EUR 110,000 3/20/13 795 bp 11,084 DJ CDX NA HY Series 9 Index 25-35% tranche  $2,370,000 12/20/10 388.75 bp 62,421 DJ CDX NA HY Series 9 Index 25-35% tranche  203,000 12/20/10 105.5 bp (8,381) DJ CDX NA IG Series 9 Index  160,000 (F) 12/20/12 (13.55 bp) 2,466 DJ CMB NA CMBX AAA Index 40,454 339,000 (F) 2/17/51 35 bp 17,621 DJ CMB NA CMBX AAA Index 131,926 1,054,000 (F) 12/13/49 8 bp 45,583 DJ CMB NA CMBX AAA Index 36,690 336,000 (F) 2/17/51 35 bp 14,060 DJ iTraxx Europe Crossover Series 8 Version 1 (58,792) EUR 440,000 12/20/12 (375 bp) (29,216) Glencore Funding LLC, 6%, 4/15/14  $480,000 6/20/14 (148 bp) 14,385 iStar Financial, Inc., 6%, 12/15/10 4,900 70,000 (F) 3/20/09 500 bp 2,873 Lehman Brothers Holdings, 6 5/8%, 1/18/12  165,000 6/20/18 (135 bp) 10,198 Sanmina-Sci Corp., 8 1/8%, 3/1/16  60,000 6/20/13 595 bp (1,687) Smurfit-Stone Container Enterprises, 7 1/2%, 6/1/13  5,000 (F) 3/20/13 685 bp (269) 64 Putnam VT Global Asset Allocation Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Lehman Brothers Special Financing, Inc. Bear Stearns Co. Inc., 5.3%, 10/30/15 $ $95,000 9/20/17 (77 bp) $1,846 Community Health Systems, 8 7/8%, 7/15/15  25,000 12/20/12 360 bp (889) Computer Sciences Corp, 5%, 2/15/13  435,000 3/20/18 (132 bp) (17,332) DJ ABX HE A Index 65,670 98,000 1/25/38 369 bp (22,667) DJ ABX HE A Index 68,110 98,000 1/25/38 369 bp (20,227) DJ ABX HE AAA Index 23,032 98,000 (F) 1/25/38 76 bp (29,993) DJ ABX HE AAA Index 27,440 98,000 (F) 1/25/38 76 bp (25,585) DJ CDX NA CMBX AA Index (2,662) 84,000 (F) 3/15/49 (15 bp) 17,234 DJ CDX NA HY Series 8 Index 35-60% tranche  3,227,000 6/20/12 104 bp (241,796) DJ CDX NA HY Series 10 Index 692,125 15,820,000 6/20/13 500 bp (219,775) DJ CDX NA HY Series 10 Index (202,125) 4,620,000 6/20/13 (500 bp) 64,182 DJ CDX NA IG Series 10 Index (591,007) 28,400,000 6/20/13 155 bp (392,672) DJ CDX NA IG Series 10 Index 562,080 27,010,000 6/20/13 (155 bp) 373,453 DJ iTraxx Europe Series 9 Version 1 (25,729) EUR 185,000 6/20/13 650 bp (11,276) DJ ABX HE PEN AAA Index 9,124 $130,337 (F) 5/25/46 11 bp (9,903) DJ ABX HE PEN AAA Index 9,353 131,268 (F) 5/25/46 11 bp (9,810) MediaCom LLC/ Cap Corp., 9 1/2%, 1/15/13  155,000 9/20/13 820 bp 175 DJ CDX NA HY Series 9 Index 25-35% tranche  800,000 12/20/10 104.5 bp (33,225) DJ CDX NA HY Series 9 Index 25-35% tranche  800,000 12/20/10 90 bp (35,996) DJ CDX NA HY Series 9 Index 25-35% tranche  1,240,000 12/20/10 266 bp (3,679) DJ CDX NA HY Series 9 Index 25-35% tranche  2,480,000 12/20/10 295 bp 9,824 DJ CDX NA IG Series 10 Index 52,404 2,800,000 6/20/18 (150 bp) 16,793 DJ CDX NA IG Series 10 Index 20,968 1,386,000 6/20/18 (150 bp) 3,341 DJ CDX NA IG Series 10 Index 30-100% tranche  2,814,350 (F) 6/20/13 (42 bp) 10,601 DJ CDX NA IG Series 9 Index (48,798) 1,053,500 12/20/17 (80 bp) (6,820) DJ CMB NA CMBX AAA Index 147,870 1,250,000 (F) 2/17/51 35 bp 63,677 DJ LCDX NA Series 9 Index, 30-100% tranche  400,000 (F) 12/20/12 96 bp 2,335 Domtar Corp., 7 1/8%, 8/15/15  20,000 12/20/11 (250 bp) 215 FirstEnergy Corp., 7 3/8%, 11/15/31  430,000 12/20/11 (79 bp) (388) GMAC, LLC, 6 7/8%, 8/28/12 8,913 155,000 3/20/09 500 bp (968) Goldman Sachs Group, Inc., 6.6%, 1/15/12  95,000 9/20/17 (58 bp) 5,266 65 Putnam VT Global Asset Allocation Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Lehman Brothers Special Financing, Inc. continued Jefferson Smurfit Corp., 7 1/2%, 6/1/13 $ $10,000 (F) 3/20/13 645 bp $(671) Macys Retail Holdings, Inc., 6 5/8%, 4/1/11  665,000 6/20/11 (195 bp) 1,426 Morgan Stanley Dean Witter, 6.6%, 4/1/12  95,000 9/20/17 (60.5 bp) 7,837 Morgan Stanley Dean Witter, 6.6%, 4/1/12  95,000 9/20/12 48 bp (5,459) Sungard Data Systems, Inc., 9 1/8%, 8/15/13  12,000 9/20/12 395 bp (172) Merrill Lynch Capital Services, Inc. General Motors Corp., 7 1/8%, 7/15/13  25,000 9/20/08 500 bp (324) Merrill Lynch International Dynegy Holdings Inc., 6 7/8%, 4/1/11  20,000 6/20/17 295 bp (2,214) KinderMorgan, 6 1/2%, 9/1/12  25,000 9/20/12 (128 bp) 235 Lehman Brothers Holdings, 6 5/8%, 1/18/12  165,000 6/20/18 (130 bp) 10,732 Morgan Stanley Capital Services, Inc. DJ ABX NA CMBX AAA Index 102,141 1,435,000 (F) 3/15/49 7 bp 2,346 Bundesrepublic of Deutschland, 6%, 6/20/16  534,000 6/20/18 8 bp (349) Republic of Austria, 5 1/4%, 1/4/11  534,000 6/20/18 (17 bp) (1,377) DJ CDX NA IG Series 10 Index 24,898 1,278,000 6/20/18 (150 bp) 8,644 DJ CDX NA IG Series 10 Index 128,220 7,830,000 6/20/18 (150 bp) 28,635 DJ CDX NA IG Series 10 Index 30-100% tranche  2,307,000 (F) 6/20/13 (52 bp) (1,799) DJ CDX NA IG Series 10 Index 30-100% tranche  1,090,000 (F) 6/20/13 (38.6 bp) 5,790 DJ CMB NA CMBX AA Index (16,199) 71,000 (F) 10/12/52 (25 bp) (4,425) DJ CMB NA CMBX AAA Index 121,489 1,119,500 (F) 2/17/51 35 bp 46,086 DJ CMB NA CMBX AAA Index 55,641 455,000 (F) 2/17/51 35 bp 24,995 Dynegy Holdings Inc., 6 7/8%, 4/1/11  20,000 6/20/12 225 bp (1,320) Nalco, Co. 7.75%, 11/15/11  10,000 9/20/12 330 bp (257) Nalco, Co. 7.75%, 11/15/11  15,000 3/20/13 460 bp 212 Universal Corp., 5.2%, 10/15/13  345,000 3/20/13 (89 bp) (2,881) Total $282,781 * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. 66 Putnam VT Global Asset Allocation Fund In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of June 30, 2008: Other Investments in financial Valuation inputs securities instruments Level 1 $169,053,026 $2,834,437 Level 2 328,720,138 (6,615,034) Level 3 4,324,984  Total $502,098,148 $(3,780,597) Other financial instruments include futures, written options,TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of June 30, 2008: Other Investments in financial securities instruments Balance as of December 31, 2007 $24 $ Accrued discounts/premiums   Realized gain/loss (130,975)  Change in net unrealized appreciation (depreciation) 119,567  Net purchases/sales 16,320  Net transfers in and/or out of Level 3 4,320,048  Balance as of June 30, 2008 $4,324,984 $ Other finnacial instruments include futures, written options,TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/ (depreciation) on the instrument. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 67 PUTNAM VARIABLETRUST Statement of Assets and Liabilities June 30, 2008 (Unaudited) Putnam VT Global Asset Allocation Fund Assets Investments in securities, at value (Note 1): Unaffiliated issuers $492,350,436 Affiliated issuers (Note 5) 9,747,712 Cash 204,902 Foreign currency, at value (Note 1) 65,789 Dividends, interest, and other receivables 1,616,832 Receivable for shares of the fund sold 247 Receivable for securities sold 1,646,793 Receivable for sales of delayed delivery securities (Note 1) 91,053,898 Receivable for open forward currency contracts (Note 1) 1,177,687 Receivable for closed forward currency contracts (Note 1) 360,605 Unrealized appreciation on swap contracts (Note 1) 14,412,843 Receivable for open swap contracts (Note 1) 184,444 Receivable for closed swap contracts (Note 1) 43,313 Premiums paid on swap contracts (Note 1) 1,376,610 Receivable for variation margin (Note 1) 828,973 Foreign tax reclaim 100,034 Total assets Liabilities Payable for securities purchased 2,233,175 Payable for purchases of delayed delivery securities (Note 1) 170,429,966 Payable for shares of the fund repurchased 336,409 Payable for compensation of Manager (Notes 2 and 5) 486,939 Payable for investor servicing fees (Note 2) 8,261 Payable for custodian fees (Note 2) 39,332 Payable for Trustee compensation and expenses (Note 2) 113,936 Payable for administrative services (Note 2) 1,540 Payable for distribution fees (Note 2) 18,386 Payable for auditing fees 56,956 Payable for open forward currency contracts (Note 1) 1,002,727 Payable for closed forward currency contracts (Note 1) 195,489 TBA sale commitments, at value (Note 1) 91,449,537 Unrealized depreciation on swap contracts (Note 1) 20,833,771 Payable for closed swap contracts (Note 1) 1,146 Premiums received on swap contracts (Note 1) 3,834,789 Written options outstanding, at value (Notes 1 and 3) 3,509,130 Collateral on securities loaned, at value (Note 1) 6,733,378 Other accrued expenses 66,362 Total liabilities Net assets Represented by: Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $308,491,328 Undistributed net investment income (loss) (Note 1) 1,433,142 Accumulated net realized gain (loss) on investments and foreign currency transactions (Note 1) 3,693,543 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 201,876 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 68 PUTNAM VARIABLETRUST Statement of Assets and Liabilities (Continued) June 30, 2008 (Unaudited) Putnam VT Global Asset Allocation Fund Computation of net asset value Class IA Net Assets $226,389,107 Number of shares outstanding 14,836,650 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $15.26 Computation of net asset value Class IB Net Assets $87,430,782 Number of shares outstanding 5,705,920 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $15.32 Cost of investments, (Note 1): Unaffiliated issuers $488,370,374 Affiliated issuers (Note 5) 9,747,712 Value of securities on loan (Note 1) 6,463,782 Cost of foreign currency (Note 1) 66,321 Proceeds receivable on TBA sale commitments (Note 1) 90,870,273 Premiums received on written options (Notes 1 and 3) 3,719,328 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 69 PUTNAM VARIABLETRUST Statement of Operations Six months ended June 30, 2008 (Unaudited) Putnam VT Global Asset Allocation Fund Investment income Dividends $3,154,652 Interest- unaffiliated issuers 4,288,465 Interest- affiliated issuers (Note 5) 371,954 Securities lending 107,648 Less: foreign taxes withheld (188,142) Total investment income Expenses Compensation of Manager (Note 2) 1,161,862 Investor servicing fees (Note 2) 50,168 Custodian fees (Note 2) 51,501 Trustee compensation and expenses (Note 2) 17,923 Administrative services (Note 2) 14,525 Distribution fees-class IB (Note 2) 113,121 Auditing 78,127 Legal 17,937 Other 72,133 Fees waived and reimbursed by Manager (Notes 2 and 5) (175,828) Total expenses Expense reduction (Note 2) (15,903) Net expenses Net investment income (loss) Net realized gain (loss) on investments (Notes 1 and 3) 9,780,715 Net realized gain (loss) on futures contracts (Note 1) (3,801,421) Net realized gain (loss) on swap contracts (Note 1) 9,084,932 Net realized gain (loss) on written options (Notes 1 and 3) (343,521) Net realized gain (loss) on foreign currency transactions (Note 1) (1,642,707) Net unrealized appreciation (depreciation) of assets and liabilities in foreign currencies during the period 134,712 Net unrealized appreciation (depreciation) of investments, written options, TBA sale commitments, swap contracts and futures contracts during the period (41,230,436) Net gain (loss) on investments Net increase (decrease) in net assets resulting from operations THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 70 PUTNAM VARIABLETRUST Statement of Changes in Net Assets Putnam VT Global Asset Allocation Fund Six months ended Year ended June 30 December 31 2008* 2007 Increase (decrease) in net assets Operations: Net investment income (loss) $6,349,011 $9,429,232 Net realized gain (loss) on investments and foreign currency transactions 13,077,998 22,240,092 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (41,095,724) (19,167,961) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (8,912,558) (2,160,149) Class IB (3,115,087) (466,643) Increase (decrease) from capital share transactions (Note 4) (12,930,709) (49,564,899) Total increase (decrease) in net assets Net assets: Beginning of period 360,446,958 400,137,286 End of period Undistributed net investment income (loss), end of period $1,433,142 $7,111,776 * Unaudited THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 71 PUTNAM VARIABLETRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on Total end asset end of period average net to average turnover Period ended of period income (loss) (a) investments operations income investments distributions of period value (%) (b,c) (in thousands) assets (%) (b,d) net assets (%) (%) Putnam VT Global Asset Allocation Fund (Class IA) June 30, 2008  $16.90 .31 (i) (1.35) (1.04) (.60)  (.60) $15.26 (6.17) * $226,389 .39 *(i) 1.94 *(i) 71.97 *(f) December 31, 2007 16.50 .42 (i) .10 .52 (.12)  (.12) 16.90 3.16 264,820 .77 (i) 2.49 (i) 106.99 (f) December 31, 2006 15.03 .33 (i) 1.59 1.92 (.45)  (.45) 16.50 13.04 311,512 .82 (i) 2.15 (i) 76.62 (f) December 31, 2005 14.22 .30 (i,k) .71 1.01 (.20)  (.20) 15.03 7.20 330,872 .90 (i) 2.06 (i,k) 144.67 (f) December 31, 2004 13.43 .24 (i) .98 1.22 (.43)  (.43) 14.22 9.26 371,882 .93 (i) 1.76 (i) 156.86 December 31, 2003 11.51 .23 2.19 2.42 (.50)  (.50) 13.43 22.04 417,713 .95 1.92 155.21 Putnam VT Global Asset Allocation Fund (Class IB) June 30, 2008  $16.94 .29 (i) (1.35) (1.06) (.56)  (.56) $15.32 (6.28) * $87,431 .51 *(i) 1.82 *(i) 71.97 *(f) December 31, 2007 16.54 .38 (i) .11 .49 (.09)  (.09) 16.94 2.94 95,626 1.02 (i) 2.23 (i) 106.99 (f) December 31, 2006 15.06 .29 (i) 1.61 1.90 (.42)  (.42) 16.54 12.86 88,626 1.07 (i) 1.87 (i) 76.62 (f) December 31, 2005 14.25 .26 (i,k) .72 .98 (.17)  (.17) 15.06 6.97 66,485 1.15 (i) 1.80 (i,k) 144.67 (f) December 31, 2004 13.45 .20 (i) 1.00 1.20 (.40)  (.40) 14.25 9.11 47,886 1.18 (i) 1.51 (i) 156.86 December 31, 2003 11.51 .20 2.21 2.41 (.47)  (.47) 13.45 21.90 32,588 1.20 1.63 155.21  Unaudited. * Not annualized. (a) Per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. (b) The charges and expenses at the insurance company separate account level are not reflected. (c) Total return assumes dividend reinvestment. (d) Includes amounts paid through expense offset arrangements and brokerage service arrangements (Note 2). (f) Portfolio turnover excludes dollar roll transactions. (i) Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of the funds class IA and class IB shares reflect a reduction of the following amounts (Notes 2 and 5): Percentage of average net assets June 30, 2008 0.05% December 31, 2007 December 31, 2006 December 31, 2005 December 31, 2004 (k) Reflects a non-recurring accrual related to Putnam Managements settlement with the SEC regarding brokerage allocation practices, which amounted to less than $0.01 per share and 0.02% of average net assets for class IA and IB shares for the period ended December 31, 2005. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 72 73 PUTNAM VARIABLETRUST Notes to Financial Statements June 30, 2008 (Unaudited) NOTE 1 SIGNIFICANT ACCOUNTING POLICIES Putnam VT Global Asset Allocation Fund (the fund) is one of a series of funds comprising Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks a high level of long-term total return consistent with preservation of capital by maintaining a managed asset allocation portfolio spread across domestic and international stock, bond and cash investments. The fund may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will 74 depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At June 30, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than 75 anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. G) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. H) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. 76 Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. I) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. J) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counter-party defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. K) Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counter-party, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may 77 default on its obligation to perform. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At June 30, 2008, the value of securities loaned amounted to $6,499,333. Certain of these securities 78 were sold prior to period end and are included in the Receivable for securities sold on the Statement of assets and liabilities. The fund received cash collateral of $6,733,378 which is pooled with collateral of other Putnam funds into 67 issues of short-term investments. P) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. At December 31, 2007, the fund had a capital loss carryover of $8,822,514 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration $2,614,017 December 31, 2010 6,208,497 December 31, 2011 The aggregate identified cost on a tax basis is $499,496,485, resulting in gross unrealized appreciation and depreciation of $34,244,400 and $31,642,737, respectively, or net unrealized appreciation of $2,601,663. Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. R) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. S) Beneficial interest At June 30, 2008, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 83.1% of the fund is owned by accounts of one group of insurance companies. NOTE 2 MANAGEMENT FEE, ADMINISTRATIVE SERVICES AND OTHER TRANSACTIONS The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million, 0.55% of the next $500 million, 0.50% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of the next $5 billion, 0.44% of the next $5 billion and 0.43% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. Putnam Management has further agreed to waive fees and reimburse expenses of the fund for the period from January 1, 2007 through June 30, 2008 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of a custom group of 79 competitive funds selected by Lipper Inc. based on the size of the fund. The expense reimbursement is based on a comparison of the funds total expenses with the average operating expenses of the funds in this Lipper custom peer group for their respective 2006, excluding 12b-1 fees and after adjustment for certain expense offset and brokerage/service arrangements that reduced expenses of the fund. For the period ended June 30, 2008, the funds expenses were limited to the lower of the limits specified above and accordingly, Putnam Management waived $169,530 of its management fee from the fund. Effective May 15, 2008, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. Effective June 30, 2008, the Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. During the period ended June 30, 2008, the fund incurred $50,168 for investor servicing agent functions provided by PFTC. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the six months ended June 30, 2008, the funds expenses were reduced by $10,586 under the expense offset arrangements and by $5,317 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $343, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Bene-fits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation 80 and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Put-nam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. NOTE 3 PURCHASES AND SALES OF SECURITIES During the six months ended June 30, 2008, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $238,428,394 and $229,991,582, respectively. There were no purchases or sales of U.S. government securities. Written option transactions during the period ended June 30, 2008 are summarized as follows: Contract Amounts Premiums Received Written options outstanding at beginning of period $56,382,000 $1,556,148 Options opened 56,982,563 2,952,456 Options exercised   Options expired (479) (225,810) Options closed (15,212,084) (563,466) Written options outstanding at end of period $98,152,000 $3,719,328 NOTE 4 CAPITAL SHARES At June 30, 2008, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Six months ended June 30 Year ended December 31 2008 2007 Shares Amount Shares Amount Putnam VT Global Asset Allocation Fund Class IA Shares sold 92,691 $1,479,609 301,629 $5,129,889 Shares issued in connection with reinvestment of distributions 584,047 8,912,558 129,739 2,160,149 676,738 10,392,167 431,368 7,290,038 Shares repurchased (1,512,160) (24,113,866) (3,636,607) (61,778,121) Net decrease Putnam VT Global Asset Allocation Fund Class IB Shares sold 500,467 $7,978,642 1,147,201 $19,572,764 Shares issued in connection with reinvestment of distributions 203,202 3,115,087 27,909 466,643 703,669 11,093,729 1,175,110 20,039,407 Shares repurchased (644,197) (10,302,739) (887,005) (15,116,223) Net increase 81 NOTE 5 INVESTMENT IN PUTNAM PRIME MONEY MARKET FUND The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the period ended June 30, 2008, management fees paid were reduced by $6,298 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund are recorded as income in the Statement of operations and totaled $371,954 for the period ended June 30, 2008. During the period ended June 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $135,202,153 and $149,916,222, respectively. NOTE 6 SENIOR LOAN COMMITMENTS Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. NOTE 7 REGULATORY MATTERS AND LITIGATION In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Put-nam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. NOTE 8 NEW ACCOUNTING PRONOUNCEMENTS In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133 (SFAS 133), was issued and is effective for fiscal years beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. 82 PUTNAM VARIABLE TRUST Shareholder Meeting Results (Unaudited) May 22, 2008 meeting A proposal to approve investments in commodities was approved as follows: Votes Votes for against Abstentions Broker non-votes 19,362,244 711,524 425,203  All tabulations are rounded to the nearest whole number. 83 PUTNAM VARIABLE TRUST Brokerage Commissions June 30, 2008 (Unaudited) Brokerage commissions are paid to firms that execute trades on behalf of your fund. When choosing these firms, Putnam is required by law to seek the best execution of the trades, taking all relevant factors into consideration, including expected quality of execution and commission rate. Listed below are the largest relationships based upon brokerage commissions for your fund and the other funds in its group for the 12 months ended June 30, 2008. GLOBAL ASSET ALLOCATION GROUP Putnam Asset Allocation: Balanced Portfolio, Putnam Asset Allocation: Conservative Portfolio, Putnam Asset Allocation: Growth Portfolio, Putnam Income Strategies Fund, Putnam RetirementReady Funds, and Putnam VT Global Asset Allocation Fund. The top five firms that received brokerage commissions for trades executed for the Global Asset Allocation group are (in descending order) Citigroup Global Markets, Merrill Lynch, UBS Warburg, Deutsche Bank Securities, and Morgan Stanley and Company. Commissions paid to these firms together represented approximately 44% of the total brokerage commissions paid for the 12 months ended June 30, 2008. Commissions paid to the next 10 firms together represented approximately 39% of the total brokerage commissions paid during the period. These firms are (in alphabetical order) ABN AMRO, Bear Stearns & Company, Cantor Fitzgerald, Credit Suisse First Boston, Goldman Sachs & Company, JPMorgan Clearing, Lehman Brothers, Macquaire Securities, RBC Capital Markets, and Weeden & Company. Commission amounts do not include mark-ups paid on bond or derivative trades made directly with a dealer. Additional information about brokerage commissions is available on the Securities and Exchange Commission (SEC) Web site at www.sec.gov. Putnam funds disclose commissions by firm to the SEC in semiannual filings on form N-SAR. 84 THIS PAGE LEFT BLANK INTENTIONALLY 85 THIS PAGE LEFT BLANK INTENTIONALLY 86 THIS PAGE LEFT BLANK INTENTIONALLY 87 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: August 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: August 28, 2008 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: August 28, 2008
